 

Exhibit 10.38

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P.

 

as “Purchaser”

 

and

 

ECI Acquisition I, LLC, a Delaware limited liability company,

VILLAGE ASSISTED LIVING LLC, an Iowa limited liability company,

MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited liability company,

BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company,

MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company,

CARROLL ASSISTED LIVING LLC, an Iowa limited liability company, and

FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability company

BURLINGTON INDEPENDENT LIVING, LLC, an Iowa limited liability company

 

as “Seller”

 

Property Names and Locations:

 

Sunnybrook of Burlington – Burlington, Iowa
Sunnybrook of Carroll - Carroll, Iowa
Sunnybrook of Fairfield – Fairfield, Iowa
Sunnybrook of Ft. Madison – Fort Madison, Iowa
Sunnybrook of Mt. Pleasant – Mount Pleasant, Iowa
Sunnybrook of Muscatine – Muscatine, Iowa
Prairie Hills at Cedar Rapids – Cedar Rapids, Iowa
Prairie Hills at Clinton – Clinton, Iowa
Prairie Hills at Des Moines – Des Moines, Iowa
Prairie Hills at Independence – Independence, Iowa
Prairie Hills at Ottumwa- Ottumwa, Iowa
Pennsylvania Place – Ottumwa, Iowa
Prairie Hills at Tipton – Tipton, Iowa

 

Dated as of August 1, 2014

 

 

 

 

Table of contents

 



    Page       ARTICLE 1 Definitions and Certain Rules of Construction 1      
Section 1.1 Defined Terms 1 Section 1.2 Certain Definitions 9 Section 1.3
Additional Defined Terms 9 Section 1.4 Rules of Construction 11       ARTICLE 2
Purchase and Sale of the Purchased Property 11       Section 2.1 Sale of
Purchased Property 11 Section 2.2 Purchased Property 11 Section 2.3 Excluded
Property 13 Section 2.4 Title to Real Property and Surveys 14 Section 2.5
Assumed Liabilities 16 Section 2.6 Excluded Liabilities 17       ARTICLE 3
Purchase Price; Payment of Purchase Price; Allocation 17       Section 3.1
Purchase Price and Deposit 17 Section 3.2 Payment of Purchase Price 18 Section
3.3 Allocation of Purchase Price 19 Section 3.4 Prorations 19       ARTICLE 4
Certain Other Covenants and Agreements 21       Section 4.1 Inspection and Due
Diligence 21 Section 4.2 Conduct of Business Prior to the Closing Date 23
Section 4.3 Notification of Certain Matters 25 Section 4.4 Employees; Accrued
Vacation, Sick Pay, etc. 25 Section 4.5 Confidentiality 27 Section 4.6 Expenses
and Taxes 28 Section 4.7 Waiver of Bulk Sales and Indemnification 28 Section 4.8
Exclusivity 29 Section 4.9 Consents; Cooperation 29 Section 4.10 Fines and
Penalties 29 Section 4.11 Further Assurances 30 Section 4.12 Non-Solicitation of
Employees 30 Section 4.13 Delivery of Schedules 30 Section 4.14 Delivery of
Evidence of Ability to Complete Transaction 30       ARTICLE 5 Closing 31      
Section 5.1 Closing 31 Section 5.2 Conditions to Seller’s Obligations 31 Section
5.3 Conditions to Purchaser’s Obligations 32 Section 5.4 Deliveries by Seller 33
Section 5.5 Deliveries by Purchaser 35 Section 5.6 Non-Fulfillment of Closing
Conditions 35 Section 5.7 Post-Closing Actions 36 Section 5.8 Termination During
Due Diligence 36       ARTICLE 6 Representations and Warranties of Seller 37    
  Section 6.1 Organization; Good Standing 37 Section 6.2 Consent of Third
Parties 37 Section 6.3 Authority; Enforceability 37 Section 6.4 Absence of
Conflicts 37

 

-i-

 

 



Section 6.5 No Judgments 38 Section 6.6 No Governmental Approvals 38 Section 6.7
Insurance 38 Section 6.8 Litigation 38 Section 6.9 Compliance with Laws 39
Section 6.10 Environmental Matters 39 Section 6.11 Assessments 39 Section 6.12
Contracts and Leases 40 Section 6.13 Licenses 40 Section 6.14 Residency
Agreements 40 Section 6.15 Medicare; Medicaid and Compliance with Healtcare Laws
41 Section 6.16 Real Property 43 Section 6.17 Condition of Purchased Property 43
Section 6.18 Full Disclosure 43 Section 6.19 Access 43 Section 6.20 FIRPTA 43
Section 6.21 Interests; Title 44 Section 6.22 Title Encumbrances 44 Section 6.23
Affordable Housing Units 44 Section 6.24 Loans 44 Section 6.25 Intellectual
Property 44 Section 6.26 Patriot Act Compliance 44 Section 6.27 Broker’s or
Finder’s Fees 45 Section 6.28 Insolvency 45 Section 6.29 Employees 45 Section
6.30 Seller Benefit Plans 46 Section 6.31 Financial Statements 47 Section 6.32
Taxes and Tax Returns 47 Section 6.33 No Other Representations or Warranties 47
      ARTICLE 7 Representations and warranties of Purchaser 48       Section 7.1
Organization and Standing 48 Section 7.2 Execution and Delivery 49 Section 7.3
Solvency 49 Section 7.4 Consent of Third Parties 49 Section 7.5 No Governmental
Approvals 50 Section 7.6 Available Funds 50 Section 7.7 Brokers, Finders 50
Section 7.8 Patriot Act Compliance 50 Section 7.9 Certain Proceedings 51      
ARTICLE 8 Indemnification 51       Section 8.1 Indemnification by Seller 51
Section 8.2 Indemnification by Purchaser 51 Section 8.3 Indemnification Limits;
Survival 52 Section 8.4 Procedures Regarding Third Party Claims 53 Section 8.5
General Qualifications on Indemnification 54 Section 8.6 Exclusivity 55 Section
8.7 Effective Upon Closing 55       ARTICLE 9 Default and Termination 55      
Section 9.1 Right of Termination 55 Section 9.2 Remedies upon Default 56 Section
9.3 Obligations Upon Termination 57 Section 9.4 Termination Notice 57 Section
9.5 Sole and Exclusive Remedy 57

 

-ii-

 

 



ARTICLE 10 Miscellaneous 57       Section 10.1 Access to Books and Records after
Closing 57 Section 10.2 Notices 57 Section 10.3 Good Faith; Cooperation 58
Section 10.4 Assignment; Exchange Cooperation; Successors in Interest 59 Section
10.5 No Third Party Beneficiaries 59 Section 10.6 Severability 59 Section 10.7
Purchaser Records Rights 59 Section 10.8 Controlling Law; Integration;
Amendment; Waiver 60 Section 10.9 Time 60 Section 10.10 Survival 60 Section
10.11 Eminent Domain - Condemnation 60 Section 10.12 Risk Of Loss 61 Section
10.13 Attorneys’ Fees 62 Section 10.14 Covenant Not to Compete 62 Section 10.15
Waiver of Jury Trial 62 Section 10.16 Construction 62 Section 10.17 Execution in
Counterparts 63



 

Exhibits

 

Exhibit   Description       Exhibit A   Escrow Agreement       Exhibit B  
Post-Closing Escrow Agreement       Exhibit C   Deed       Exhibit D   Bill of
Sale and Assignment       Exhibit E   Transition Period Sublease       Exhibit F
  Assumption Agreement       Exhibit G   Due Diligence Materials

 

-iii-

 

 

Schedules

 

Schedule   Title       Schedule 1.1(a)   Assumed Contracts and Leases      
Schedule 1.1(c)   Legal Description of Purchased Real Property       Schedule
2.2(c)   Prepaids and Deposits       Schedule 2.2(l)   Facility Trade Names    
  Schedule 2.3   Excluded Property       Schedule 2.4(a)   Permitted Title
Exceptions       Schedule 2.4(g)   Licenses, Leases Easements and Other Rights
Related to Real Property       Schedule 3.3   Purchase Price Allocation      
Schedule 4.4(g)   Obligations to Hired Employees       Schedule 6.2   Third
Party Consents       Schedule 6.4   Conflicts       Schedule 6.5   Judgments    
  Schedule 6.6   Governmental Approvals       Schedule 6.7   Insurance Summary  
    Schedule 6.8   Litigation       Schedule 6.9   Notices of Non-Compliance
with Laws       Schedule 6.12   Contracts and Leases

 

-iv-

 

 

Schedule 6.13   Licenses and Healthcare Licenses       Schedule 6.14  
Disclosures Regarding Residency Agreements       Schedule 6.15   Government
Payor Programs       Schedule 6.17   Excluded Intellectual Property      
Schedule 6.22   Real Property Compliance       Schedule 6.24   Loans      
Schedule 6.25   Intellectual Property       Schedule 6.27   Brokers      
Schedule 6.29   Employees       Schedule 6.31   Financial Statements      
Schedule 10.4   Permitted Special Purpose Entity Assignees

 

-v-

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
1st day of August, 2014 (the “Effective Date”), by and between AMERICAN REALTY
CAPITAL HEALTHCARE TRUST IIOPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Purchaser”) and ECI Acquisition I, LLC, a Delaware limited
liability company VILLAGE ASSISTED LIVING LLC, an Iowa limited liability
company, MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited liability company,
BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company, MUSCATINE
ASSISTED LIVING LLC, an Iowa limited liability company, CARROLL ASSISTED LIVING
LLC, an Iowa limited liability company, FT. MADISON ASSISTED LIVING LLC, an Iowa
limited liability company, and BURLINGTON INDEPENDENT LIVING, LLC, an Iowa
limited liability company (collectively, the “Seller”).

 

Recitals:

 

Seller desires to sell, transfer and assign to Purchaser, and Purchaser desires
to purchase from Seller, substantially all of the assets, properties and
business of Seller, consisting of the Purchased Property described herein.

 

This Agreement sets forth the terms and conditions to which the parties have
agreed.

 

Agreements:

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

ARTICLE 1
Definitions and
Certain Rules of Construction

 

Section 1.1           Defined Terms.    The following capitalized terms shall
have the meanings specified in this section. Other terms are defined in the text
of this Agreement, and throughout this Agreement, those terms shall have the
meanings respectively ascribed to them.

 

“Access Agreement” means that certain Access Agreement dated June ___, 2014 by
and between Sunnybrook Senior Living, LLC and Purchaser related and facilitating
certain due diligence investigation of the Facilities and the Business by
Purchaser.

 

“Accrued Employee Vacation” means any accrued vacation or other accrued paid
time off (but shall exclude accrued wages, salary or other benefits) for the
employees of any Facility that accept an offer of employment by Purchaser (as
contemplated by Section 3.4(e)), including,

 

1

 

 

without limitation, those employees who will continue to be employed at any
Facility after the closing.

 

“Assumed Contracts and Leases” are those contracts, leases and agreements listed
on Schedule 1.1(a) attached hereto (including without limitation the Escrow
Agreement dated May 29, 2014 by and among Prairie Hills at Penn Place, LLC, RRL
Ottumwa, LLC and West Bank (the “Pennsylvania Facility Escrow Agreement”), to
the extent assignable and for which applicable third party consents have been
obtained or waived by Purchaser to the extent such consents are required under
such contracts, leases and agreements.

 

“Assumed Liabilities” are (i) all of Seller’s obligations and liabilities under
the Assumed Contracts and Leases which arise or accrue at any time after 11:59
PM on the date immediately preceding the Closing Date; (ii) the EFR Liability
(as defined in Section 4.15) and the obligations of Prairie Hills at Penn Place,
LLC under the Escrow Agreement dated May 29, 2014 by and among Prairie Hills at
Penn Place, LLC, RRL Ottumwa, LLC and West Bank in each case only to the extent
funds in an amount sufficient to pay the EFR Liability are transferred to
Purchaser with the assignment of the Pennsylvania Facility Escrow Agreement;
(iii) all of Seller’s obligations with respect to accrued vacation and other
paid time off for employees to the extent of Purchaser’s obligations pursuant to
Section 4.4(g); and (iv) the Prepaids and Deposits described on Schedule 2.2(c).

 

“Average Occupancy” means the trailing 30-day average occupancy of all of the
available units within a Facility or all of the Facilities, as applicable.

 

“Business” means all aspects of the operation of each Facility as an assisted
living facility, memory care facility and/or independent living facility, as
applicable.

 

“CHOW Approvals” means approvals required in connection with the issuance of new
Healthcare Licenses for each Facility due to the change in ownership of the
Facilities, Current Operating Tenant and/or the Current Manager.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement with respect to the Facilities. Neither party will need to be present
at Closing, it being anticipated that the parties will deliver all Closing
documents and deliverables in escrow to the Escrow Agent (as defined herein) (or
if both Purchaser and Seller agree, to Purchaser’s and/or Seller’s counsel)
prior to the date of Closing.

 

“Closing Date” shall have the meaning set forth in Section 5.1 hereof.

 

“Current Manager” means the Person specified below which acts as the current
manager that operates aspects of the Facility specified below on Seller’s
behalf:

 

(i)          Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Burlington Facility (as herein defined);

 

(ii)         Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Carroll Facility (as herein defined);

 

2

 

 

(iii)        Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Fairfield Facility (as herein defined);

 

(iv)        Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Fort Madison Facility (as herein defined);

 

(v)         Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Mount Pleasant Facility (as herein defined);

 

(vi)        Sunnybrook Senior Living, LLC, an Iowa limited liability company,
with respect to the Muscatine Facility (as herein defined);

 

“Current Operating Tenant” means the current, licensed operating tenant of the
Facility specified below:

 

(i)          Brook View Operations, LLC, with respect to the Cedar Rapids
Facility (as herein defined);

 

(ii)         Prairie Hills at Clinton Operations, LLC, with respect to the
Clinton Facility (as herein defined);

 

(iii)        Prairie Hills Des Moines Operations, LLC, with respect to the Des
Moines Facility (as herein defined);

 

(iv)        Prairie Hills Management, LLC, with respect to the Independence
Facility (as herein defined);

 

(v)         Prairie Hills at Ottumwa Operations, LLC, with respect to the
Prairie Hills Ottumwa Facility (as herein defined);

 

(vi)        Prairie Hills at Penn Place Operations, LLC, with respect to the
Pennsylvania Facility (as herein defined); and

 

(vii)       Prairie Hills at Tipton Operations, LLC, with respect to the Tipton
Facility (as herein defined).

 

“Documents” means this Agreement, all Exhibits and Schedules hereto, and each
other agreement, certificate or instrument to be delivered pursuant to this
Agreement.

 

“ECI Purchase Agreement” means that certain Purchase and Sale Agreement dated
March 14, 2014 by and among ECI Acquisition I, LLC, a Delaware limited liability
company as purchaser and the ECI Sellers, with respect to the ECI Portfolio.

 

“ECI Portfolio” means, collectively, the Cedar Rapids Facility, the Clinton
Facility, the Des Moines Facility, the Independence Facility, the Prairie Hills
Ottumwa Facility, the Pennsylvania Facility and the Tipton Facility.

 

3

 

 

“ECI Sellers” the parties to the ECI Purchase Agreement other than ECI
Acquisition I, LLC.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.,
Hazardous Materials Transportation Act, 49 U.S.C. § 1802, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance
Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., or any other federal,
state, local or other governmental legislation, statute, law, code, rule,
regulation or ordinance identified by its terms as pertaining to the protection
of the environment, including laws relating to the treatment, storage or
disposal of Hazardous Substances, in each case as in effect on the Effective
Date.

 

“Facilities” means collectively the facilities known as:

 

(viii)      Sunnybrook of Burlington located in Burlington, Iowa and consisting
of approximately 46 assisted living units and 20 memory care units (also
individually referred to as the “Burlington Facility”);

 

(ix)         Sunnybrook of Carroll located in Carroll, Iowa and consisting of
approximately 34 assisted living units and 12 memory care units (also
individually referred to as the “Carroll Facility”);

 

(x)          Sunnybrook of Fairfield located in Fairfield, Iowa and consisting
of approximately 51 assisted living units and 12 memory care units (also
individually referred to as the “Fairfield Facility”);

 

(xi)         Sunnybrook of Ft. Madison located in Fort Madison, Iowa and
consisting of approximately 34 assisted living units and 12 memory care units
(also individually referred to as the “Fort Madison Facility”);

 

(xii)        Sunnybrook of Mt. Pleasant located in Mount Pleasant, Iowa and
consisting of approximately 34 assisted living units and 12 memory care units
(also individually referred to as the “Mount Pleasant Facility”);

 

(xiii)       Sunnybrook of Muscatine located in Muscatine, Iowa and consisting
of approximately 46 assisted living units and 20 memory care units (also
individually referred to as the “Muscatine Facility”);

 

(xiv)      Prairie Hills at Cedar Rapids located in Cedar Rapids, Iowa and
consisting of approximately 45 assisted living units (also individually referred
to as the “Cedar Rapids Facility”);

 

(xv)       Prairie Hills at Clinton located in Clinton, Iowa and consisting of
approximately 62 assisted living units and 12 memory care units (also
individually referred to as the “Clinton Facility”);

 

4

 

 

(xvi)      Prairie Hills at Des Moines located in Des Moines, Iowa and
consisting of approximately 66 assisted living units and 8 memory care units
(also individually referred to as the “Des Moines Facility”);

 

(xvii)     Prairie Hills at Independence located in Independence, Iowa and
consisting of approximately 46 assisted living units and 12 memory care units
(also individually referred to as the “Independence Facility”);

 

(xviii)    Prairie Hills at Ottumwa located in Ottumwa, Iowa and consisting of
approximately 42 assisted living units and 8 memory care units (also
individually referred to as the “Prairie Hills Ottumwa Facility”);

 

(xix)       Pennsylvania Place located in Ottumwa, Iowa and consisting of
approximately 91 independent living units, 51 assisted living units and 16
memory care units (also individually referred to as the “Pennsylvania
Facility”); and

 

(xx)        Prairie Hills at Tipton located in Tipton, Iowa and consisting of
approximately 38 assisted living units and 8 memory care units (also
individually referred to as the “Tipton Facility”).

 

Each of the Facilities is referred to individually herein as a “Facility.”

 

“Government Program” means the federal Medicare program, any state Medicaid
program, and such other similar federal, state, or local reimbursement or
governmental programs for which any Facility is eligible.

 

“Hazardous Substance” means petroleum, including crude oil or any fraction
thereof, flammable explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, any material containing polychlorinated biphenyls,
and any of the substances defined as “hazardous substances” or “toxic
substances” or otherwise identified and regulated under any Environmental Laws.

 

“Healthcare Licenses” means with respect to any Facility or Person operating
such Facility, as the case may be, the certificate of need, permit or license to
operate as an assisted living or memory care facility, as applicable

 

“Holdback Amount” means an amount equal to two and one-half percent (2.5%) of
the Purchase Price paid at Closing.

 

“Improvements” means all buildings, fixtures, structures, facilities, and other
improvements constructed on the Real Property as of the date of Closing.

 

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, trade secrets, licenses, domain names, mask
works, patents, patent applications, information and proprietary rights and
processes.

 

5

 

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any regulations
or guidance issued thereunder.

 

“Licenses” means all certificates, licenses, approvals and permits issued by
governmental authorities which are required to be held by an owner or tenant in
connection with the ownership, use, occupancy, operation, and maintenance of the
Facilities as assisted living and memory care facilities, other than the
Healthcare Licenses.

 

“Lien” means any mortgage, deed to secure debt, deed of trust, pledge,
hypothecation, title defect, right of first refusal, security or other adverse
interest, encumbrance, claim, option, lien, lease or charge of any kind, whether
voluntarily incurred or arising by operation of law or otherwise, affecting any
assets or property, including any agreement to give or grant any of the
foregoing, any conditional sale or other title retention agreement, and the
filing of or agreement to give any financing statement with respect to any
assets or property under the Uniform Commercial Code or comparable law of any
jurisdiction.

 

“Material Adverse Change” means the Average Occupancy at any time prior to the
Closing Date decreases by more than (i) eight percent (8%) or more from the
Average Occupancy as of June 30, 2014 with respect to all the Facilities in the
aggregate, or (ii) sixteen percent (16%) or more from the Average Occupancy as
of June 30, 2014 with respect to any individual Facility.

 

“Operating Leases” means the lease agreements executed by the ECI Seller and the
Current Operating Tenant with respect to the ECI Portfolio.

 

“Other Assets” means the Residency Agreements, Prepaids and Deposits, Assumed
Contracts and Leases and all other property and assets included within the
definition of “Purchased Property” in Section 2.2 of this Agreement other than
Real Property and Purchased Personal Property.

 

“Permitted Encumbrances” means (i) liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings and which are
satisfied or discharged of record at or prior to Closing pursuant to Section
2.4(f) below; (ii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other similar liens arising in the ordinary course of business
which are not overdue for a period of more than thirty (30) days or which are
being contested in good faith and by appropriate proceedings and which are
satisfied or discharged of record at or prior to Closing pursuant to Section
2.4(f) below; and (iii) the Permitted Title Exceptions.

 

“Permitted Title Exceptions” shall have the meaning set forth in Section 2.4(a).

 

“Plans” means “employee benefit plan,” as that term is defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
regardless of whether such plan is subject to ERISA, and each bonus, deferred,
or incentive compensation, stock purchase, stock option, severance, and
termination pay plan or program, that is maintained or contributed to by any
Seller Party, the Current Manager for the benefit of Employees or

 

6

 

 

pursuant to which any Seller Party or the Current Manager has any liability with
respect to Employees.

 

“Post-Closing Manager” means the contemplated manager of the Business on the
Purchaser’s behalf following the Closing. The Post-Closing Manager shall be
identified by Purchaser prior to expiration of the Due Diligence Period.

 

“Purchased Personal Property” is the Purchased Property other than the Real
Property, including intangible Purchased Property.

 

“Purchased Property” is the property of Seller to be sold to Purchaser pursuant
to this Agreement as set forth in Section 2.2 hereof.

 

“Real Property” shall mean:

 

(xxi)       with respect to the Burlington Facility that certain parcel of real
property located at 5175 West Avenue, Burlington, Iowa and more particularly
described in Schedule 1.1(c)(i) attached hereto;

 

(xxii)      with respect to the Carroll Facility that certain parcel of real
property located at 1214 East 18th Street, Carroll, Iowa and more particularly
described in Schedule 1.1(c)(ii) attached hereto;

 

(xxiii)     with respect to the Fairfield Facility that certain parcel of real
property located at 3000 W. Madison Avenue, Fairfield, Iowa and more
particularly described in Schedule 1.1(c)(iii) attached hereto;

 

(xxiv)    with respect to the Fort Madison Facility that certain parcel of real
property located at 5025 River Valley Road, Fort Madison, Iowa and more
particularly described in Schedule 1.1(c)(iv) attached hereto;

 

(xxv)     with respect to the Mount Pleasant Facility that certain parcel of
real property located at 1406 East Linden Drive, Mount Pleasant, Iowa and more
particularly described in Schedule 1.1(c)(v) attached hereto;

 

(xxvi)    with respect to the Muscatine Facility that certain parcel of real
property located at 3515 Diana Queen Drive, Muscatine, Iowa and more
particularly described in Schedule 1.1(c)(vi) attached hereto;

 

(xxvii)   with respect to the Cedar Rapids Facility that certain parcel of real
property located at 2903 F. Avenue NW, Cedar Rapids, Iowa and more particularly
described in Schedule 1.1(c)(vii) attached hereto;

 

(xxviii)    with respect to the Clinton Facility that certain parcel of real
property located at 1701 13th Avenue North, Clinton, Iowa and more particularly
described in Schedule 1.1(c)(viii) attached hereto;

 

7

 

 

(xxix)      with respect to the Des Moines Facility that certain parcel of real
property located at 26 East Payton Avenue, Des Moines, Iowa and more
particularly described in Schedule 1.1(c)(ix) attached hereto;

 

(xxx)        with respect to the Independence Facility that certain parcel of
real property located at 505 Enterprise Drive SW, Independence, Iowa a and more
particularly described in Schedule 1.1(c)(x) attached hereto;

 

(xxxi)      with respect to the Prairie Hills Ottumwa Facility that certain
parcel of real property located at 173 East Rochester, Ottumwa, Iowa and more
particularly described in Schedule 1.1(c)(xi) attached hereto;

 

(xxxii)     with respect to the Pennsylvania Facility that certain parcel of
real property located at 1 Pennsylvania Place, Ottumwa, Iowa and more
particularly described in Schedule 1.1(c)(xii) attached hereto;

 

(xxxiii)    with respect to the Tipton Facility that certain parcel of real
property located at 219 South Cedar Street, Tipton, Iowa and more particularly
described in Schedule 1.1(c)(xiii) attached hereto; and

 

(xxxiv)     those certain parcels of real property located at 912 Monticello
Drive, Burlington, Iowa and at 12431 West Avenue Road, Burlington, Des Moines
County, Iowa and more particularly described in Schedule 1.1(c)(xiv) attached
hereto,

 

in each instance together with all easements and rights of way serving or
benefiting such property.

 

“Residency Agreement” means any agreement between Seller or a Current Operating
Tenant, as applicable, and an individual contracting for such individual’s
residency at a Facility, including without limitation any admissions agreements
for residents.

 

“Seller” has the meaning provided in the preamble. For purposes of Sections 2.2
and 2.3 below, “Seller” shall also include the ECI Sellers.

 

“Seller’s Knowledge” means the knowledge of James T. Elliott IV following
reasonable inquiry of and consultation with (i) Steve Gordon, Dave McGinnis and
Joanie McGinnis with respect to the Facilities in the ECI Portfolio and (ii)
Kumar Wickramasingha, Lidia Bryant, Ben Daniels and John Dockendorff with
respect to the Facilities not in the ECI Portfolio (with such inquiry and
consultation conducted by Mr. Elliott or his designees), in connection with the
execution of this Agreement and the preparation of Schedules to this Agreement
prior to Closing.

 

“Seller Parties” means collectively each party comprising the Seller. For
purposes of Section 2.6, Section 4.5 and ARTICLE 6 below, “Seller Parties” shall
also include the ECI Sellers.

 

“Transition Period Management Agreement” means a management agreement, in form
and substance reasonably satisfactory to Transition Period Manager and
Purchaser, to be

 

8

 

 

executed by Transition Period Manager and the tenant under the Transition Period
Sublease, with respect to those Facilities for which a replacement manager is
not in place as of the Closing Date.

 

“Transition Period Manager” means Sunnybrook Senior Living, LLC, an Iowa limited
liability company.

 

Section 1.2           Certain Definitions.  For purposes of this Agreement:

 

“herein,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter” and other
equivalent words refer to this Agreement in its entirety and not solely to the
particular portion of this Agreement in which such word is used, and references
to “this article,” “this section,” “this paragraph,” “this subparagraph” or
similar references to a specific part of this Agreement shall refer to the
particular article, section, paragraph, subparagraph or specific part in which
such reference appears;

 

“party” or “parties” means each or all, as appropriate, of the entities who have
executed and delivered this Agreement, each permitted successor or assign of a
party, and when appropriate to effect the binding nature of this Agreement for
the benefit of another party, any other successor or assign of a party; and

 

“person” or “Person” means any individual, sole proprietorship, partnership,
joint venture, corporation, estate, trust, unincorporated organization,
association, limited liability company, institution or other entity, including
any that is a governmental authority.

 

Section 1.3           Additional Defined Terms.  As used herein, the following
terms shall have the meanings defined in the recitals or Section indicated
below:

 

Defined Term Section Reference “Adjustments” Section 3.1(a) “Agreement” Preamble
“Asset Acquisition Statement” Section 3.3(b) “Assignment and Assumption” Section
5.4(c) “Bill of Sale and Assignment Section 5.4(b) “CERCLA” Section 6.10
“Changed Condition” Section 4.3(a) “CHOW Closing Condition” Section 5.3(d)
“Closing Date” Section 5.1 “COBRA” Section 2.6 “Deed” Section 2.4 “Deposit”
Section 3.1(b) “Due Diligence Period” Section 4.1(a) “Effective Date” Preamble
“EFR Liability” Section 4.15 “Employees” Section 6.29 “Escrow Agent” Section
3.1(b) “Excluded Liabilities” Section 2.6

 

9

 

 

“Excluded Property” Section 2.3 “Financial Statements” Section 6.31
“Governmental Payor Programs Section 6.15 “HIPPA” Section 4.1(e) “Hired
Employees” Section 4.4(c) “HSR Act” Section 4.9 “HUD Loans” Section 4.6(b)(vi)
“Indemnification Cap” Section 8.3(a) “Indemnified Party” Section 8.4(a)
Indemnifying Party” Section 8.4(a) “Initial Commitment” Section 2.4(i) “Losses”
Section 8.1 “material” Section 10.11 “Monetary Liens” Section 2.4(f) “Notice of
Changed Condition” Section 4.3(a) “OFAC” Section 6.26 “Outside Date” Section
5.6(c) “Patriot Act” Section 6.26 “Phase I ESA” Section 4.1(f) “Phase II ESA”
Section 4.1(g) “Post-Closing Escrow Agreement” Section 3.2(b) “Potential Breach”
Section 4.3(a) “Prepaids and Deposits” Section 2.2(c) “prevailing party” Section
10.13 “Proration Date” Section 3.4(b) “Proration Schedule” Section 3.4(a)
“Purchase Price” Section 3.1(a) “Purchaser” Preamble “Purchaser Indemnification
Cap” Section 8.3(b) “Purchaser Threshold” Section 8.3(ii) “Records” Section 10.7
“Rent Roll” Section 6.14 “Requested Diligence Materials” Section 4.1(b) “Revised
Statements” Section 3.3(b) “Scheduled Closing Date” Section 5.1 “Schedule Due
Date” Section 4.13 “SEC” Section 10.7 “Seller Plans” Section 6.30 “Seller
Representations” Section 6.33 “Seller Threshold” Section 8.3(a) “Survey” Section
5.4(a) “Surveys” Section 2.4(c) “Title Company” Section 2.4(a)

 

10

 

 

“Title Defects” Section 2.4(b) “Title Policy” Section 2.4(a) “Transition Period
Sublease” Section 5.4(m) “Violations” Section 4.10

 

Section 1.4           Rules of Construction.   For purposes of this Agreement:

 

(a)          “including” and any other words or phrases of inclusion shall not
be construed as terms of limitation, so that references to “included” matters
shall be regarded as non-exclusive, non-characterizing illustrations; “copy” or
“copies” means that the copy or copies of the material to which it relates are
true, correct and complete in all material respects;

 

(b)          “shall,” “will,” and “agrees” are mandatory, and “may” is
permissive;

 

(c)          titles and captions of or in this Agreement are inserted only as a
matter of convenience and in no way define, limit, extend or describe the scope
of this Agreement or the intent of any of its provisions;

 

(d)          whenever the context so requires, the singular includes the plural
and the plural includes the singular, and the gender of any pronoun includes the
other gender;

 

(e)          each Exhibit and Schedule referred to in this Agreement and each
attachment to any of them or this Agreement is hereby incorporated by reference
into this Agreement and is made a part of this Agreement as if set out in full
in the first place that reference is made to it; and

 

(f)          every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto, regardless of which party was more responsible for the
preparation of this Agreement.

 

ARTICLE 2
Purchase and Sale of the Purchased Property

 

Section 2.1           Sale of Purchased Property.   Subject to the provisions of
this Agreement, Seller shall sell all of the Purchased Property to Purchaser and
Purchaser will purchase the Purchased Property, free and clear of all Liens and
liabilities whatsoever, except for the Assumed Liabilities and the Permitted
Encumbrances.

 

Section 2.2           Purchased Property.

 

The Purchased Property shall include the following:

 

(a)          all inventory and supplies present at the Real Property and owned
by Seller on the Closing Date (including food, beverages, office and kitchen
supplies);

 

(b)          all of Seller’s right, title and interest in and to the Assumed
Contracts and Leases, to the extent assignable;

 

11

 

 

(c)          all of Seller’s right, title and interest in the Residency
Agreements, together with all pre-paid amounts paid by a resident pursuant to
any Residency Agreement for or attributable to the periods from and after the
Closing Date as well as any security deposits paid to Seller as of the Closing
Date under the Residency Agreements (to the extent such deposits can be
transferred in accordance with applicable law) together with any interest
thereon to the extent such interest is or may be payable to the residents (or
their respective representatives, successors, heirs or assigns) at any time
following the Closing Date each as more particularly described on Schedule
2.2(c) (collectively “Prepaids and Deposits”);

 

(d)          all tangible personal property present at the Real Property and
owned by Seller (including without limitation equipment, furniture, fixtures,
signage and vehicles used in, arising from or related to the Business as of the
Closing Date);

 

(e)          the Real Property as more particularly described on Schedule 1.1(c)
attached hereto and the Improvements located thereon;

 

(f)          subject to applicable laws and regulations, all transferable
Licenses;

 

(g)          all original books, records, accounts, files, logs, ledgers,
journals, and other documents and other materials of Seller (or copies thereof)
including any electronic data stored on disc, tape or other electronic format
relating to the ownership, use, operation or management of the Business, to the
extent within the possession or control of Seller (although Seller may retain
copies thereof for the preparation of tax returns, compliance with applicable
laws, and other business purposes);

 

(h)          all marketing and promotional materials in Seller’s possession or
control, which relate exclusively to the Business, if any, or the services they
provide, to the extent of Seller’s rights in such materials, including without
limitation brochures, renderings, photographs and signage (although Seller may
retain copies thereof for compliance with applicable laws);

 

(i)          all warranties and guarantees regarding the installation,
application, manufacture, composition and/or inspection of the Purchased
Property, and all other manufacturer and third-party warranties and guarantees
relating to any of the Purchased Property, to the extent such warranties and
guarantees remain in effect and are assignable by Seller, without cost to
Seller;

 

(j)          all telephone and facsimile numbers of each Facility, and any email
addresses used by the Facilities;

 

(k)          Intentionally Deleted;

 

(l)          all rights to the trade names of the Facilities, including those
names listed in Schedule 2.2(l) attached hereto, and all derivations thereof,
including without limitation all Intellectual Property related to such name and
all derivations thereof, and all other Intellectual Property owned by Seller and
necessary to the conduct of the Business as now conducted by Seller;

 

12

 

 

(m)          all records of all residents at each Facility, whether or not such
resident was in occupancy prior to or on the Closing Date to the extent in the
possession or control of Seller or the Current Manager, to the extent transfer
to Purchaser is not prohibited, and subject to Section 4.1(e) and Section 10.1;

 

(n)          all intangible personal property of Seller, including all
registrations, applications and licenses therefor, that is not specifically
included in the Excluded Property, to the extent assignable, without cost to
Seller, and for which any third party consents required for such assignment have
been obtained;

 

(o)          all rights in and to any claims or causes of action to the extent
they are in the nature of enforcing a guaranty, warranty, or a contract
obligation to complete the Improvements, make repairs, or deliver services to
the Purchased Property other than (i) claims for damages or other monetary loss
incurred by Seller prior to the Closing Date and (ii) claims relating to
Excluded Liabilities or Excluded Property; and

 

(p)          any other tangible or intangible assets, property or rights of any
kind or nature not otherwise described above in this Section 2.2 and now owned
or hereafter acquired between the Effective Date and the Closing Date by Seller
and used in connection with the operation of the Business (other than Excluded
Property and rights relating solely to the Excluded Liabilities).

 

To the extent any of the foregoing Purchased Property is available in electronic
format, Seller shall provide Purchaser with same in such electronic format, in
addition to physical copies of same.

 

Section 2.3           Excluded Property.

 

“Excluded Property” means the following categories of properties, which although
they may currently form part of the Business, are excluded from the Purchased
Property:

 

(a)          cash, cash surplus, cash equivalents or other investments of
Seller, Current Manager and Current Operating Tenant (other than the Prepaids
and Deposits);

 

(b)          Seller’s accounts receivable for rent or services provided prior to
11:59 p.m. on the date immediately preceding the Closing Date;

 

(c)          all operating agreements, minute books, membership ledgers and
income tax records of Seller Parties;

 

(d)          any rights of Seller with respect to federal, state or local tax
refunds or credits;

 

(e)          the Seller Plans, the assets and insurance policies relating to the
Seller Plans, and any records relating thereto;

 

(f)          all contracts of insurance and claims and interests in any
insurance, insurance claims, escrows, revenues or right to indemnity from third
parties or other rights relating to the Excluded Liabilities;

 

13

 

 

(g)          Seller’s rights and interests under this Agreement;

 

(h)          security deposits and utility deposits, to the extent not added to
the Purchase Price at Closing pursuant to Section 3.2;

 

(i)          the shares of capital stock of any Seller, Current Operating Tenant
or Current Manager;

 

(j)          those rights relating to deposits and prepaid expenses listed
specifically on Schedule 2.3 and claims for refunds and rights to offset in
respect thereof pertaining to the operations of the Purchased Property prior to
the Closing Date;

 

(k)          contracts to which any Seller, Current Operating Tenant or Current
Manager is a party or otherwise bound that are listed specifically on Schedule
2.3;

 

(l)          all personnel records that any Seller, Current Operating Tenant or
Current Manager is required by applicable law to retain in their possession;

 

(m)          all rights of any Seller, Current Operating Tenant or Current
Manager under this Agreement, the Bill of Sale, the Assignment and Assumption
Agreement, and the Escrow Agreement; and

 

(n)          any other asset listed specifically on Schedule 2.3.

 

Section 2.4           Title to Real Property and Surveys.

 

At Closing, Seller agrees to convey insurable fee simple title to the applicable
Real Property to Purchaser by special warranty deed (the “Deed”), subject only
to the Permitted Encumbrances. The legal description of the Real Property to be
contained in the Deed shall be the same legal description as is attached hereto
in the applicable subsection of Schedule 1.1(c); provided, if the legal
description as disclosed by the Survey, as defined in Section 5.4(a), differs
from the legal description in the applicable subsection of Schedule 1.1(c), or
the Initial Commitment reveals any errors or omissions in the legal
descriptions, then Seller shall also provide a quitclaim deed utilizing such
Survey legal description.

 

(a)          Purchaser shall promptly order (but in no event later than three
(3) business days following the Effective Date), at Seller’s expense, from
Stewart Title Guaranty Company (“Title Company”), an ALTA Form 2006 Commitment
(or such other form as is acceptable to Purchaser), with such customary
endorsements as Purchaser shall reasonably require and with insurance coverage
over any “gap” period (the “Initial Commitment”) for an owner’s title insurance
policy (the “Title Policy”), in an amount no less than the Purchase Price
allocated to the Real Property evidencing that Seller or the ECI Seller, as
applicable, is vested with fee simple title to the Real Property. Seller shall
convey fee simple title to the Real property, free and clear of all liens,
encumbrances, exceptions or qualifications whatsoever save and except for (i)
those exceptions specified as permitted exceptions listed on Schedule 2.4(a)
attached hereto (the “Permitted Title Exceptions”), (ii) those exceptions
evidenced in writing as being otherwise acceptable to Purchaser in its sole
discretion which shall thereafter be deemed Permitted Title

 

14

 

 

Exceptions, and (iii) those exceptions to title which are to be discharged by
Seller at or before Closing. The Initial Commitment shall also evidence that
upon the execution, delivery and recordation of the deeds to be delivered at
Closing and the satisfaction of all requirements specified in Schedule B,
Section 1 of the Initial Commitment, Purchaser shall acquire fee simple title to
the Real Property, subject only to the Permitted Title Exceptions.

 

(b)          If Purchaser or its attorneys shall determine that title to the
Real Property is unsatisfactory to Purchaser for reasons other than the
existence of Permitted Title Exceptions or exceptions which are to be discharged
by Seller at or before Closing, then Purchaser shall notify Seller prior to the
end of the Due Diligence Period (as herein defined) of those liens,
encumbrances, exceptions or qualifications to title listed in the Initial
Commitment which either are not Permitted Title Exceptions, are unsatisfactory
to Purchaser or are not contemplated by this Agreement to be discharged by
Seller at or before Closing, and any such liens, encumbrances, exceptions or
qualifications shall be hereinafter referred to as “Title Defects.”

 

(c)          Purchaser, at Purchaser’s expense, may order an update to the
surveys of the Real Property (the “Surveys”) previously provided to Purchaser
and Seller hereby grants Purchaser and Purchaser’s agents the right to access
the Real Property as may be reasonably required to perform such work. Purchaser
shall notify Seller in writing within five (5) business days after receipt of
the Surveys (copies of which will be provided simultaneously to Seller) of any
Title Defects identified on the Surveys specifying any matters shown on the
Surveys which was not set forth on the survey previously delivered to Purchaser
and which adversely affect the title to the Real Property and the same shall
thereupon be deemed to be Title Defects hereunder.

 

(d)          Within five (5) business days of receipt from Purchaser of a
written notice of any Title Defects, together with a copy thereof, Seller shall
notify Purchaser as to whether it will cure such Title Defect, and if it elects
to cure any such Title Defect, it shall in good faith diligently endeavor to
satisfy or correct, at Seller’s expense, such Title Defect on or before the date
of Closing in such manner as to permit the Title Company to either endorse the
Initial Commitment or to issue a replacement commitment to eliminate the Title
Defect therefrom. Failure of Seller to give such notice within such five (5)
business day period shall be deemed to be an election not to cure such
objection. In the event Seller does not elect to satisfy or cure any Title
Defect of which it is notified, then within five (5) business days after receipt
of written notice of Seller’s election, or within five (5) business days after
the expiration of Seller’s five (5) business day notification period if Seller
fails to give any such notice, Purchaser shall by written notice to Seller elect
one of the following:

 

(i)          to accept Seller’s interest in the applicable Purchased Property
subject to such Title Defect, in which event such Title Defect shall become part
of the Permitted Title Exceptions, and to close the transaction contemplated
hereby in accordance with the terms of this Agreement; or

 

(ii)         to terminate this Agreement in its entirety and receive a refund of
the Deposit.

 

15

 

 

The failure of Purchaser to give written notice of its election to either accept
the Purchased Property subject to such Title Defect(s) or to terminate this
Agreement within the applicable five (5) business day period shall be deemed an
election by Purchaser to terminate this Agreement and to receive a refund of the
Deposit.

 

(e)          In the event Seller elects in writing to cure any Title Defect and
thereafter is unable, after acting diligently and in good faith, to effect such
cure, on or before the date of Closing, then Purchaser shall have, as its sole
remedy, the options described in Section 2.4(d) above. Seller shall have no
obligation under this Section 2.4(e) to expend monies or to institute litigation
to cure Title Defects except those described in Section 2.4(f) below.

 

(f)          Notwithstanding anything in this Agreement to the contrary, Seller
covenants and agrees that at or prior to Closing, Seller shall (i) pay in full
and cause to be canceled and discharged or otherwise bond and discharge as liens
against the Purchased Property all mechanics’ materialmen’s, repairmen’s,
contractors’ or other similar Liens which encumber the Purchased Property as of
the date hereof created by, through or under Seller or which may be filed
against the Purchased Property after the date hereof created by, through or
under Seller and on or prior to the Closing Date, (ii) pay in full all past due
ad valorem taxes and assessments of any kind constituting a lien against the
Purchased Property which are due and payable, and (iii) pay in full or cause to
be canceled and discharged all security deeds or other security instruments
encumbering the property and all judgments which have attached to and become a
lien against the Purchased Property by, through or under Seller (collectively,
the “Monetary Liens”). If Seller fails to cause such Monetary Liens to be paid
and canceled at or prior to Closing, Purchaser shall be entitled to pay such
reasonable amount to the holder thereof as may be required to pay and cancel
same, and to credit against the Purchase Price the amount so paid.

 

(g)          Except as set forth on Schedule 2.4(g), Seller has not granted any
license, lease, easement or other right relating to the use or possession of the
Real Property, except (i) under the Residency Agreements entered into by Seller
in the ordinary course of business between the Effective Date and the Closing
Date and the Operating Leases); or (ii) as may be set forth in the Initial
Commitment, and Seller agrees that it shall not grant any such right prior to
Closing without the prior written approval of Purchaser, which may be withheld
in Purchaser’s sole and absolute discretion.

 

Section 2.5           Assumed Liabilities.

 

Subject to the terms and conditions of this Agreement, on the Closing Date,
Purchaser shall assume and agrees to pay, perform or discharge only the Assumed
Liabilities. Other than the Assumed Liabilities, Purchaser shall not assume any
of Seller’s debts, obligations or liabilities, of any kind or nature, including
without limitation any civil claims or other legal proceedings or legal or
regulatory investigations or actions arising out of or during Seller’s
ownership, use, operation or management of the Business or any of the Purchased
Property or the Excluded Property, all of which Seller shall pay, perform and
discharge when due. Nothing in this Section 2.5 shall be deemed to preclude
either party from contesting any liability or obligation in good faith through
the appropriate process.

 

16

 

 

Section 2.6           Excluded Liabilities.

 

All of Seller’s debts, obligations and liabilities, other than the Assumed
Liabilities, including any liability, obligation, claim, action, suit, or
proceeding pending as of the Closing Date, or any subsequent claim, action,
suit, or proceeding arising out of or relating to any such other event occurring
prior to the Closing, with respect to the ownership or operation of the Business
prior to the Closing Date, including without limitation any obligations of the
Seller Parties for compliance with applicable federal, state, county, and local
tax laws or regulations, including the obligations under such laws for the
payment of taxes and the filing of tax returns, under Part 6 of Title I of ERISA
and Section 4980B of the IRC, as amended (commonly known as “COBRA”), the Seller
Plans, the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964,
the Occupational Safety and Health Act, the Age Discrimination in Employment Act
of 1967, the Americans With Disabilities Act, the Family and Medical Leave Act,
or state worker’s compensation and unemployment compensation laws, as now or
hereafter amended, are collectively referred to herein as the “Excluded
Liabilities.”

 

ARTICLE 3
Purchase Price; Payment of Purchase Price; Allocation

 

Section 3.1           Purchase Price and Deposit.

 

(a)          Purchase Price. Subject to any adjustments and prorations expressly
provided for in this Agreement, including those described in Section 3.4
(collectively, “Adjustments”), the purchase price (the “Purchase Price”) for the
Purchased Property shall be a total of One Hundred Seventy-Five Million Five
Hundred Seventy Five Thousand and No/100 U.S. Dollars ($175,575,000).

 

(b)          Deposit. The parties acknowledge that within three (3) business
days after the Effective Date, if the Closing has not occurred and this
Agreement has not been terminated in accordance with its terms, if Purchaser
does not elect to terminate this Agreement pursuant to Section 4.1, Purchaser
shall deliver to Stewart Title Guaranty Company (or any other mutually
acceptable escrowee) (the “Escrow Agent”) Three Million and No/100 U.S. Dollars
($3,000,000) (the “Deposit”). The term “Deposit” shall mean the Deposit, if and
when the Deposit is made. The Escrow Agent shall hold the Deposit in a
non-interest bearing account pursuant to an escrow agreement in the form
attached hereto as Exhibit A.

 

(c)          The Deposit shall be paid and returned to Purchaser upon the
termination of this Agreement by Purchaser pursuant to the right to so terminate
granted to Purchaser under Section 2.4(d)(ii), Section 4.3, Section 5.6(b),
Section 5.6(c), Section 5.8, Section 9.1(a), Section 9.1(b), Section 9.1(d),
Section 9.1(e), Section 10.11 and Section 10.12 in each instance, upon proper
written demand of Purchaser to Seller and the Escrow Agent stating the reason
for such termination and referencing the section of this Agreement providing
Purchaser with the right to do so. Upon receipt of such written demand by
Seller, Seller and Purchaser shall direct the Escrow Agent, in writing, to pay
and disburse the Deposit immediately to Purchaser (whereupon this Agreement
shall terminate and neither party shall have any further rights or obligations
hereunder, except as otherwise expressly provided herein).

 

17

 

 

(d)          The Deposit shall be paid to Seller: (i) at the Closing, should the
Closing occur, in partial satisfaction of the Purchase Price as provided in
Section 3.2(b) hereof; or (ii) as liquidated damages (and not as a penalty) upon
the termination of this Agreement by Seller under Section 5.6(a). In each such
instance, Seller and Purchaser shall direct the Escrow Agent, in writing, to pay
and disburse the Deposit immediately to Seller (whereupon this Agreement shall
terminate and neither party shall have any further right or obligations
hereunder, except as otherwise expressly provided herein).

 

(e)          Without limiting Purchaser’s other rights and remedies hereunder,
Purchaser may terminate this Agreement for any reason or for no reason
whatsoever during the Due Diligence Period (as herein defined) with respect to
all (but not less than all) of the Facilities and upon any such termination the
Deposit shall be returned to Purchaser.

 

Section 3.2           Payment of Purchase Price.

 

The Purchase Price shall be paid by Purchaser, at Closing, as follows:

 

(a)          The Purchase Price, as adjusted for any prorations pursuant to
Section 3.4 below, and credits and additions described in Section 3.2(b) below,
shall be paid at Closing by wire transfer in accordance with wire instructions
provided by Seller at least three (3) business days before Closing.

 

(b)          Purchaser shall receive a credit against payment of the Purchase
Price by the amount of (i) the Deposit, (ii) the accrued vacation and sick pay
amounts included in the Assumed Liabilities, and (iii) unless otherwise paid by
Seller, the amounts to be paid by Seller under Section 2.4(a) and Section 4.6(b)
of this Agreement. If, at Purchaser’s request, Seller leaves any of Seller’s
security deposits or utility deposits in place following Closing, then the
amount of any such security deposit or utility deposit shall be added to the
Purchase Price and paid to Seller pursuant to Section 3.2(a).

 

Purchaser shall deposit the Holdback Amount into an interest-bearing escrow
account with the Escrow Agent pursuant to an Escrow Agreement in substantially
the form attached hereto as Exhibit B (the “Post-Closing Escrow Agreement”). The
funds held pursuant to the Post-Closing Escrow Agreement shall be available
according to the terms of the Post-Closing Escrow Agreement to secure any
obligations of Seller to Purchaser pursuant to Section 3.4(iv)(d) and Section
8.1 hereof. Fifty percent (50%) of the Holdback Amount shall be released to
Seller at the end of the sixth (6th) calendar month following the Closing Date,
less any amounts claimed by Purchaser prior to such distribution date, which
shall be held in accordance with the terms of the Post-Closing Escrow Agreement
until finally adjudicated, and the remainder of the Holdback Amount shall be
released to Seller at the end of the twelfth (12th) calendar month following the
Closing Date, less any amounts claimed by Purchaser prior to such distribution
date, which shall be held in accordance with the terms of the Post-Closing
Escrow Agreement until finally adjudicated.

 

(c)          Purchaser shall assume the Assumed Liabilities.

 

18

 

 

Section 3.3           Allocation of Purchase Price.

 

(a)          With respect to the individual Facilities, the Purchase Price shall
be allocated as set forth on Schedule 3.3, which will be provided by Seller at
least ten (10) days prior to the end of the Due Diligence Period. Any
adjustments to the Purchase Price provided herein that are attributable solely
to a particular Facility shall result in an adjustment of the Purchase Price
allocated to such Facility. Any adjustments to the Purchase Price provided
herein that are attributable to one or more Facilities shall result in a
pro-rata adjustment (determined in accordance with the proportional amount of
Purchase Price allocated to each Facility) of the Purchase Price allocated to
each Facility with respect to which such adjustment is attributable.

 

(b)          Additionally, the parties acknowledge that the transactions
contemplated hereunder must be reported in accordance with Section 1060 of the
IRC. The parties shall report the transactions contemplated hereunder for all
purposes in accordance with the purchase price allocation set forth on Schedule
3.3 hereto, which schedule the parties acknowledge and agree will be completed
during the Due Diligence Period. The parties shall share information and
cooperate to the extent necessary to permit the transactions to be properly,
timely, and consistently reported. Prior to the expiration of the Due Diligence
Period, Purchaser and Seller shall agree upon an allocation of the Purchase
Price for local, state and federal tax purposes, which allocation will specify
the Purchase Price for the Purchased Property by each parcel of Real Property
(and the related Facility), Personal Property and Other Assets. The agreed
allocation will be attached to this Agreement in the form shown on Schedule 3.3
and will be used by the parties to determine the amount of Purchase Price
payable to each Seller (or its constituent members hereunder). In accordance
with such allocation, Purchaser shall prepare and deliver to the Seller copies
of Form 8594 and any required exhibits thereto (the “Asset Acquisition
Statement”). Purchaser shall prepare and deliver to the Seller from time to time
revised copies of the Asset Acquisition Statement (the “Revised Statements“) so
as to report any matters on the Asset Acquisition Statement that need updating
(including purchase price adjustments, if any) as agreed to by Purchaser and
Seller. The Purchase Price for the Purchased Property shall be allocated in
accordance with the Asset Acquisition Statement or, if applicable, the last
Revised Statements, provided by Purchaser to Seller, and all income Tax Returns
and reports filed by Purchaser or the Seller (whether together or independently)
shall be prepared consistently with such Allocation.

 

Section 3.4           Prorations.

 

(a)          The following items shall be prorated between Seller and Purchaser
as of 11:59 p.m. on the date immediately preceding the Closing Date; prorations
credited to Purchaser shall reduce the Purchase Price and prorations credited to
Seller shall increase the Purchase Price at Closing as follows:

 

(i)          city, state, and county ad valorem taxes for the year in which the
Closing occurs based on the ad valorem tax bills for the Purchased Property, if
then available for such year, or if not, then on the basis of the ad valorem tax
bill for the Purchased Property for the immediately preceding year. (If such
proration is based on an ad valorem tax bill for the immediately preceding year
and should such proration prove to be inaccurate on

 

19

 

 

receipt of the ad valorem tax bill for the Purchased Property for the year of
Closing, then either Seller or Purchaser, as applicable, may demand at any time
after Closing a payment from the other party in an amount sufficient to correct
such malapportionment);

 

(ii)         sanitary sewer taxes and utility charges, if any; provided,
however, that Purchaser may elect, prior to Closing, to require that the meters
for all utility charges be read and terminated as of the end of the last
business day preceding the Closing Date, in which case Seller shall be
responsible for and shall pay for all such charges first accruing or relating to
the period prior to the Closing Date;

 

(iii)        all payment obligations under the Assumed Contracts and Leases; and

 

(iv)        resident rents and other revenues (including Prepaids and Deposits,
if any).

 

Purchaser and Seller shall prepare a proposed schedule (the “Proration
Schedule”) not later than two (2) business days prior to Closing, including the
items listed above and any other items the parties determine necessary. Such
Proration Schedule shall include all applicable income and expenses with regard
to the Purchased Property. Seller and Purchaser will use all reasonable efforts
to finalize and agree upon the Proration Schedule at least two (2) business days
prior to Closing.

 

(b)          Seller shall receive all income from the Purchased Property
attributable to the period prior to the Proration Date (as defined below) and
shall, unless otherwise provided for in this Agreement, be responsible for all
expenses of the Purchased Property attributable to the period prior to 11:59
P.M. on the date immediately preceding the Closing Date (the “Proration Date”).
In the event Purchaser receives any payment from a resident for rent due for any
period prior to the Proration Date or payment of any other receivable of Seller,
Purchaser shall forward such payment to Seller. Payments received from a
resident shall be allocated first to any current balances due from such
resident.

 

(c)          Purchaser shall receive all income from the Purchased Property
attributable to the period from and after the Proration Date and shall, except
as otherwise provided for in this Agreement, be responsible for all expenses of
the Purchased Property attributable to the period from and after the Proration
Date. In the event Seller or Seller’s affiliates receive any payment from a
resident for rent due for any period from and after the Proration Date, Seller
shall forward such payment to Purchaser.

 

(d)          The parties agree that any amounts that may become due under this
Section 3.4 shall be paid at Closing as can best be determined. A post-Closing
reconciliation of prorated items shall be made by the parties within ninety (90)
days after the Closing Date and any amounts due at that time shall be promptly
forwarded to the respective party to whom such amounts are due in a lump sum
payment. Any additional amounts which may become due after such determination
shall be forwarded at the time they are received. Any amounts due under this
Section 3.4 which cannot be determined within ninety (90) days after the Closing
Date (such as, for example, fiscal year-end real estate taxes) shall be
reconciled as soon thereafter as such amounts can be determined. Purchaser and
Seller agree that each shall have the right to audit the

 

20

 

 

records of the other in connection with any such post-Closing reconciliation.
Any payments made pursuant to this Section 3.4 shall be treated as a purchase
price adjustment for income tax purposes.

 

(e)          Purchaser shall receive a credit towards the Purchase Price for the
Accrued Employee Vacation and any other obligations as otherwise expressly
agreed by Purchaser and Seller.

 

(f)          This Section 3.4 shall survive the Closing for a period of one (1)
year following the Closing Date.

 

ARTICLE 4
Certain Other Covenants and Agreements

 

Section 4.1           Inspection and Due Diligence.

 

(a)          Prior to Closing, Purchaser (including its agents and
representatives) shall be permitted to inspect the Facility and the Purchased
Property. The “Due Diligence Period” for purposes of this Agreement means a
period extending until 5:00 p.m. Eastern on August 7, 2014, or on such earlier
day as Purchaser expressly confirms in writing that it has completed its
diligence review and waived the remainder of the Due Diligence Period. The
Purchaser shall be entitled to continue all such inspections during and after
the Due Diligence Period. Such inspections may include an independent appraisal
and environmental assessments (including Phase I assessments and Phase II
assessments if Seller consents to any such Phase II assessment which consent
shall not be unreasonably withheld, conditioned or delayed), impact study and
detailed architectural and engineering inspections of buildings and mechanical
systems located on the Real Property and any other inspections which may
reasonably be required by potential lenders or investors. Purchaser shall not
conduct any drilling, boring, soil testing or other physically intrusive
inspections without Seller’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, if done in connection with any
Phase II assessment. Seller shall allow Purchaser and its authorized
representatives reasonable access upon prior notice during normal business hours
and until the Closing to Seller’s executive personnel and records, shall permit
examination and testing, and shall furnish Purchaser and its authorized
representatives such information concerning the Purchased Property and the
Facility as Purchaser reasonably requests, to the extent within the possession
and control of Seller or Current Manager. Purchaser and its authorized
representatives shall have the right to review and copy, at Purchaser’s expense,
all such books, accounts, records, agreements or other documents as it may
reasonably deem advisable. Seller shall, upon reasonable request by Purchaser,
make available to Purchaser by electronic data room or otherwise, copies of all
records, files, correspondence, invoices, resident lists, supplier lists,
blueprints, specifications, designs, drawings, business records and plans,
operating and financial data, environmental assessments, property reports,
permits and regulatory files and other data associated with or used by Seller in
connection with its operation of the Business or its ownership or operation of
the Purchased Property, including without limitation all of the information
requested in Exhibit G of this Agreement to the extent Seller Parties or the
Current Manager has possession and control of such information, and in the form
in which Seller maintains such information in the ordinary course of

 

21

 

 

its business. Seller shall have no obligation to prepare any summaries,
abstracts, compilations or reports in connection with Purchaser’s investigation
that Seller Parties or the Current Manager do not maintain or compile in the
ordinary course of Seller Parties’ or the Current Manager’s business. For
purposes of this Agreement, documents or information shall be deemed to have
been “made available” to Purchaser if copies have been delivered or viewed by
Purchaser in tangible or electronic form, or if such documents or information
have been made available at the Facility or on an internet or electronic data
site to which Seller has granted Purchaser or its representatives access.
Purchaser shall notify Seller in advance of any site visits by Purchaser or its
contractors or representatives. All site visits and contacts with Seller
personnel shall be coordinated through James T. Elliott IV or Seller’s counsel,
and Purchaser shall not contact any Seller personnel, residents or service
providers directly.

 

(b)          Purchaser hereby acknowledges receipt of each of the materials in
Seller’s or Current Manager’s possession and listed in Exhibit G (the “Requested
Diligence Materials”).

 

(c)          If the Requested Diligence Materials disclose any matters which
need correction, such matters shall be corrected by Seller to the extent within
Seller’s reasonable control.

 

(d)          In conducting any inspections, investigations or tests of the
Purchased Property, Purchaser shall (i) not unreasonably disturb the tenants or
interfere with their use of the Purchased Property; (ii) not materially or
unreasonably interfere with the operation and maintenance of the Purchased
Property; (iii) not materially damage any part of the Purchased Property or any
personal property owned or held by any tenant or any third party; (iv) not
injure or otherwise cause bodily harm to Sellers’ agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees; (v) comply
in all material respects with all applicable laws; and (vi) not permit any Liens
to attach to the Purchased Property by reason of the exercise of its rights
hereunder. Purchaser agrees to indemnify and save and hold Seller harmless from
and against any and all claims, suits, liabilities, costs and expenses incurred
due to personal injury or damage to the Purchased Property or sustained by
Seller arising from or in connection with inspection of the Purchased Property
by Purchaser and its employees, agents, engineers, consultants, contractors and
representatives; provided, however, the foregoing shall exclude any claims,
suits, liabilities, costs and expenses incurred or sustained by Sellers arising
from (i) the negligence or willful misconduct of Sellers or their agents,
representatives, employees or contractors or (ii) any pre-existing conditions
not exacerbated by Purchaser. Before entering the Real Property for the purpose
of inspection, testing or investigations, Purchaser shall furnish Seller a
certificate of insurance issued by an insurance company licensed to transact
business in the State of Iowa evidencing the existence of a policy of commercial
general liability insurance and, if necessary, commercial umbrella insurance,
insuring Seller and Purchaser against any and all liability for injury to or
death of a person or persons, or damage to property, occasioned by or arising
out of or in connection with Purchaser’s and such other person’s entry onto the
Real Property, the combined limit of such policies to be in an amount not less
than $1,000,000 each occurrence and $2,000,000 in the aggregate. The provisions
of this Section 4.1(d) shall survive the Closing or the termination of this
Agreement pursuant to any provision hereof. In the event that the Purchased
Property is disturbed or altered (reasonable wear and tear excepted) as a result
of Purchaser’s activities under this Section 4.1(d), Purchaser shall promptly
restore such disturbed or altered areas of the

 

22

 

 

Purchased Property to substantially its condition existing prior to the
commencement of such activities which disturb or alter the Purchased Property.

 

(e)          The parties hereto acknowledge that Seller may possess or have
access to certain information subject to the Health Insurance Portability and
Accountability Act of 1996 and any regulations promulgated thereunder (“HIPAA”).
Notwithstanding any other provision of this Agreement, Seller shall have no
obligation under this Agreement to disclose to Purchaser any information which
would violate or put Seller in a position of noncompliance with any city,
county, state or federal privacy or security act, law, or regulation or the
provisions of HIPAA or which would result in Seller breaching any contractual
provisions imposed on Seller with respect to the requirements of HIPAA and/or
any such city, county, state, or federal act, law or regulation.

 

(f)          Purchaser may perform or cause to be performed a Phase I
Environmental Site Assessment of any portion of the Real Property (the “Phase I
ESA”). Purchaser shall provide Seller with a copy of each Phase I ESA prepared
on Purchaser’s (or its lender’s) behalf within five (5) business days of
completion and receipt of each by Purchaser. Any subsequent amendments thereto
will also be provided to Seller within five (5) business days after completion
and receipt by Purchaser thereof.

 

(g)          If any Phase I ESA, or any update thereof, reveals areas of
environmental concern that, in the opinion of the consultant who prepared the
Phase I ISA, warrant further investigation, Purchaser may, at its discretion,
request Seller’s consent to commence a Phase II Environmental Site Assessment of
the applicable portion of the Real Property (“Phase II ESA”). A Phase II ESA
consists of further investigation of recognized environmental conditions
identified in the Phase I ESA including sampling and analysis of soil and
groundwater necessary to determine whether or not contamination has occurred.
Seller’s consent to conduct a Phase II ESA may be withheld in Seller’s sole
discretion. If Seller permits Purchaser to conduct a Phase II ESA, upon Seller’s
request, Purchaser will provide to Seller a copy of the Phase II ESA within five
(5) days of completion and receipt by Purchaser and any subsequent amendments
and/or reports relating to the Phase II ESA.

 

(h)          The costs of the Phase I ESA and the costs of the Phase II ESA and
any updates thereof shall be paid by Purchaser.

 

Section 4.2           Conduct of Business Prior to the Closing Date.

 

Seller covenants and agrees with Purchaser that from the Effective Date hereof
through the Closing Date, except as otherwise expressly contemplated in this
Agreement, unless Purchaser otherwise consents in writing (which consent shall
not be unreasonably withheld, conditioned or delayed) Seller shall, and shall
cause the Current Operating Tenant and Current Managers in their capacities as
operators and managers of the Business to:

 

(a)          Use good faith efforts to operate the Business in all material
respects in the ordinary course of business in a commercially reasonable manner,
including (i) incurring expenses consistent with Seller Parties’ past practices
in the operation of the Business and

 

23

 

 

(ii) using commercially reasonable efforts to preserve the Business’ present
business operations, organization and goodwill and their relationships with
customers, employees, advertisers, suppliers and other contractors.

 

(b)          Operate the Business and otherwise conduct business in all material
respects in accordance with the terms or conditions of all applicable Healthcare
Licenses and Licenses, and all other rules, regulations, laws, and orders of all
governmental authorities having jurisdiction over any aspect of the operation of
the Business and all applicable insurance requirements.

 

(c)          Maintain the books, records, and financial statements for the
Business consistent with past practices.

 

(d)          Timely comply in all material respects with the Assumed Contracts
and Leases.

 

(e)          Not sell, lease, grant any rights in or to or otherwise dispose of
or otherwise relinquish control of, or agree to sell, lease or otherwise dispose
of, the Purchased Property in whole or in part except for Residency Agreements
entered into in the ordinary course and dispositions of assets that are in the
ordinary course of business, and if material, are replaced by similar assets of
substantially equal or greater value and utility.

 

(f)          Take commercially reasonable efforts to maintain the Purchased
Property in the same condition as it exists as of the Effective Date, except for
ordinary wear and tear, in a manner consistent with past practices.

 

(g)          Not default on any loans to Seller or secured by any Purchased
Property which are not fully cured or satisfied at Closing.

 

(h)          Not enter into any contracts (other than contracts which impose no
obligation on Purchaser following the Closing or can be terminated upon not more
than thirty (30) days’ notice or Residency Agreements in the ordinary course of
business), whether or not material, without the consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

(i)          Not make any alterations or improvements to the Real Property or
make any capital expenditure with respect to the Real Property in excess of
$100,000 other than those that (i) are currently budgeted for completion, (ii)
are required by law, (iii) are necessary to preserve the coverage under or
comply with the terms of any insurance policy with respect to the Business or
(iv) are in Seller’s business judgment necessary to address emergency conditions
or to maintain the goodwill and competitive standing of the Business.

 

(j)          Maintain normal levels of inventory and supplies on hand for the
Business (including medical supplies, food, beverages, office and kitchen
supplies), consistent with past practice and as necessary to comply with
applicable laws and regulations.

 

(k)          Make available to Purchaser copies of all internally generated
monthly financial reports.

 

24

 

 

(l)          Provide Purchaser, through each applicable Current Manager or
otherwise, with a Rent Roll on the tenth (10th) day of each calendar month, that
will be current through the last day of the previous calendar month.

 

(m)          Inform Purchaser promptly regarding the resignation, termination or
hiring of an Administrator, Executive Director or Assistant Director, as
applicable (if any), of any Facility.

 

Section 4.3           Notification of Certain Matters.

 

(a)          Seller shall give prompt written notice to Purchaser, and Purchaser
shall give prompt written notice to Seller (each, a “Notice of Changed
Condition”), to the extent either such party becomes aware of (i) the
occurrence, or failure to occur, of any event (a “Changed Condition”) that would
be likely to cause any of their respective representations or warranties
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the Closing Date, and (ii) any failure on
their respective parts to comply with or satisfy, in any material respect, any
covenant, condition, or agreement to be complied with or satisfied by any of
them under this Agreement (a “Potential Breach”). Any Notice of Changed
Condition shall specify that it is being provided to Purchaser pursuant to this
Section 4.3.

 

(b)          Upon receipt of any such Notice of Changed Condition, if Purchaser
does not approve of the Changed Condition, Purchaser may elect, by written
notice given to Seller on or prior to the earlier of (a) five (5) business days
after receipt of notice of the Changed Condition or (b) the Closing Date, to
terminate this Agreement, in which event the Deposit shall be refunded to
Purchaser. Upon such termination, neither party hereto shall have any further
rights against, or obligations to, the other under this Agreement except those
obligations expressly surviving a termination of this Agreement. If after
receipt of notice from Seller of any Changed Condition or if after Purchaser
otherwise obtains actual knowledge of a Changed Condition, Purchaser does not
elect to terminate the Agreement as provided above, Purchaser shall be deemed to
have waived any claim hereunder with respect to the Changed Condition. Anything
herein to the contrary notwithstanding, Purchaser acknowledges and agrees that
changes to the Rent Roll during the term of this Agreement will not be deemed a
Changed Condition.

 

(c)          For the avoidance of doubt, no Notice of a Changed Condition
describing a Potential Breach shall be subject to Section 4.3(b) above, and this
Section 4.3 shall not limit Purchaser’s rights and remedies contained in ARTICLE
9 hereof in the event of a breach of this Agreement by Seller.

 

Section 4.4           Employees; Accrued Vacation, Sick Pay, etc.

 

(a)          For purposes of this Section 4.4, all references to employment by
an entity include both direct employment by such entity, employment by an
affiliate of such entity, or employment through one or more employee leasing or
similar arrangements that such entity or its affiliate has entered into with a
third party and all references to Plans includes any such Plan provided directly
by the applicable entity, by their respective affiliates, or by any such
employee leasing company under an agreement with the above.

 

25

 

 

(b)          Seller shall pay any severance costs payable with respect to the
termination of employment by Seller, Current Operating Tenant or the Current
Manager (as applicable) of any Employee (as defined below in Section 6.29),
including Employees who are offered post-Closing employment at the Facility,
pursuant to any severance policies or plans or required by law, including the
WARN Act (if applicable). Seller shall be solely responsible for WARN Act
compliance for all Employees.

 

(c)          Effective as of 11:59 PM on the date immediately preceding the
Closing Date, all Employees hired by Post-Closing Manager (the “Hired
Employees”) shall cease to be active participants in the Seller Plans in
accordance with the terms of the Seller Plans and applicable law, including
ERISA. Seller, Current Operating Tenant or the Current Manager, as applicable,
shall retain liability for all claims incurred by the Employees (and their
enrolled dependents) under the Seller Plans prior to the Closing Date or if
later, the date coverage under the Seller Plans ceases in accordance with the
terms of such Seller Plans.

 

(d)          Seller shall be responsible for complying with the continuation
health care coverage requirements of COBRA with respect to any individual who
became a “qualified beneficiary” as of or prior to the Closing Date, including
as a result of this transaction. Purchaser shall be responsible for complying
with all requirements of COBRA with respect to any Hired Employee (or enrolled
dependent) who becomes a “qualified beneficiary” on or after the Closing Date.

 

(e)          Seller shall be responsible for payment of all short- and long-term
disability claims of Employees from disabilities arising prior to the Closing
Date, to the extent covered by Seller Plans. Purchaser shall be responsible for
payment of all short- and long-term disability claims from disabilities of Hired
Employees incurred on or after the Closing Date to the extent covered by the
Purchaser Plans.

 

(f)          As to any Hired Employee, Seller shall cause the release of such
Hired Employee from any contractual provision with Seller to the extent that
such provision would impair the utility of such Hired Employee’s services the
Post-Closing Manager in conducting the Business following the Closing in
substantially the same manner it is conducted by Seller, Current Operating
Tenant or the Current Manager immediately prior to the Closing Date, or to the
extent that such provision would impose upon such Hired Employee any monetary or
other obligation to Seller for violation of restrictive covenants or
confidentiality provisions with respect to the Business (other than any such
restrictive covenants or confidentiality provisions contained in Assumed
Contracts and Leases being transferred to Purchaser or any such covenant
mandating the return to Seller or the Current Manager of property not being
transferred to Purchaser hereunder).

 

(g)          Post-Closing Manager, at Purchaser’s expense, shall be responsible
for all obligations to Hired Employees with respect to vacation pay and sick pay
accrued with respect to Hired Employees for services rendered to Seller through
the date preceding the Closing Date, to the extent described on Schedule 4.4(g),
as updated by the Seller through 11:59 PM on the date preceding the Closing
Date, and in accordance with Seller’s vacation and sick pay policies as of the
Effective Date. There shall be a clean cut-off of payroll on the date preceding
the Closing

 

26

 

 

Date with respect to the Hired Employees. Seller shall be responsible for, and
shall pay at Closing, all salary, wages, and other compensation, accrued with
respect to Hired Employees and other Employees who are terminated in connection
with the transaction for services rendered to Seller through 11:59 P.M. on the
date preceding the Closing Date, other than the Accrued Employee Vacation.

 

Section 4.5           Confidentiality.

 

(a)          Confidential Information. Any and all non-public information of any
type or description, including, but not limited to, financial statements and
projections, proprietary or trade secret information, whether written or verbal,
or any information pertaining to any Seller Party, Current Operating Tenant or
Current Manager or their respective businesses given to Purchaser or its agents
by or on behalf of Seller in connection with the transactions contemplated by
this Agreement, is proprietary to Seller and confidential in nature, and shall
be treated as such by Purchaser, except with the prior written consent of Seller
and except to the extent enforcement of its terms and applicable law require
public disclosure. Notwithstanding any other provision of this Agreement,
Purchaser shall not, and shall not permit it Affiliates to, disclose information
related to the transactions contemplated by the Agreement under its filings with
the Securities and Exchange Commission until after the expiration of the Due
Diligence Period.. This provision shall not apply following the Closing to any
such information pertaining to the Purchased Property or the Business, nor to
any information that is or becomes publicly available through no fault of
Purchaser. Purchaser shall have the right to disclose any such information to
its professional advisors, lenders, investors and other third parties who need
to know such information for the purposes of assisting Purchaser with the
negotiation and consummation of this Agreement, provided Purchaser advises such
parties of their confidential obligations under this Agreement, and provided
Purchaser remains responsible for any violations by such parties. Purchaser
shall also have the right to discuss the possibility of future employment with
all active and full-time employees of the Business, provided that such
discussions are coordinated through James T. Elliott IV.

 

(b)          Confidentiality of Agreement. The terms of this Agreement shall
remain confidential, except with the prior written consent of Seller and
Purchaser and except to the extent that enforcement of its terms or applicable
law require public disclosure. Neither party shall make any public announcement
of the transactions contemplated herein without the express written approval of
the other party, which approval shall not be unreasonably withheld. This
provision will not apply to Purchaser following any Closing. Purchaser shall
permit Seller to review in advance and comment on any public announcement of the
Closing of the transactions contemplated herein.

 

(c)          Return of Confidential Information. Purchaser agrees that promptly
upon the termination of this Agreement, whether by mutual termination or
otherwise (other than upon Closing), Purchaser shall cause all materials and
property (originals and copies) of Seller to be immediately returned to Seller,
or, at Purchaser’s election, destroyed provided Purchaser provides written
certification of such destruction, provided that Purchaser shall be entitled to
retain such information to the extent required in order to comply with
applicable law, regulation, bona fide document retention policy of Purchaser, or
any public disclosure obligations

 

27

 

 

promulgated by the Securities and Exchange Commission any applicable to
Purchaser, or until any litigation between Purchaser and Seller arising out of
the termination of this Agreement has been finally resolved.

 

(d)          Survival of Confidentiality. This Section 4.5 shall survive the
Closing to the extent provided above and shall survive in the event this
Agreement is terminated prior to Closing.

 

(e)          Supersedes Previous Agreements. The provisions of this Section 4.5
supersede any prior agreements between the parties relating to confidentiality.

 

Section 4.6           Expenses and Taxes.

 

(a)          Each party shall pay its own expenses and costs incurred in
connection with the negotiation and consummation of this Agreement and the
transactions contemplated by this Agreement.

 

(b)          Notwithstanding the foregoing:

 

(i)          Seller shall pay fees and costs relating to the transfer of motor
vehicles included in the Purchased Property;

 

(ii)         Seller shall pay the real estate transfer tax, mansion taxes (if
applicable) costs of recording the Deeds and all other filing and recording
costs;

 

(iii)        Seller shall pay the premiums or other costs attributable to the
issuance of the Title Policy;

 

(iv)        Seller shall pay any person who is entitled to any brokerage
commission or finder’s fee in connection with any of the transactions
contemplated by this Agreement by reason of any act or omission of Seller,
including the fees and commissions due to HFF, LP and shall indemnify Purchaser
and hold Purchaser harmless against any claims for such commissions or finder’s
fees;

 

(v)         Purchaser shall pay any person who is entitled to any brokerage
commission or finder’s fee in connection with any of the transactions
contemplated by this Agreement by reason of any act or omission of Purchaser,
and shall indemnify Seller and hold Seller harmless against any claims for such
commissions or finder’s fees; and

 

(vi)        Purchaser shall pay one-half (50%) of the pre-payment premium
required for Seller to pre-pay existing loans guaranteed by HUD and secured by a
mortgage upon one or more of the Facilities at Closing (the “HUD Loans”), up to
a maximum amount to be paid by Purchaser of Two Million and No/100 U.S. Dollars
($2,000,000.00).

  

28

 

 

Section 4.7           Waiver of Bulk Sales and Indemnification.

 

Purchaser hereby waives compliance by Seller and Seller hereby waives compliance
by Purchaser, with the requirements of any applicable bulk sales laws and
similar laws, if and to the extent applicable. Seller shall indemnify and hold
harmless Purchaser from any and all claims, liabilities, or costs, including
reasonable attorneys’ fees, arising out of the parties’ failure to comply with
any bulk sales laws and similar laws applicable to the transactions contemplated
hereby as provided in Section 8.1. The foregoing indemnification shall survive
the Closing.

 

Section 4.8           Exclusivity.

 

During the period from the Effective Date to the Closing Date or termination of
this Agreement according to the terms hereof, Seller shall not take any action,
directly or indirectly, to encourage, initiate or engage or participate in
discussions or negotiations with, or provide any information to, any party other
than Purchaser, concerning a potential transaction involving the purchase and
sale of the Business, any one or more Facilities or any of Purchased Property,
the purchase and sale of all or substantially all of the ownership interest of
any one or more entities comprising the Seller, or any transaction similar to
the foregoing.

 

Section 4.9           Consents; Cooperation.

 

Seller will use its reasonable best efforts prior to the Closing to obtain all
consents that may be required from third parties with respect to the Assumed
Contracts and Leases and any of the other Purchased Property and Purchaser shall
cooperate with Seller in connection therewith. Purchaser shall use its
reasonable best efforts to diligently pursue the issuance or transfer of any of
the Licenses or Healthcare Licenses required for Purchaser to operate the
Business following the Closing, and Seller agrees to provide reasonable
cooperation and assistance to Purchaser in obtaining such Licenses or Healthcare
Licenses. Notwithstanding the foregoing, neither party will be required to pay
or commit to pay any amount to (or incur any liability or obligation to) a
person or entity from whom or which a consent may be required (other than
payment by Seller of past due amounts under Assumed Contracts and Leases or past
due taxes, or payment by Purchaser of any fees or other costs imposed by
governmental authorities with respect to the Licenses or Healthcare Licenses, or
transfer fees, if any, required by the express terms of any Assumed Contracts
and Leases) or otherwise enter into or modify any agreement with such person or
entity that involves any cost, liability or obligation. Each of the parties have
independently determined, based upon the advice of their own respective counsel,
that the pre-merger filing requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), do not apply to the
transactions contemplated under this Agreement.

 

Section 4.10         Fines and Penalties.

 

At or prior to Closing, Seller covenants and agrees to cure all violations and
other deficiencies identified in writing by any federal, state, municipal, local
or other governmental or quasi-governmental authority (all such matters
collectively the “Violations”) relating to the Business and the Facilities, pay
all penalties associated therewith and prepare and implement any plan of
correction required by any such authority. Either Purchaser or Seller may stay
any otherwise pending Closing in the event any uncured Violations exist until
such time as Seller has corrected any such Violations in full compliance with
applicable laws, orders and directions;

 

29

 

 

provided, however, that this provision shall not diminish the right of any party
to terminate this Agreement in accordance with the terms hereof following the
Outside Date.

 

Section 4.11         Further Assurances.

 

Each party covenants and agrees that, following the Closing, it will execute,
deliver and acknowledge (or cause to be executed, delivered and acknowledged),
from time to time, at the reasonable request of the other party and without
further consideration, all such further instruments and take all such further
action as may be reasonably necessary or appropriate to transfer more
effectively to Purchaser, or to perfect or record Purchaser’s title to or
interest in the Purchased Property or to enable Purchaser to use or otherwise to
confirm or carry out the provisions and intent of this Agreement.

 

Section 4.12         Non-Solicitation of Employees.

 

For a period of one (1) year following the Closing Date, no Seller Party nor any
affiliate under the control of, or commonly controlled with, any Seller Party
shall attempt, directly or indirectly, to solicit any Hired Employee to leave
the employ of Purchaser or its operator in order to take employment with any
Seller Party or any affiliate thereof or any other party. This Section 4.12
shall survive Closing.

 

Section 4.13         Delivery of Schedules.

 

Seller shall provide all Schedules required by this Agreement (other than those
required by ARTICLE 7 hereof, which will be provided by Purchaser by the
Schedule Due Date) within three (3) days following the Effective Date (the
“Schedule Due Date”). If applicable, the Due Diligence Period shall be extended
by the total number of days which elapse between the Schedule Due Date and the
date upon which all required Schedules have actually been provided to Purchaser,
or, as applicable, any insufficiently completed Schedules have been corrected to
Purchaser’s reasonable satisfaction (inclusive of the Schedule Due Date and the
last applicable date of delivery or correction, as applicable). Any fact or item
disclosed on any Schedule to this Agreement shall be deemed disclosed with
regard to all other representations and warranties to which such fact or item
may reasonably apply to the extent such disclosure would provide notice to a
reasonable person that the information disclosed would also qualify, or
constitute an exception to, such other representations and warranties. Seller
may from time to time supplement and update such Schedules to reflect any
changes since the date of delivery of the original Schedules or any matters of
which Seller first acquires Knowledge following the original delivery date of
such Schedules, each of which shall be deemed a Changed Condition and subject to
the terms of Section 4.3. Any such updates or supplements shall be deemed to
amend the Schedules for all purposes retroactively to the Effective Date, except
that (i) no amendment to Schedules 1.1(a), 1.1(c), 2.4(a), and 4.4(b) may be
made without Purchaser’s written consent, and (ii) any amendments permitted
above shall be disregarded for all purposes under this Agreement if Seller
intentionally omitted such information from the original Schedules.

 

Section 4.14         Delivery of Evidence of Ability to Complete Transaction.
Purchaser and Seller acknowledge that the ECI Sellers (other than persons who
are passive owners of the real property

 

30

 

 

included in the ECI Portfolio to the extent such persons’ consents are not
required in order for the ECI Sellers to cooperate as contemplated by this
Section 4.14) have agreed with Seller to cooperate as reasonably requested by
Purchaser and Seller as it relates to (i) closing deliveries, (ii) the transfer
of healthcare and other licenses to the Seller, Purchaser or its designee, as
applicable, (iii) any instruments, agreements and other documents required of
the passive owners of the real property included in the ECI Portfolio to
complete the transactions under the ECI Purchase Agreement; and (iv) any other
deliveries reasonably requested by the Purchaser relating to the CHOW Approvals.
Seller agrees to (A) enforce the such obligations of each such ECI Seller, to
the extent reasonably requested by Purchaser and (B) provide updates on the
status of the agreement of the passive owners of the real property included in
the ECI Portfolio to such matters prior to the expiration of the Due Diligence
Period and from time to time thereafter upon the request of Purchaser. Purchaser
acknowledges that Seller has provided evidence acceptable to Purchaser in its
reasonable discretion that (x) such ECI Sellers have consented to Purchaser’s
submission of the application necessary for Purchaser or its designees to obtain
the CHOW Approvals, and (y) that such ECI Sellers have been informed that
Purchaser and its designees will be the ultimate purchasers of the ECI
Portfolio.

 

Section 4.15         Entrance Fee Refunds at Pennsylvania Facility.

 

Purchaser agrees that the Entrance Fee Refunds (as such term is defined in the
Escrow Agreement dated May 29, 2014 by and among Prairie Hills at Penn Place,
LLC, RRL Ottumwa, LLC and West Bank) shall be used for the sole purpose of
repayment of any Entrance Fee Refunds payable to residents pursuant to the terms
of entrance fee agreements executed by the residents of the Pennsylvania
Facility upon their admission (the “EFR Liability”). The interest or other
earnings on the Entrance Fee Refunds, if any, shall be disbursed to Purchaser
upon satisfaction of the EFR Liability. Any remaining balance in Entrance Fee
Refunds in the escrow after satisfaction of the obligations set forth in the
Escrow Agreement shall be paid to Purchaser.

 

ARTICLE 5
Closing

 

Section 5.1           Closing.

 

The Closing of the transactions contemplated by this Agreement shall occur
remotely, upon the exchange of signatures to the documents contemplated by this
Agreement and the other required deliveries of each party hereto described below
on the later of (i) August 14, 2014 or (ii) five (5) business days following the
satisfaction of the CHOW Closing Condition, unless an earlier or later day for
Closing is established by mutual agreement of Purchaser and Seller or as
otherwise extended pursuant to Section 5.6, Section 10.11, or Section 10.12;
provided, however, if as of the Closing, the new manager for the ECI Portfolio
is not able to take over management of such Facilities, the parties will
nonetheless proceed to Closing and will enter into a Transition Period
Management Agreement. The date on which the Closing is scheduled to occur (as
such date may be extended from time to time pursuant to this Agreement) shall be
the “Scheduled Closing Date” hereunder. The date on which the Closing actually
occurs shall be the “Closing Date” for purposes of this Agreement.

  

31

 

 

Section 5.2           Conditions to Seller’s Obligations.

 

Except as may be waived in writing by Seller, Seller’s obligation to make its
deliveries at the Closing and to effect and consummate the transactions
contemplated hereby shall be subject to the following conditions:

 

(a)          Representations and Warranties True and Correct. Subject to Section
4.3, each of Purchaser’s representations and warranties contained in this
Agreement, taken as whole, shall be true in all material respects as of the
Closing Date (except for representations and warranties made as of a specified
date, which shall have been true and correct as of such date with the same
effect as though made on such date), and Purchaser shall have executed and
delivered to Seller at Closing a certificate confirming the foregoing.

 

(b)          Agreements Complied With. Each of Purchaser’s covenants and
agreements contained in this Agreement to be performed at or prior to the
Closing shall have been performed in all material respects at or prior to the
Closing.

 

(c)          Deliveries Made. At or prior to Closing, Purchaser shall have
delivered to Seller or to the Escrow Agent for release to Seller upon Closing,
and where applicable shall have duly executed, all the documents, certificates
and other instruments required to be delivered at Closing in accordance with
Section 5.5 or any other express provision of this Agreement.

 

(d)          No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect. No
action shall have been taken nor any statute, rule, or regulation shall have
been enacted by any governmental agency that makes the consummation of the
transactions contemplated hereby illegal.

 

Section 5.3           Conditions to Purchaser’s Obligations.

 

Except as may be waived in writing by Purchaser, Purchaser’s obligation to make
its deliveries at the Closing and to effect and consummate the transactions
contemplated hereby shall be subject to the following conditions:

 

(a)          Representations and Warranties True and Correct. Subject to Section
4.3 hereof, each of Seller’s representations and warranties contained in this
Agreement, taken as a whole, shall be true in all material respects as of the
Closing Date with the same effect as though made on such date (except for
representations and warranties made as of a specified date, which shall have
been true and correct as of such date), and Seller shall have executed and
delivered to Purchaser at Closing a certificate confirming the foregoing.

 

(b)          Agreements Complied With. Each of Seller’s covenants and agreements
contained in this Agreement to be performed at or prior to the Closing shall
have been performed in all material respects at or prior to the Closing, and
Seller shall have executed and delivered to Purchaser at Closing a certificate
confirming the foregoing.

 

(c)          Deliveries Made. At or prior to Closing, Seller shall have
delivered to Purchaser or to the Escrow Agent for release to Purchaser upon
Closing, and where applicable shall have

 

32

 

 

duly executed, all the documents, certificates and other instruments required to
be delivered at Closing in accordance with Section 5.4 or any other express
provision of this Agreement.

 

(d)          Licenses and Healthcare Licenses. Purchaser shall have (i) applied
for the Licenses and Healthcare Licenses required for Purchaser to operate the
Facilities as independent living, assisted living and memory care facilities in
the same manner in which the Sellers and/or Current Operating Tenants, as
applicable are currently operating the Business and (ii) shall have received
verbal confirmation from the applicable licensing agencies to the effect that
the applications have been processed and new licenses will be issued following
delivery of evidence of Closing to the licensing agency (the condition described
in this Section 5.3(d) is referred to as the “CHOW Closing Condition”).

 

(e)          No Material Adverse Change. No Material Adverse Change shall have
occurred during the period between the Effective Date and the Closing Date.

 

(f)          Termination of Existing Leases and/or Management Agreements. Any
existing real property leases and/or management agreements, if any, relating to
the Purchased Property which are not Assumed Contracts and Leases or Residency
Agreements shall have been terminated without fee or cost to Purchaser, and
Seller shall have provided Purchaser reasonable evidence of same.

 

(g)          Pennsylvania Place Ground Lease. Seller shall have received an
estoppel (the “Ground Lease Estoppel”) confirming the terms of the Agreement of
Lease covering a portion of the Pennsylvania Facility (the “Pennsylvania
Facility Ground Lease”), in the form required by Section 33 of the Pennsylvania
Facility Ground Lease.

 

(h)          No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect. No
action shall have been taken nor any statute, rule, or regulation shall have
been enacted by any governmental agency that makes the consummation of the
transactions contemplated hereby illegal.

 

Section 5.4           Deliveries by Seller.

 

Seller shall deliver to Purchaser on or before the Closing the following for
each Facility:

 

(a)          Deed. The Deed substantially in the form of Exhibit C attached
hereto, duly executed by Seller. In addition, in the event Purchaser elects to
have a new survey of the applicable Real Property (the “Survey”) prepared,
Seller agrees to provide a quitclaim deed at closing conveying title to the
applicable Real Property based on the metes and bounds description shown on the
Survey.

 

(b)          Bill of Sale and Assignment. A bill of sale and assignment in the
form of Exhibit D attached hereto (the “Bill of Sale and Assignment”) with
respect to the Purchased Personal Property located at the Facility, duly
executed by Seller.

 

33

 

 

(c)          Other Instruments. Such further instruments of conveyance and
transfer as Purchaser may reasonably require to consummate the transactions
contemplated by this Agreement to vest the Purchased Property in Purchaser and
to facilitate the transfer of the Purchased Property from Seller to Purchaser,
including the assignment of the applicable Assumed Contracts and Leases and the
Pennsylvania Facility Ground Lease, in form and substance reasonably acceptable
to Purchaser and Seller (the “Assignment and Assumption”).

 

(d)          Owner’s Affidavit. An Owner’s Affidavit in a form acceptable to the
Title Company to the extent required to issue the Title Policy.

 

(e)          Releases. Documents releasing or nullifying any Title Defects (or
providing reasonable evidence of such release or nullification) (relating to the
applicable Real Property) which Seller is obligated to release or nullify
pursuant to Section 2.4 hereof.

 

(f)          Resolutions. A certified copy of the company resolutions
authorizing consummation of this Agreement and authorizing Seller’s to execute
all documents necessary for Closing as provided herein.

 

(g)          Closing Certificate. The certificates required pursuant to Section
5.3(a) and Section 5.3(b).

 

(h)          1099S. A completed Form 1099S, or effective equivalent thereof,
describing the sale of the applicable Purchased Property.

 

(i)          Withholding Affidavit. If a Withholding Affidavit is required by
the Escrow Agent, Seller shall deliver the Withholding Affidavit to the Escrow
Agent prior to Closing.

 

(j)          Non-Foreign Status Affidavit. A certificate of non-foreign status
pursuant to Treasury Regulation Section 1.1445-2(b)(2) signed by Seller under
penalties of perjury stating Seller’s name, address and US taxpayer
identification number and stating that Seller is not a foreign person as defined
by Section 1445(f)(3) of the IRC.

 

(k)          Good Standing Certificates. Certificate of existence or good
standing, certified by the Secretary of State of Delaware or Iowa, as
applicable, as of a date which is within fifteen (15) days of Closing,
reflecting each entity comprising the Seller’s good standing as a Delaware or
Iowa limited liability company, as applicable and the authorization to do
business in Iowa of any entity comprising the Seller that is not an Iowa limited
liability company.

 

(l)          Rent Roll. A true, correct, and complete rent roll certified by an
officer of Seller, for the applicable Facility listing each resident as of a
date which is within three (3) business days prior to the Closing Date, the unit
number of such resident, and the amount of the monthly fees to be paid by such
resident (including room, meal and other applicable monthly fees), the amount of
security deposit, if any, and the expiration date of such Residency Agreement,
if applicable.

 

(m)          Transition Period Sublease. The Transition Period Sublease, if
applicable, in form and substance attached as Exhibit E (the “Transition Period
Sublease”).

 

34

 

 

(n)          Third Party Consents. The third party consents listed on Schedule
5.4(n).

 

(o)          Title Policy. An undertaking by the Title Company to issue the
Title Policy in accordance with Section 2.4(a), subject only to the Permitted
Encumbrances.

 

(p)          Books and Records. Possession and control of books and records
included as part of the Purchased Property which are not physically located at
the Real Property as of the Closing Date.

 

(q)          Escrow Agreement. The Post-Closing Escrow Agreement, duly executed
by Seller.

 

(r)          Ground Lease Estoppel. The Ground Lease Estoppel, duly executed by
the tenant under the Pennsylvania Facility Ground Lease.

 

(s)          Transition Period Management Agreement. The Transition Period
Management Agreement, executed by the Transition Period Manger, for all
Facilities for which Purchaser determines such Transition Period Management
Agreement is necessary.

 

Section 5.5           Deliveries by Purchaser.

 

Purchaser shall deliver to Seller on or before the Closing the following:

 

(a)          Payment Items. Payment of the Purchase Price.

 

(b)          Assumption Agreement. An instrument of assumption of the Assumed
Liabilities, substantially the form attached as Exhibit F.

 

(c)          Post-Closing Escrow Agreement. The Post-Closing Escrow Agreement,
duly executed by Purchaser.

 

(d)          Assignment and Assumption. The Assignment and Assumption, if
applicable, executed by Purchaser.

 

(e)          Transition Period Sublease. The Transition Period Sublease, if
applicable.

 

Section 5.6           Non-Fulfillment of Closing Conditions.

 

Notwithstanding anything in this Agreement to the contrary, the following shall
apply exclusively if any of the conditions in Section 5.2 and Section 5.3 are
not fulfilled as of the Scheduled Closing Date:

 

(a)          If any of the conditions set forth in Section 5.2 have not been
satisfied as of the Scheduled Closing Date (and not waived in writing by
Seller), but all of the conditions set forth in Section 5.3 have been fulfilled
or expressly waived by Purchaser, Seller may elect to either (i) proceed to
Closing and waive such failure to fulfill one or more of the requirements of
Section 5.2 for all purposes hereunder; or (ii) terminate this Agreement in

 

35

 

 

its entirety, in which case the Deposit shall be delivered to Seller as
liquidated damages, and Purchaser and Seller shall have no further liability
hereunder except with respect to the surviving provisions described in ARTICLE
9. Waiver or termination of this Agreement in accordance with this Section
5.6(a) shall be Seller’s sole and exclusive remedy in the event there is a
failure of conditions as provided above.

 

(b)          If the conditions set forth in Section 5.3 have not been satisfied
as of the Scheduled Closing Date (and not waived in writing by Purchaser), but
all of the conditions set forth in Section 5.2 have been fulfilled or expressly
waived by Seller, then Purchaser shall give Seller written notice of such
failure, which notice shall state Purchaser’s election: (i) to proceed with the
Closing and waive any such failure to fulfill one or more of the requirements of
Section 5.3 for all purposes hereunder; (ii) to terminate this Agreement in its
entirety, in which case (A) the Deposit shall be returned to Purchaser; (B) to
the extent such failure relates to or arises out of a default by any ECI Seller
under the ECI Purchase Agreement (and Seller is provided a reasonable
opportunity to effect cure of such default by enforcing its rights under the ECI
Purchase Agreement or otherwise), Seller shall reimburse Purchaser for
Purchaser’s actual third party expenses incurred by Purchaser in performing
diligence on and pursuing the transactions contemplated by this Agreement,
however, such reimbursements shall not exceed Three Hundred Thousand and No/100
U.S. Dollars ($300,000) in the aggregate (without duplication under Article 9 so
that in no event under this Article 5 and Article 9 shall the amount of
reimbursement by Seller exceed $300,000 in the aggregate); and (C) Purchaser and
Seller shall have no further liability hereunder except with respect to the
surviving provisions described in ARTICLE 9. Waiver or termination of this
Agreement in accordance with this Section 5.6(b) shall be Purchaser’s sole and
exclusive remedy in the event there is a failure of conditions as provided
above.

 

(c)          If the Closing Conditions as set forth in Section 5.3 have not been
satisfied on or before September 30, 2014 (the “Outside Date”), either Purchaser
or Seller shall have the absolute right to terminate this Agreement in its
entirety, in which case the Deposit shall be returned to Purchaser.

 

Section 5.7           Post-Closing Actions.

 

Seller shall promptly deliver to Purchaser the original of any mail or other
communication received by it after the Closing Date pertaining to the Purchased
Property or the Business, and any payments to which Purchaser is entitled.
Purchaser shall promptly deliver to Seller the original of any mail or other
communication received by Purchaser after the Closing Date and addressed to
Seller which does not pertain to the Purchased Property or the Business, or to
any payments to which Seller is entitled.

 

Section 5.8           Termination During Due Diligence.

 

Notwithstanding anything herein to the contrary, Purchaser shall have the right
to terminate this Agreement at any time during the Due Diligence Period for any
reason or for no reason whatsoever with respect to all (but not less than all)
of the Facilities. Upon any such termination, the Deposit shall be returned to
Purchaser, and the parties shall have no further liability or obligation to one

 

36

 

 

another arising from such termination except for the surviving provisions
described in ARTICLE 9.

 

ARTICLE 6
Representations and Warranties of Seller

 

The following representations and warranties are given by the Seller and, as
applicable, each representation and warranty related to Seller below shall be
deemed to have been given individually on behalf of each entity comprising the
Seller. Each entity comprising the Seller hereby represents and warrants,
jointly and severally, to Purchaser that as of the Effective Date:

 

Section 6.1           Organization; Good Standing.

 

ECI Acquisition I, LLC is a limited liability company, validly existing and in
good standing under the laws of the State of Delaware. Each other entity
comprising the Seller is a limited liability company, validly existing and in
good standing under the laws of the State of Iowa. Each entity comprising the
Seller has all requisite company power and authority to carry on its business in
the manner and in the location in which such business has been and is now being
conducted, to execute and deliver this Agreement and the other Documents, and to
perform its obligations hereunder and thereunder. Each entity comprising Seller
has the full right, power and authority and, subject to Schedule 6.2, has
obtained any and all consents required to enter into this Agreement, the other
Documents and to consummate or cause to be consummated the transactions
contemplated hereby and thereby.

 

Section 6.2           Consent of Third Parties.

 

Except for (a) the CHOW Approvals and (b) as otherwise set forth on Schedule
6.2, no consent or approval of any third party is required as a condition to the
entering into, performance or delivery of this Agreement and the other Documents
by each Seller, other than such consent or approval as has been previously
obtained.

 

Section 6.3           Authority; Enforceability.

 

Subject to Section 6.2, the execution and delivery of this Agreement and the
other Documents have been duly authorized by Seller, and this Agreement and each
other Document each constitute the legal, valid and binding obligation and
agreement of Seller enforceable against Seller in accordance with its and their
terms, subject to the effect, if any, of (a) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar Laws affecting
or relating to the rights of creditors generally and (b) rules of applicable law
and equity governing specific performance, injunctive relief and other equitable
remedies.

 

Section 6.4           Absence of Conflicts.

 

Except for (a) the CHOW Approvals and (b) as otherwise set forth on Schedule
6.4, neither the execution, delivery or performance of this Agreement and the
other Documents will (i) conflict with or result in any breach of any of the
terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate, or

 

37

 

 

accelerate any obligation under, (A) the provisions of the Certificates of
Organization or Operating Agreement of Seller, (B) any indenture, mortgage,
lease, loan agreement or other agreement or instrument to which any Seller Party
is bound or affected, (C) the Assumed Contracts and Leases, or (D) any
applicable laws or any judgment, order, injunction, decree or award against, or
binding upon, any Seller Party or upon the Purchased Property or Business of
Seller, or (v) result in the creation of any material lien, charge or
encumbrance upon any of the Purchased Property pursuant to the terms of any
agreement or instrument to which any Seller Party is a party or by or to which
Seller or any of the Purchased Property may be bound, subject or affected.

 

Section 6.5           No Judgments.

 

Except as set forth on Schedule 6.5, there are no judgments presently
outstanding and unsatisfied against the Purchased Property, Seller or any of
Seller’s assets. Seller is not subject to any judgment, injunction, order, writ
or decree of any court or other governmental authority or agency relating
specifically to Seller or to the ownership, operation or management of the
Purchased Property, and Facility and/or the operations of the Business.

 

Section 6.6           No Governmental Approvals.

 

Except (a) for the CHOW Approvals and (b) as described on Schedule 6.6, no
order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with the execution, delivery and performance by Seller of this
Agreement and the other Documents or the taking of any action contemplated by
this Agreement or the other Documents, which has not been obtained.

 

Section 6.7           Insurance.

 

Schedule 6.7 sets forth an accurate summary of all general liability, fire,
theft, professional liability and other insurance currently maintained with
respect to the Purchased Property. None of Seller, nor to Seller’s Knowledge,
any Seller Party, Current Operating Tenant or Current Manager, has taken any
action or failed to act in a manner, including, without limitation, the failure
of Seller, or any applicable Seller Party, Current Operating Tenant or Current
Manager to give any notice or information, which would limit or impair the
rights of Seller, any Seller Party, Current Operating Tenant or Current Manager
under such insurance policies. Schedule 6.7 lists any pending, unresolved claims
under each Seller Party’s and Current Operating Tenant’s policies of property
and casualty or liability insurance related to the Purchased Property or the
Business, as well as claims made and resolved within the past three (3) years
with respect to the Facilities owned by Seller during such three-year period.
Seller shall provide Purchaser with current loss runs for all such policies
within fifteen (15) days after the end of each calendar month from the Effective
Date until the Closing. Prior to the Closing, Seller will promptly notify
Purchaser of any potential losses or claims that may be covered by such
insurance policies.

  

38

 

 

Section 6.8           Litigation.

 

(a)          Except as set forth on Schedule 6.8, there is no pending or, to
Seller’s Knowledge, threatened in writing, litigation, proceeding, investigation
or inquiry (by any person, governmental or quasi-governmental agency or
authority or otherwise) to which any Seller Party, Current Operating Tenant,
Current Manager or the Purchased Property is a party, including, without
limitation, litigation brought by any Seller Party, Current Operating Tenant or
Current Manager against any third party.

 

(b)          Without limiting the foregoing, there is no pending proceeding that
has been commenced against Seller, or to Seller’s Knowledge, against any other
Seller Party, Current Operating Tenant or Current Manager that challenges, or
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the transaction contemplated by this Agreement. To Seller’s
Knowledge, no such proceeding has been threatened.

 

Section 6.9           Compliance with Laws.

 

Except as provided on Schedule 6.9, no Seller, or to Seller’s Knowledge, no
other Seller Party, Current Operating Tenant or Current Manager has received any
written notice of any violation of any applicable laws affecting the Purchased
Property or any part thereof.

 

Section 6.10         Environmental Matters.

 

No Seller Party, or to Seller’s Knowledge, Current Operating Tenant or Current
Manager has generated, stored or disposed of any hazardous substance at or on
the Purchased Property and, to Seller’s Knowledge, there is no previous or
present generation, storage, disposal or existence of any hazardous substance at
or on the Purchased Property other than in accordance with all applicable laws.
The term “hazardous substance” shall mean “hazardous waste,” “toxic substances,”
“petroleum products,” “pollutants,” or other similar or related terms as defined
or used from time to time in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. §§
1801, et seq.), the Resource Conservation and Recovery Act, as amended (42
U.S.C. § 6921, et seq.) and similar state laws and regulations (collectively,
the “Environmental Laws”) adopted thereunder. No Seller Party and, to Seller’s
Knowledge, no Current Operating Tenant or Current Manager has filed or been
required to file any notice reporting a release of any hazardous substance into
the environment, and no notice pursuant to Section 103(a) or (c) of the CERCLA,
42 U.S.C. § 9601, et seq. or any other Environmental Law has been or was
required to be filed. No Seller Party, Current Operating Tenant or Current
Manager has received any notice letter under any Environmental Law or any
written notice or claim, and there is no investigation pending, contemplated, or
to Seller’s Knowledge threatened, to the effect that a Seller Party, Current
Operating Tenant or Current Manager is or may be liable for or as a result of
the release or threatened release of hazardous substance into the environment or
for the suspected unlawful presence of any hazardous waste on the Purchased
Property.

 

Section 6.11         Assessments.

 

Except as described in the Initial Commitment, there are no (i) special or other
assessments for public improvements or otherwise now affecting the Purchased
Property, (ii) any now pending or, to Seller’s Knowledge, threatened special
assessments affecting the Purchased Property, or (iii)

 

39

 

 

any contemplated improvements affecting the Purchased Property that may result
in special assessments affecting the Purchased Property.

 

Section 6.12         Contracts and Leases.

 

Schedule 6.12 hereto sets forth all written contracts, leases or agreements,
including the Assumed Contracts and Leases, to which any Seller Party, Current
Operating Tenant or Current Manager is a party currently in effect that are
material to the operation or management of the Business or the ownership and use
of the Purchased Property, other than the Residency Agreements described Section
6.14, in each case identifying the applicable Facility to which such agreements
relate. Seller has made available to Purchaser true and correct copies of all
Assumed Contracts and Leases, including all material amendments or modifications
to same. No Seller Party and, to Seller’s Knowledge, no other party thereto is
in default of any of its obligations under any of the Assumed Contracts and
Leases.

 

Section 6.13         Licenses.

 

Schedule 6.13 attached hereto is a true and complete list of all Licenses and
Healthcare Licenses held by each applicable Seller Party, Current Operating
Tenant and/or Current Manager. The Licenses and Healthcare Licenses listed on
Schedule 6.13 are valid and no material violations exist with respect to such
Licenses and Healthcare Licenses. Each of the Facilities holds all necessary
licenses to operate the Business at such Facility. No applications, complaints
or proceedings are pending or, to Seller’s Knowledge, contemplated or threatened
which may (i) result in the revocation, modification, non-renewal or suspension
of any Healthcare License, (ii) the issuance of any cease and desist order with
respect to the Healthcare Licenses, or (iii) the imposition of any fines,
forfeitures, or other administrative actions with respect to the Purchased
Property or its operation. A list of all unsatisfied or otherwise outstanding
citations with respect to the Purchased Property or its operation is shown on
Schedule 6.13. To Seller’s Knowledge, no Seller Party, Current Operating Tenant
or Current Manager has applied to reduce the number of licensed or certified
beds of any of the Facilities or to move or transfer the right to any or all of
the licensed or certified beds of the Facilities to any other location or to
amend or otherwise change the Facilities and/or the number of beds approved by
the applicable regulatory authorities, and, to Seller’s Knowledge, there are no
proceedings or actions pending or contemplated to reduce the number of licensed
or certified beds of any of the Facilities.

 

Section 6.14         Residency Agreements.

 

Except as otherwise noted on Schedule 6.14, the rent rolls provided to Purchaser
as part of the Requested Diligence Materials (collectively, the “Rent Roll”) is
true and complete, and no Residency Agreement currently in effect with respect
to the Purchased Property contains any material financial concession from the
standard form of Residency Agreement for the Purchased Property provided to
Purchaser as part of the Requested Diligence Materials. No Seller, Current
Operating Tenant or Current Manager is in default under any of its material
obligations under any Resident Agreement or any lease, and, except as set forth
on the Rent Roll, to Seller’s Knowledge, there is no material default on the
part of any other party thereto. All of the Resident Agreements identified on
the Rent Roll are currently in full force and effect as of the date of the Rent
Roll.

 

40

 

 

Except for resident damage deposits for all of the Purchased Property detailed
in Schedule 6.14 and the entrance fee refund liability under the Residency
Agreements for the Pennsylvania Facility or as otherwise noted on Schedule 6.14,
Seller has no obligation with respect to refund of any deposits, interest on
deposits or similar obligations with respect to any Residency Agreement. All
Residency Agreements are terminable by the respective residents thereunder on
thirty (30) days’ notice or less.

 

Section 6.15         Medicare; Medicaid and Compliance with Healthcare Laws.

 

(a)          To Seller’s Knowledge, each Current Operating Tenant or Current
Manager is receiving payment under Titles XIX of the Social Security Act and is
certified for participation in those governmental payor programs identified on
Schedule 6.15 (“Governmental Payor Programs”) for the Facilities identified on
Schedule 6.15 only, and is a party to participation agreements for payment by
the Governmental Payor Programs, which agreements are in full force and effect.
No payments under any Governmental Payor Programs have been received by any
Seller Party or to Seller’s Knowledge, any Current Manager or Current Operating
Tenant with respect to the PH Portfolio. True and correct copies of such
agreements have been delivered to Purchaser to the extent not prohibited by
applicable laws. Without limiting the generality of the foregoing, the
facilities, equipment, staffing and operations of each Seller Party, Current
Operating Tenant and Current Manager satisfy all material conditions of
participation in the Governmental Payor Programs. No Seller Party, or to
Seller’s Knowledge, no Current Operating Tenant or Current Manager has received
notice of pending, threatened or possible investigation by, or loss of
participation in, any Governmental Payor Programs, and there is no basis for any
such notice.

 

(b)          There are no pending or, to Seller’s Knowledge, threatened material
claims (including potential penalties) by any of such Governmental Payor
Programs against any Seller Party, Current Operating Tenant or Current Manager,
and none of Seller, and to Seller’s Knowledge, any other Seller Party, Current
Operating Tenant or Current Manager has been subject to loss of waiver of
liability for utilization review denials with respect to any such Governmental
Payor Programs during the past two (2) years. No Seller Party or to Seller’s
Knowledge, any Current Manager or Current Operating Tenant has knowingly engaged
in any activities which are in material violation of law, or, if proven, are
cause for civil penalties or mandatory exclusion from Medicare, Medicaid, or any
other State Health Care Program or Federal Health Care Program (as those terms
are defined in 42 C.F.R. Section 1001.2) under 42 U.S.C. Sections 1320a-7,
1320-7a, 1320a-7b, or 1395nn, or the Federal False Claims Act, 31 U.S.C. Section
3729, or the regulations promulgated pursuant to such statutes, nor has any
Seller Party, any Facility, or any employees or contractors of Seller or any
Facility been excluded from participation in any such program.

 

(c)          To Seller’s Knowledge, (i) all billing practices of each Seller
Party, Current Operating Tenant and/or Current Manager (as applicable) with
respect to Governmental Payor Programs and private insurance companies have been
in compliance with applicable laws, and (ii) no Seller Party, Current Operating
Tenant or Current Manager has billed or received any payment or reimbursement in
excess of amounts allowed by applicable laws. Neither Seller nor to Seller’s
Knowledge any other Seller Party, Current Operating Tenant or Current Manager
has

 

41

 

 

conducted any such billing practices or billed or received any such payment. No
Seller Party or to Seller’s Knowledge, any Current Manager or Current Operating
Tenant has knowingly submitted any claim to any Government Program in connection
with any referrals that violated the Federal Ethics in Patient Referrals Act, 42
U.S.C. Section 1395nn or any applicable state self-referral Law.

 

(d)          No Seller and, to Seller’s Knowledge, no other Seller Party,
Current Operating Tenant or Current Manager has (i) offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past, present or potential customers, past or present suppliers, patients,
medical staff members, contractors or third-party payors of any Seller Party,
Current Operating Tenant or Current Manager in order to obtain business or
payments from such persons other than in the ordinary course of business; (ii)
given or agreed to give, or is aware that there has been made or that there is
any agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any customer or
potential customer, supplier or potential supplier, contractor, third-party
payor or any other person other than in connection with promotional or
entertainment activities in the ordinary course of business; (iii) made or
agreed to make, or is aware that there has been made or that there is any
agreement to make, any contribution, payment or gift of funds or property to, or
for the private use of, any government official, employee or agent where either
the contribution, payment or gift or the purpose of such contribution, payment
or gift is or was illegal under applicable laws; (iv) established or maintained
any unrecorded fund or asset for any purpose or made any misleading, false or
artificial entries on any of its books or records for any reason; (v) made, or
agreed to make, or is aware that there has been made or that there is any
agreement to make, any payment to any person with the intention or understanding
that any part of such payment would be used for any purpose other than that
described in the documents supporting such payment; or (vi) otherwise knowingly
violated the federal Anti-Kickback Statute, 42 U.S.C. Section 1320-7b(b).

 

(e)          None of the Seller, and to Seller’s Knowledge, any other Seller
Party, Current Operating Tenant or Current Manager or any partner, member,
director, officer or employee thereof, is a party to any contract, lease
agreement or other arrangement (including any joint venture or consulting
agreement) with any physician, health care facility, hospital, nursing facility,
home health agency or other person who is in a position to make or influence
referral to or otherwise generate business for any Seller Party, Current
Operating Tenant or Current Manager, or otherwise influence the affairs of
Seller, Current Operating Tenant or Current Manager, to provide services, lease
space, lease equipment or engage in any other venture or activity that is
prohibited by applicable laws or that did not provide commercially reasonable
terms with fair market value consideration for the goods, property, services or
use of money provided, exchanged or acquired thereunder at the time entered
into.

 

(f)          Each Seller Party has complied in all material respects with all
applicable security and privacy standards regarding protected health information
under the Health Insurance Portability and Accountability Act of 1996, as
amended by the Health Information Technology for Economic and Clinical Health
Act provisions of the American Recovery and Reinvestment Act of 2009, all
applicable state privacy laws, and with all applicable regulations promulgated
under any such legislation.

 

42

 

 

Section 6.16         Real Property.

 

No Seller Party, Current Operating Tenant or Current Manager has received
written notice of any zoning, land use or building code violation relative to
the Real Property which has not been cured prior to the date hereof. To Seller’s
Knowledge (unless Seller is a party thereto), there is no pending litigation or
dispute concerning the location of the boundary lines of the Real Property. No
Seller Party has received any written notice of any pending or contemplated
condemnation, eminent domain or similar proceeding, with respect to all or any
portion of the Purchased Property.

 

Section 6.17         Condition of Purchased Property.

 

(a)          Except for the Excluded Property: (i) the Purchased Personal
Property comprises all material assets, rights or property used in the operation
of the independent living, assisted living and memory care facilities located on
the Real Property and constitutes all of the personal property used or
reasonably required for the operation of the Purchased Property as an
independent living, assisted living and/or memory care facility, and (ii) to
Seller’s Knowledge, all of the Purchased Personal Property is in good condition,
working order and repair (ordinary wear and tear excepted).

 

(b)          Seller has or prior to Closing will acquire good title to all of
the Purchased Personal Property, and at the Closing, Seller shall transfer the
Purchased Personal Property to Purchaser, free and clear of all liabilities,
liens and, encumbrances except for the Assumed Liabilities and the Permitted
Encumbrances. Subject to the rights of the lenders under the loan documents
securing the loans described on Schedule 6.24 (which will not prevent Seller
from conveying the Purchased Personal Property at Closing), Seller has the
unrestricted right to convey and assign the Purchased Personal Property.

 

(c)          Except as described on Schedule 6.17, to Seller’s Knowledge, the
Intellectual Property comprises all material assets, rights or property used in
operation of the Facilities located on the Real Property and constitutes all of
the Intellectual Property used or required for the operation of the Facilities
as assisted living facilities and/or memory care facilities.

 

Section 6.18         Full Disclosure.

 

None of the representations or warranties in this Agreement by Seller, as
qualified by any Schedule or Exhibit attached hereto, contains any untrue
statement of a fact or omits to state a fact necessary to make the statements of
fact contained therein not misleading.

 

Section 6.19         Access.

 

To Seller’s Knowledge, there is no fact or condition existing that would result
or could result in the termination or reduction of the current access from the
Purchased Property to the existing roads and highways or to sewer or other
utility services presently serving the Purchased Property.

  

43

 

 

Section 6.20         FIRPTA.

 

No Seller Party, Current Operating Tenant or Current Manager is a “foreign
person” within the meaning of Section 1445 of the Code and the Regulations
issued thereunder, and Purchaser has no obligation under Internal Revenue Code
Section 1445 to withhold and pay over to the Internal Revenue Service any part
of the amount realized by Seller in the transaction contemplated hereby (as such
term is defined in the regulations issued under IRC Section 1445).

 

Section 6.21         Interests; Title.

 

There are no outstanding options or other rights to purchase or otherwise
acquire any ownership interest in the Purchased Property other than under the
ECI Purchase Agreement.

 

Section 6.22         Title Encumbrances.

 

Except as described on Schedule 6.22, no Seller Party is in default under any of
its material obligations under any recorded agreement, easement or instrument
encumbering title to the Real Property, and to Seller’s Knowledge, there is no
material default on the part of any other party thereto.

 

Section 6.23         Affordable Housing Units.

 

No bedroom or unit at any Facility is leased or reserved for lease as an
affordable housing unit or for low- or moderate-income residents. No Facility is
required to lease or reserve any unit or bedroom as an affordable housing unit
or bedroom or for low-income or moderate-income residents pursuant to a
presently existing agreement or requirement of applicable laws.

 

Section 6.24         Loans.

 

Except for the loans described on Schedule 6.24, there are no loans or other
financing secured by the Purchased Property.

 

Section 6.25         Intellectual Property.

 

Schedule 6.25 is a true and complete list of all Intellectual Property held or
owned by any Seller Party, Current Operating Tenant or Current Manager or in
which it has any interest and is all the Intellectual Property necessary for use
in the operation of the Purchased Property. The applicable Seller Party owns or
has the perpetual right to use, without payment to or interference from any
third party, all Intellectual Property listed (or required to be listed) in
Schedule 6.25. To Seller’s Knowledge, there is no conflict with the rights of
others with respect to any Intellectual Property. The Seller has the full right
without payment or interference from any third party to use the name “Prairie
Hills Assisted Living” and all variations and derivations thereof to the full
extent necessary for the operation of the Purchased Property and no Seller
Party, Current Operating Tenant, Current Manager or affiliate of the foregoing
has authorized any person in any jurisdiction, either within or outside the
State of Iowa to use such Intellectual Property.

  

44

 

 

Section 6.26         Patriot Act Compliance.

 

To the extent applicable to each Seller Party, Current Operating Tenant and
Current Manager, to Seller’s Knowledge, each Seller Party, Current Operating
Tenant and Current Manager have complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”), to the extent such laws are applicable to such
Seller Party, Current Operating Tenant or Current Manager. No Seller Party,
Current Operating Tenant or Current Manager is included on the List of Specially
Designated Nationals and Blocked Persons maintained by the OFAC, nor is it a
resident in, or organized or chartered under the laws of, (A) a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under Section 311
or 312 of the Patriot Act as warranting special measures due to money laundering
concerns or (B) any foreign country that has been designated as non-cooperative
with international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

 

Section 6.27         Broker’s or Finder’s Fees.

 

Except as provided on Schedule 6.27, no agent, broker, investment banker or
other person or firm acting on behalf of or under the authority of any Seller
Party or any affiliate of any Seller Party is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee, directly or
indirectly, in connection with the transactions contemplated by this Agreement.
This Section 6.27 shall survive the Closing or the expiration or any termination
of this Agreement.

 

Section 6.28         Insolvency.

 

No Seller Party, Current Operating Tenant or Current Manager has (i) commenced a
voluntary case or had entered against it a petition for relief under any
applicable laws relative to bankruptcy, insolvency, or other relief for debtors,
(ii) caused, suffered or consented to the appointment of a receiver, trustee,
administrator, conservator, liquidator, or similar official in any federal,
state or foreign judicial or non-judicial proceeding to hold, administer, and/or
liquidate all or substantially all of its respective assets, (iii) had filed
against it any involuntary petition seeking relief under any applicable laws
relative to bankruptcy, insolvency, or other relief to debtors which involuntary
petition is not dismissed within sixty (60) days, or (iv) made a general
assignment for the benefit of creditors.

 

Section 6.29         Employees.

 

Schedule 6.29 contains a complete and correct list of employees of Seller who
perform services for the Business or at any Facility as of July 1, 2014
(collectively, the “Employees”), including their respective positions, the
Facility where they are employed, pay rates, bonus arrangements (if any), and
dates of hire (including any Administrator, Executive Director and any Assistant
Director of each Facility, as applicable). Except as described on Schedule 6.29,
neither any Seller Party nor to Seller’s Knowledge, any Current Operating Tenant
or Current Manager is a party to

 

45

 

 

any employment contract or other written agreement with any Employee. Neither
any Seller Party nor to Seller’s Knowledge, the Current Manager has made any
binding promise or commitment to increase the compensation of any Employee after
the Effective Date. Seller Parties, and to Seller’s Knowledge, each Current
Operating Tenant and Current Manager has complied in all material respects with
all laws and regulations dealing with employment of Employees. Schedule 6.29
provides a list and brief description of all pending litigation or
administrative claims filed by Employees or former employees who performed
services for the Business against any Seller Party or any Current Operating
Tenant or Current Manager, if any, and all claims filed by Employees or former
employees who performed services for the Business against any Seller or Current
Manager within the past three (3) years with respect to the Facilities owned by
Seller during such three-year period, if any. No Seller Party is a party to any
collective bargaining agreement with respect to any employees, and to Seller’s
Knowledge, there are no efforts to organize a collective bargaining agreement or
any other type of union activity with respect to the employees of the Business
or within the past three (3) years with respect to the Facilities owned by
Seller during such three-year period.

 

Section 6.30         Seller Benefit Plans.

 

With respect to all Plans maintained or contributed to by any Seller Party, any
Current Operating Tenant or Current Manager for the benefit of Employees or
pursuant to which any Seller Party or the Current Manager has any liability with
respect to Employees (“Seller Plans”):

 

(a)          Each Seller Plan has been administered and operated in material
compliance with its terms and the applicable requirements of ERISA and the IRC,
including the requirement to file an annual report. No Seller Plan is intended
to be qualified under Section 401 of the IRC as a “multiemployer plan” (within
the meaning of Section 3(37) of ERISA) or as a “multiple employer” plan (within
the meaning of Section 4063 or 4064 of ERISA).

 

(b)          There are no pending or, to Seller’s Knowledge, threatened claims
of any Employees (or former employees who provided services to the Business)
against or otherwise involving any of the Seller Plans (other than routine
claims for benefits).

 

(c)          Intentionally Deleted.

 

(d)          Neither any Seller Party, nor, to Seller’s Knowledge, any other
person, including any fiduciary, has engaged in any “prohibited transaction” as
defined in Section 4975 of the IRC or Section 406 of ERISA that could subject
any Seller Party, or any person whom a Seller Party has an obligation to
indemnify to any tax or penalty imposed under Section 4975 of the IRC or Section
502 of ERISA.

 

(e)          Neither any Seller Party nor any Current Operating Tenant nor any
Current Manager has at any time (x) maintained, contributed to, or been required
to contribute or had any liability (that has not been satisfied in full) to any
Seller Plan subject to Title IV of ERISA, (y) incurred or expected to incur any
liability to the Pension Benefit Guaranty Corporation or otherwise under Title
IV of ERISA, or (z) incurred or expected to incur liability in connection

 

46

 

 

with an “accumulated funding deficiency” within the meaning of Section 412 of
the IRC, whether or not waived.

 

Section 6.31         Financial Statements.   Financial statements for the
Facilities (other than the Pennsylvania Facility) pertaining to the operations
of the Business at such Facilities for the period ended December 31, 2013 and
for the five (5) months ended May 31, 2014 are attached hereto as Schedule 6.31
(the “Financial Statements”). Except as otherwise set forth on Schedule 6.31,
such Financial Statements have been prepared consistently applied throughout the
periods indicated and present fairly in all material respects the results of
operations and financial condition of the Business at the Facilities to which
such Financial Statements pertain for the respective periods indicated. The
monthly financial reports to be provided by Seller pursuant to Section 4.2(k)
will based upon the books and records of the Seller Parties consistent with past
practice of SunnyBrook Senior Living LLC with respect to all Facilities other
than the ECI Portfolio and consistent with past practice of the ECI Sellers with
respect to the Facilities in the ECI Portfolio, and will present fairly in all
material respects the information purported to be presented therein.

 

Section 6.32         Taxes and Tax Returns.   Seller has filed when due or will
file when due in correct form all federal and state income tax returns for all
periods ending on or prior to the Closing Date which are required to be filed by
Seller on or prior to the Closing Date. Other than extensions to file Seller’s
tax returns, there are no agreements by Seller for the extension of time for the
assessment of any tax. All federal, state, county and local taxes due and
payable by any Seller Party relating to the operation of the Business on or
before the Effective Date have been paid and any such taxes due and payable at
any time between the Effective Date through the Closing will be paid prior to
Closing, and there are no federal, state or local tax liens pending or
threatened against Seller Party or the Purchased Property. There is no open
audit of any of Seller Party’s federal, state, local income, sales use or
property tax returns pending, and no Seller Party has received notice of the
pendency of any such audit or examination. No Seller Party holds a certificate
or other authorization issued by any tax collection body for the purpose of
avoiding the payment by such Seller Party of sales and use taxes upon such
Seller Party’s purchases of goods and services, nor has any Seller Party applied
for such a certificate or other authorization.

 

Section 6.33         No Other Representations or Warranties.

 

Purchaser agrees that, except for the representations and warranties made by any
one or more of the Seller, and expressly set forth in this Agreement and the
representations and warranties contained in the documents delivered by Seller at
Closing (collectively, the “Seller Representations”) no Seller, Current
Operating Tenant or Current Manager or any of their respective representatives
have made (and shall not be construed as having made) to Purchaser or any
representatives thereof any representation or warranty of any kind, including,
without limitation, any representation or warranty as to the truth, accuracy or
completeness of any of the materials delivered to or received by Purchaser or
any of Purchaser’s affiliates in connection with the transactions contemplated
hereby. PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS ACQUIRING THE
PURCHASED PROPERTY “AS-IS, WHERE IS AND WITH ALL FAULTS” IN THE PRESENT
CONDITION OF EACH FACILITY, SUBJECT TO REASONABLE USE, WEAR AND TEAR, CASUALTY
AND CONDEMNATION, AS PROVIDED HEREIN, BETWEEN THE EFFECTIVE DATE AND

 

47

 

 

THE CLOSING DATE. IT IS UNDERSTOOD AND AGREED THAT, EXCEPT FOR THE SELLER
REPRESENTATIONS, NONE OF SELLER, CURRENT OPERATING TENANT OR CURRENT MANAGER, OR
ANY OF THEIR RESPECTIVE AFFILIATES IS MAKING NOR HAS AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PURCHASED PROPERTY OR SELLER, CURRENT OPERATING TENANT OR
CURRENT MANAGER, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
OR THE COMPLIANCE OF SELLER OR THE PURCHASED PROPERTIES WITH APPLICABLE LAWS.
PURCHASER AND ITS AFFILIATES HAVE HAD THE OPPORTUNITY TO CONDUCT ALL INSPECTIONS
AND INVESTIGATIONS OF THE PURCHASED PROPERTY AND TO REVIEW OTHER MATERIALS
RELATING TO THE OPERATION OF THE PURCHASED PROPERTY AND THE BUSINESS. NONE OF
PURCHASER NOR ANY OF PURCHASER’S AFFILIATES HAS RELIED AND WILL NOT RELY ON, AND
NONE OF SELLER, OR CURRENT MANAGER, OR ANY OF THEIR RESPECTIVE AFFILIATES ARE
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO ANY PURCHASED PROPERTY,
CURRENT OPERATING TENANT OR SELLER OR ANYTHING RELATING THERETO MADE OR
FURNISHED BY ANY REAL ESTATE BROKER, INVESTMENT BANKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, CURRENT OPERATING TENANT OR CURRENT MANAGER, OR
ANY OF THEIR RESPECTIVE AFFILIATES, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS INCLUDED IN THE SELLER REPRESENTATIONS.
NOTWITHSTANDING THE FOREGOING, SELLER’S LIABILITY SHALL NOT BE LIMITED BY THIS
SECTION 6.33 IN THE EVENT THAT SELLER KNOWINGLY WITHHOLDS FROM PURCHASER ANY
INFORMATION THAT IS IN SELLER’S POSSESSION OR UNDER SELLER’S CONTROL, THE
DISCLOSURE OF WHICH IS REQUIRED TO MAKE ANY OF THE REPORTS OR OTHER WRITTEN
MATERIALS PREPARED BY ANY SELLER PARTY, CURRENT OPERATING TENANT OR CURRENT
MANAGER (INCLUDING ANY OF THEIR RESPECTIVE AFFILIATES) TRUE AND CORRECT IN ALL
MATERIAL RESPECTS. THE PROVISIONS OF THIS SECTION 6.33 SHALL SURVIVE THE
CLOSING.

 

ARTICLE 7
Representations and warranties of Purchaser

 

Purchaser hereby represents and warrants to Seller as follows:

 

Section 7.1           Organization and Standing.

 

Purchaser is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Purchaser has the partnership

 

48

 

 

power and authority to execute and deliver this Agreement and to consummate the
transactions and to perform its obligations contemplated by this Agreement.
Purchaser is, or on or prior to the Closing will be, duly qualified to do
business as a foreign limited partnership in the State of Iowa.

 

Section 7.2           Execution and Delivery.

 

The execution and delivery of this Agreement, and the consummation of the
transactions contemplated by this Agreement, have been duly authorized by all
necessary company action of Purchaser. This Agreement constitutes, and all
instruments required to be executed and delivered by Purchaser before or at the
Closing will constitute, the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms. All
persons who have executed this Agreement on behalf of Purchaser have been duly
authorized to do so by all necessary company action of Purchaser and all persons
who execute instruments required to be executed and delivered by Purchaser
before or at the Closing shall have been duly authorized to do so by all
necessary company action of Purchaser. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will:

 

(a)          violate any provisions of the articles of organization or operating
agreement of Purchaser;

 

(b)          violate any contract or agreement relating to borrowed money, or
any judgment, order, injunction, decree or award against, or binding upon
Purchaser or upon the property or business of Purchaser, which violation would
prevent, delay or materially hinder consummation of the transactions
contemplated by this Agreement;

 

(c)          violate any judgment, order, injunction, decree or award against,
or binding upon, Purchaser; or

 

(d)          result in any breach, violation, default or cancellation of any
contract, agreement, mortgage, deed to secure debt, or lease to which Purchaser
is a party or by which Seller is bound and that could have a material adverse
effect upon Purchaser’s ability to consummate the transactions described herein.

 

Section 7.3           Solvency.

 

Purchaser is not now insolvent, and will not be rendered insolvent by completion
of the transactions contemplated herein. For purposes of the preceding sentence,
“insolvent” means, upon completion of the Closing, (i) that the fair market
value of Purchaser’s assets is less than the sum of Purchaser’s debts and other
liabilities or (ii) Purchaser has inadequate cash flow to service its debts as
they come due. Upon the completion of the transactions contemplated herein,
Purchaser will have adequate capital for the purposes of engaging in the
Business and any business or transaction in which Purchaser is or will engage.

 

Section 7.4           Consent of Third Parties.

 

Except for the licenses and permits described in Section 5.3(d), no consent of
any third party is required as a condition to the entering into, performance or
delivery or this Agreement by

 

49

 

 

Purchaser, other than such consents as would not, in any individual case or in
the aggregate, have a material adverse effect upon Purchaser’s ability to
consummate the transactions contemplated by this Agreement.

 

Section 7.5           No Governmental Approvals.

 

To Purchaser’s knowledge, for the requirement for Purchaser or its designee to
obtain the Licenses and Healthcare Licenses described in Section 5.3(d), no
order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with the execution, delivery and performance by Purchaser of this
Agreement or the taking of any action contemplated by this Agreement, which has
not been obtained. Notwithstanding the foregoing, Purchaser makes no
representation or warranty regarding applicability of the HSR Act to the
transactions contemplated herein.

 

Section 7.6           Available Funds.

 

Purchaser has sufficient funds to permit Purchaser to consummate all the
transactions contemplated hereby, including, without limitation, acquiring all
the Purchased Property. Purchaser acknowledges that its obligations under this
Agreement and the agreements contemplated hereby, including its obligation to
pay the Purchase Price, are not conditioned upon or subject to the availability
of funds to Purchaser.

 

Section 7.7           Brokers, Finders.

 

Purchaser has not retained any broker or finder in connection with the
transactions contemplated hereby so as to give rise to any valid claim against
Seller for any brokerage or finder’s commission, fee, or similar compensation.

 

Section 7.8           Patriot Act Compliance.

 

To the extent applicable to the Purchaser, to Purchaser’s actual knowledge upon
reasonable inquiry, Purchaser has complied in all material respects with the
Patriot Act and the regulations promulgated thereunder, and the rules and
regulations administered by OFAC, to the extent such laws are applicable to
Purchaser. Purchaser is not included on the List of Specially Designated
Nationals and Blocked Persons maintained by the OFAC, nor is it a resident in,
or organized or chartered under the laws of, (a) a jurisdiction that has been
designated by the U.S. Secretary of the Treasury under Section 311 or 312 of the
Patriot Act as warranting special measures due to money laundering concerns or
(b) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

 

50

 

 

Section 7.9           Certain Proceedings.

 

There is no pending proceeding that has been commenced against any Purchaser
that challenges, or may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the transaction contemplated by this Agreement.
To Purchaser’s knowledge, no such proceeding has been threatened.

 

ARTICLE 8
Indemnification

 

Section 8.1           Indemnification by Seller.

 

Following the Closing, each entity comprising the Seller shall jointly and
severally indemnify, hold harmless and defend Purchaser from and against any and
all losses, damages, costs, expenses, liabilities, obligations and claims of any
kind (including, without limitation, reasonable attorneys’ fees and other legal
costs and expenses) (collectively, “Losses”) which Purchaser may at any time
suffer or incur, or become subject to, as a result of or in connection with:

 

(a)          any breach or inaccuracy of any of the representations and
warranties made by Seller in this Agreement;

 

(b)          any failure by Seller to carry out, perform, satisfy and discharge
any of its covenants, agreements, undertakings, liabilities or obligations under
this Agreement;

 

(c)          the Excluded Liabilities;

 

(d)          the failure to comply with applicable bulk sales laws;

 

(e)          any federal, state, or local income, payroll, sales and use, ad
valorem or other taxes payable by Seller or for which Seller is liable in
connection with any period prior to the Closing Date, and any interest or
penalties thereon;

 

(f)          any claims made by any third party pursuant to or related to the
ECI Purchase Agreement or the Pennsylvania Place PSA (as defined in the ECI
Purchase Agreement).

 

Section 8.2           Indemnification by Purchaser.

 

Following the Closing, Purchaser shall indemnify and hold harmless Seller from
and against, and reimburse Seller for, any and all Losses which Seller may at
any time suffer or incur, or become subject to, as a result of or in connection
with:

 

(a)          any breach or inaccuracy of any representations and warranties made
by Purchaser in or pursuant to this Agreement;

 

(b)          any failure by Purchaser to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement; or

 

51

 

 

(c)          the Assumed Liabilities.

 

Section 8.3           Indemnification Limits; Survival.

 

(a)          Purchaser Indemnification Limits; Survival. Purchaser shall not be
entitled to any indemnification from Seller under Section 8.1(a) or Section
8.1(b) unless and until the aggregate amount of indemnifiable claims of
Purchaser under this Agreement exceeds Seventy-Five Thousand and No/100 U.S.
Dollars ($45,000) (the “Seller Threshold”), at which point Seller shall be
liable for all indemnifiable claims of Purchaser under Section 8.1(a) and
Section 8.1(b). The parties agree that the Holdback Amount shall, subject to the
terms and conditions of the Post-Closing Escrow Agreement, be the sole source of
recovery for claims for indemnification pursuant to indemnification under
Section 8.1(a) and Section 8.1(b) (the “Indemnification Cap”); provided,
however, that neither the Seller Threshold nor the Indemnification Cap shall
apply in the case of: (i) fraud on the part of Seller; (ii) any claims arising
under Section 8.1(a) with respect to the representations and warranties
contained in Section 6.1, Section 6.3, Section 6.20 or Section 6.27 (which shall
be limited to the Purchase Price); or (iii) any claims arising under Section
8.1(c), Section 8.1(d) or Section 8.1(e) (which shall be limited to the Purchase
Price). All of Seller’s representations and warranties under this Agreement
shall survive for a period of twelve (12) months following the Closing Date.
Purchaser’s right to make any claim for indemnification against Seller under
Section 8.1(a), Section 8.1(b) and Section 8.1(d) shall expire at the end of the
twelfth (12th) month following the Closing; provided, however, that any claim
for which Purchaser has given written notice prior to expiration of such twelve
(12) month anniversary shall survive until finally adjudicated; and further
provided that Purchaser’s right to make any claim for indemnification pursuant
to Section 8.1(c) or Section 8.1(f) shall survive only for the applicable
statute of limitations for the making of such claim with respect to any such
Excluded Liability or under the ECI Purchase Agreement or the Pennsylvania Place
PSA, as applicable (or, if shorter, the period under which claims can be made by
the party making such claim under the applicable contract to the extent such
limitations are enforceable in accordance with their terms) and any claim for
indemnification pursuant to Section 8.1(e) shall survive only for the applicable
statute of limitations period for collection of the applicable tax.

 

(b)          Seller Indemnification Limits; Survival. Seller shall not be
entitled to any indemnification from Purchaser under Section 8.2(a) or Section
8.2(b) unless and until the aggregate amount of indemnifiable claims of Seller
under this Agreement, exceeds Seventy-Five Thousand and No/100 U.S. Dollars
($45,000) (the “Purchaser Threshold”), at which point Purchaser shall be liable
for all indemnifiable claims of Seller under Section 8.2(a) and Section 8.2(b).
Purchaser’s liability for indemnification under Section 8.2(a) and Section
8.2(b) shall not in any case exceed two and one-half percent (2.5%) of the total
Purchase Price (the “Purchaser Indemnification Cap”); provided, however, that
neither the Purchaser Threshold nor the Purchaser Indemnification Cap shall
apply in the case of: (i) fraud on the part of Purchaser; (ii) any claims
arising under Section 8.2(a) with respect to the representations and warranties
contained in Section 7.1, Section 7.2, Section 7.7 (which shall be limited to
the Purchase Price); or (iii) any claims arising under Section 8.2(c). All of
Purchaser’s representations and warranties under this Agreement shall survive
for a period of twelve (12) months following the Closing Date; provided,
however, that any claim for which Seller has given written notice prior to
expiration of such twelve (12) month anniversary shall survive until finally
adjudicated; and

 

52

 

 

further provided that Seller’s right to make any claim for indemnification
pursuant to Section 8.2(c) shall not be limited by this provision.

 

(c)          For purposes of determining the amount of Losses that are subject
to indemnification hereunder with respect to any events, facts or circumstances,
after determining whether or not such facts, events or circumstances give rise
to a breach of a representation or warranty (after giving full effect to any
qualifications as to materiality or similar standards, or of lack of “material
adverse effect,” contained in such representation and warranty), the
determination of the amount of Losses for such breach of representation and
warranty, as it relates to such facts, events or circumstances, shall be made
without giving effect to any qualifications as to materiality or similar
standards, or the lack of “material adverse effect” contained in such
representation or warranty.

 

(d)          Any payments made pursuant to ARTICLE 8 of this Agreement shall be
treated as a purchase price adjustment for income tax purposes.

 

(e)          For purposes of this Section 8.3, the total Purchase Price shall be
deemed to mean the Purchase Price, as adjusted in accordance with the terms of
this Agreement, for each Facility for which a Closing has occurred hereunder.

 

Section 8.4           Procedures Regarding Third Party Claims.

 

The procedures to be followed by Purchaser and Seller with respect to
indemnification hereunder regarding claims by third parties shall be as follows:

 

(a)          Promptly after receipt by Purchaser or Seller, as the case may be,
of notice of the commencement of any action or proceeding or the assertion of
any claim by a third person, which the party receiving such notice has reason to
believe may result in a claim by it for indemnity pursuant to this Agreement,
such person (the “Indemnified Party”) shall give notice of such action,
proceeding or claim to the party against whom indemnification is sought (the
“Indemnifying Party”), setting forth in reasonable detail the nature of such
action or claim, including copies of any written correspondence from such third
person to such Indemnified Party.

 

(b)          The Indemnifying Party shall be entitled, at its own expense, to
assume and control such defense with counsel chosen by the Indemnifying Party
and approved by the Indemnified Party, which approval shall not be unreasonably
withheld or delayed. The Indemnified Party shall be entitled to participate in
such defense after such assumption at the Indemnified Party’s own expense. Upon
assuming such defense, the Indemnifying Party shall have full rights to enter
into any monetary compromise or settlement which is dispositive of the matters
involved; provided that such settlement is paid in full by the Indemnifying
Party and will not have any continuing material adverse effect upon the
Indemnified Party.

 

(c)          With respect to any action, proceeding or claim as to which the
Indemnifying Party shall not have exercised its right to assume the defense, the
Indemnified Party may assume and control the defense of and contest such action,
proceeding or claim with counsel chosen by it.

 

53

 

 

The Indemnifying Party shall be entitled to participate in the defense of such
action, the cost of such participation to be at its own expense. The
Indemnifying Party shall be obligated to pay the reasonable attorneys’ fees and
expenses of the Indemnified Party to the extent that such fees and expenses
relate to claims as to which indemnification is due under Section 8.1 or Section
8.2 hereof, as the case may be. The Indemnified Party shall have full rights to
dispose of such action and enter into any monetary compromise or settlement;
provided, however, in the event that the Indemnified Party shall settle or
compromise any claims involved in the action insofar as they relate to, or arise
out of, the same facts as gave rise to any claim for which indemnification is
due under Section 8.1 or Section 8.2 hereof, as the case may be, it shall act
reasonably and in good faith in doing so.

 

(d)          Both the Indemnifying Party and the Indemnified Party shall
cooperate fully with one another in connection with the defense, compromise or
settlement of any such claim, proceeding or action, including, without
limitation, by making available to the other all pertinent information and
witnesses within its control.

 

Section 8.5           General Qualifications on Indemnification.

 

Notwithstanding any provision to the contrary, the indemnification rights set
forth in Section 8.1 and Section 8.2 shall be subject to the following:

 

(a)          The liability of an Indemnifying Party with respect to any
indemnification claim shall be reduced by the amount of any tax benefit actually
realized or any insurance proceeds received by Indemnified Party as a result of
any damages, upon which such claim is based, and shall include any tax detriment
actually suffered by the Indemnified Party as a result of such damages. The
amount of such tax benefit or detriment shall be determined by taking into
account the effect, if any, and to the extent determinable, of timing
differences resulting from the acceleration or deferral of items of gain or loss
resulting from such damages.

 

(b)          Losses for any Indemnified Party shall include actual damages and
shall not include any special, punitive, multiplied or consequential damages, or
lost profits, except to the extent the same are included in a third-party
judgment against the Indemnified Party.

 

(c)          Upon payment in full of any indemnification claim, the Indemnifying
Party shall be subrogated to the extent of such payment to the rights of the
Indemnified Party against any person or entity with respect to the subject
matter of such indemnification claim.

 

(d)          An Indemnified Party may not recover for any Losses otherwise
indemnifiable under Section 8.1(a), Section 8.1(b), Section 8.2(a) or Section
8.2(b) if such Indemnified Party had actual (and not imputed) knowledge prior to
Closing of the breach, inaccuracy or failure giving rise to such Losses.

 

(e)          An Indemnifying Party shall be relieved of its duty to indemnify an
Indemnified Party hereunder if and to the extent the Indemnified Party fails to
use commercially reasonable efforts in good faith to mitigate its damages,
including, but not limited to, failure to give timely notice to its insurance
carriers and to pursue recovery under applicable policies of insurance.

 

54

 

 

Without limiting the foregoing, to the extent that insurance proceeds are
collected after amounts have been paid by an Indemnifying Party with respect to
any claim hereunder, the Indemnified Party shall promptly pay over to the
Indemnifying Party the amount of insurance proceeds actually received by the
Indemnified Party in respect of such claim (net of the out-of-pocket costs
reasonably incurred of pursuing or obtaining such insurance proceeds and any
increased premium amounts directly attributable to such claim), such amount not
to exceed the amount paid by the Indemnifying Party to the Indemnified Party in
respect of such claim.

 

(f)          Any amounts due to Purchaser from Seller pursuant to this ARTICLE 8
shall be paid first from the Holdback Amount in accordance with the Escrow
Agreement, until the Holdback Amount has been exhausted or released.

 

Section 8.6           Exclusivity.

 

Following the Closing, in the absence of actual fraud (in which case a party may
avail itself of statutory and common law remedies for fraud), this ARTICLE 8
shall be the sole and exclusive basis for the assertion of claims by or
imposition of liability on the parties hereto with respect to this Agreement
(including any certificate certifying compliance with, or the truth or accuracy
of, any provision of this Agreement), including any liability from claims for
breach of contract, warranty, tortious conduct (including negligence) or
otherwise and whether predicated on common law, statute, strict liability, or
otherwise, or conduct otherwise relating to the negotiation and consummation of
the purchase and sale of the Purchased Property and Business hereunder;
provided, however, that nothing in this Section 8.6 shall limit (i) the remedy
of specific performance for any breach of the provisions of Section 10.7 or (ii)
any remedies available at law or equity (including without limitation specific
performance) for any breach of the provisions of Section 10.14.

 

Section 8.7           Effective Upon Closing.

 

The provisions of this ARTICLE 8 shall become effective upon completion of the
Closing, and shall have no force and effect prior to the Closing or if this
Agreement is terminated prior to Closing.

 

ARTICLE 9
Default and Termination

 

Section 9.1           Right of Termination.

 

This Agreement and the transactions contemplated hereby may be terminated in its
entirety at any time prior to Closing as follows:

 

(a)          by mutual agreement of Seller and Purchaser;

 

(b)          by Purchaser, as and to the extent permitted pursuant to Section
2.4(d)(ii), Section 5.6(b), Section 5.8, Section 10.11 and Section 10.12;

 

(c)          by Seller, as and to the extent permitted pursuant to Section
5.6(a);

 

55

 

 

(d)          by Seller or Purchaser, if a court of competent jurisdiction or
other governmental agency shall have issued an order, decree, or ruling or taken
any other action (which order, decree or ruling the parties hereto shall use
their best efforts to lift), in each case permanently restraining, enjoining, or
otherwise prohibiting the transactions contemplated by this Agreement, and such
order, decree, ruling, or other action shall have become final and
nonappealable; or

 

(e)          by the Purchaser, if the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
(other than the conditions contained in Section 5.2 hereof), which breach cannot
be or has not been cured within ten (10) days after the giving of written notice
by the Purchaser to the Seller specifying such breach.

 

Upon termination of this Agreement prior to Closing, except as otherwise
expressly provided herein, the parties shall have no further liability hereunder
except that the following provisions shall survive any such termination: Section
4.1(b), Section 4.5, Section 4.6(iv) and Section 4.7. In the event of any
termination of this Agreement pursuant to subsection Section 9.1(e) above, the
portion of the Deposit attributable to the applicable Facility or the entire
deposit, as applicable, shall be returned to Purchaser and Purchaser shall be
entitled to reimbursement by Seller of all of its costs and expenses related to
the potential acquisition of the applicable Facility or Facilities, including
without limitation legal fees and fees paid to third parties related to
Purchaser’s due diligence review of the applicable Facility or Facilities.

 

Section 9.2           Remedies upon Default.

 

(a)          If Seller defaults on any of its obligations hereunder, and such
default continues for ten (10) days after written notice thereof specifying such
default, Purchaser may serve notice in writing to Seller in the manner provided
in this Agreement, and either:

 

(i)          Terminate this Agreement, receive a refund of the Deposit and
receive from Seller reimbursement of actual third-party out-of-pocket expenses
incurred by Purchaser in pursuing the transactions contemplated by this
Agreement; provided, however, in no event, shall the amount recoverable by
Purchaser under this Section 9.2(a)(i) exceed the sum of Three Hundred Thousand
and No/100 U.S. Dollars ($300,000) in the aggregate; or

 

(ii)         Waive any such defaults and consummate the transaction contemplated
by this Agreement in the same manner as if there had been no defaults without
any reduction in the Purchase Price and without any further claim against Seller
therefor; or

 

(iii)        Pursue an action for specific performance.

 

(b)          If Purchaser defaults on any of its obligations hereunder, and such
default continues for ten (10) days after written notice thereof specifying such
default, Seller may serve notice in writing to Purchaser in the manner provided
in this Agreement, and either:

 

(i)          Terminate this Agreement and receive the Deposit (as liquidated
damages).

 

56

 

 

(ii)         Waive any such defaults and consummate the transaction contemplated
by this Agreement in the same manner as if there had been no defaults without
any increase in the Purchase Price and without any further claim against
Purchaser therefor.

 

Section 9.3           Obligations Upon Termination.

 

If this Agreement is terminated, each of the parties shall bear its own costs
incurred in connection with the transactions contemplated by this Agreement and
Purchaser shall return to Sellers all Requested Diligence Materials provided to
Purchaser.

 

Section 9.4           Termination Notice.

 

Each notice given by a party to terminate this Agreement shall specify the
Subsection of this ARTICLE 9 pursuant to which such notice is given. If at the
time a party gives a termination notice, such party is entitled to give such
notice pursuant to more than one Subsection of ARTICLE 9, the Subsection
pursuant to which such notice is given and termination is effected shall be
deemed to be the section specified in such notice provided that the party giving
such notice is at such time entitled to terminate this Agreement pursuant to the
specified section.

 

Section 9.5           Sole and Exclusive Remedy.

 

Sellers and Purchaser each acknowledge and agree that prior to the Closing, such
party’s sole and exclusive remedy with respect to any and all claims made prior
to the Closing for any breach or liability under this Agreement or otherwise
relating to the subject matter of this Agreement and the transactions
contemplated hereby shall be solely in accordance with, and limited to Section
9.1 and Section 9.2. The foregoing shall in no manner limit the rights and
obligations of the parties provided in ARTICLE 8 from and after the Closing. In
addition, in no event shall the provisions of this ARTICLE 11 limit the
non-prevailing party’s obligation to pay the prevailing party’s attorneys’ fees
and costs pursuant to Section 10.13 hereof.

 

ARTICLE 10
Miscellaneous

 

Section 10.1         Access to Books and Records after Closing.

 

Following the Closing, Purchaser shall give Seller or its authorized
representatives access, during normal business hours and upon prior notice, to
such books and records constituting or relating to the Purchased Property as
shall be reasonably requested by Seller in connection with the preparation and
filing of the party’s tax returns, to comply with regulatory requirements, to
defend or discharge the Excluded Liabilities, or for any other valid business
purpose, and to make extracts and copies of such books and records. Purchaser
agrees to retain all books and records included as part of the Purchased
Property for at least six (6) years following the Closing Date.

 

Section 10.2         Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (i) on the date
of service if served personally on the

 

57

 

 

party to whom notice is to be given, (ii) on the day of transmission if sent via
facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
or if sent via electronic mail (e.g. email), (iii) on the day after delivery to
FedEx or similar overnight courier, or (iv) on the tenth (10th) day after
mailing, if mailed to the party to whom notice is to be given, by first-class
mail, registered or certified, return receipt requested, postage prepaid and
properly addressed, to the party as follows:

 

If to Purchaser:   American Realty Capital Healthcare     Trust II Operating
Partnership, L.P.     Attn: Edward M Weil., Jr.     405 Park Avenue, 15th Floor
    New York, New York 10022       With a copy (which will not constitute  
Jesse Galloway: notice) to   American Realty Capital Healthcare     Trust II
Operating Partnership, L.P.     405 Park Avenue, 15th Floor     New York, New
York 10022       With a copy (which will not constitute   Michael A. Okaty
notice) to:   Foley & Lardner LLP     111 North Orange Avenue     Suite 1800    
Orlando, Florida  32801       If to Seller:   c/o Sunnybrook     Attn:  James T.
Elliott     601 S. 23rd Street, Suite 15     Fairfield, Iowa 52556    
Telephone: (641) 209-9396     Facsimile: (641) 209-9413       With a copy (which
will not constitute   Locke Lord LLP notice) to:   Attn: Whit Roberts, Esq.    
2200 Ross Avenue, Suite 2200     Dallas, Texas 75201-6776     Telephone: (214)
740-8659     Facsimile: (214) 756-8659

 

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice.

 

Section 10.3         Good Faith; Cooperation.

 

The parties shall in good faith undertake to perform their obligations in this
Agreement, to satisfy all conditions and to cause the transactions contemplated
by this Agreement to be carried out

 

58

 

 

promptly in accordance with its terms. The parties shall cooperate fully with
each other and their respective representatives in connection with any actions
required to be taken as part of their respective obligations under this
Agreement.

 

Section 10.4         Assignment; Exchange Cooperation; Successors in Interest.

 

Neither Purchaser nor Seller may assign any of their respective rights
hereunder, except with the prior written consent of the other.

 

(a)          Notwithstanding the foregoing, prior to the Closing Purchaser may
assign its rights under this Agreement in whole or in part, to any affiliate (as
defined in Rule 405 under the Securities Act of 1933, as amended) of Purchaser,
including without limitation the special purpose entities identified in Schedule
10.4 attached hereto (but with respect to any such assignment Purchaser and the
affiliate assignee shall be jointly and severally liable to Seller hereunder).
Any such assignee shall be deemed to have made the same representations to
Seller.

 

(b)          Notwithstanding the foregoing, following the Closing any entity
constituting Seller may assign its rights under this Agreement in whole or in
part, to any affiliate (as defined in Rule 405 under the Securities Act of 1933,
as amended) of Seller so long as such assignee also assumes all obligations of
assignor under this Agreement and both assignee and assignor remain bound by the
provisions of this Agreement and jointly and severally liable for the
obligations of Seller hereunder.

 

(c)          This Agreement is binding upon the parties and their respective
successors or assigns and inures to the benefit of the parties and their
permitted successors and assigns.

 

Section 10.5         No Third Party Beneficiaries.

 

The parties do not intend to confer any benefit under this Agreement on anyone
other than the parties, and nothing contained in this Agreement shall be deemed
to confer any such benefit on any other person, including any current or former
employee or agent of Seller or any dependent or beneficiary of any of them.

 

Section 10.6         Severability.

 

Any determination by any court of competent jurisdiction of the invalidity of
any provision of this Agreement that is not essential to accomplishing its
purposes shall not affect the validity of any other provision of this Agreement,
which shall remain in full force and effect and which shall be construed as to
be valid under applicable law.

 

Section 10.7         Purchaser Records Rights.

 

Upon Purchaser’s request, for a period of one (1) year after Closing, Seller
shall make the operating statements and any and all books, records,
correspondence, financial data, leases, delinquency reports and all other
documents and matters maintained by Seller or its agents and relating to
receipts and expenditures reasonably necessary to complete an audit pertaining
to the Purchased Property for the three (3) most recent full calendar years and
the interim period of the

 

59

 

 

current calendar year (collectively, the “Records”) available to Purchaser for
inspection, copying and audit by Purchaser’s designated accountants, and at
Purchaser’s expense. Seller shall provide Purchaser, but without expense to
Seller, with copies of, or access to, such factual and financial information as
may be reasonably requested by Purchaser or its designated accountants, and in
the possession or control of Seller, to enable Purchaser to file any filings
required by the Securities and Exchange Commission (the “SEC”) in connection
with the purchase of the Purchased Property. Seller understands and acknowledges
that Purchaser is required to file audited financial statements related to the
Purchased Property with the SEC within seventy-one (71) days of the Closing Date
and agrees to provide any records on a timely basis to facilitate Purchaser’s
timely submission of such audited financial statements.. The provisions of this
Section 10.7 shall survive Closing.

 

Section 10.8         Controlling Law; Integration; Amendment; Waiver.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws and case decisions of the State of Iowa applicable to contracts
made and to be performed therein.

 

(b)          This Agreement and the other contracts, documents and instruments
to be delivered pursuant to this Agreement supersede all prior negotiations,
agreements, information memoranda, letters of intent and understandings between
the parties with respect to their subject matter, whether written or oral,
constitute the entire agreement of the parties with respect to their subject
matter, and may not be altered or amended except in writing signed by Purchaser
and Seller. Without limiting the foregoing, this Agreement replaces in its
entirety the Access Agreement and neither party shall have further rights or
obligations pursuant to such Access Agreement. Neither of the parties has made
or relied upon any representation, warranty or assurances in connection with the
transactions contemplated hereunder other than those expressly made herein.

 

(c)          The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect its
right to enforce the same, and no waiver by any party of any provision (or of a
breach of any provision) of this Agreement, whether by conduct or otherwise, in
any one or more instances shall be deemed or construed either as a further or
continuing waiver of any such provision or breach or as a waiver of any other
provision (or of a breach of any other provision) of this Agreement.

 

Section 10.9         Time.

 

Time is of the essence with respect to this Agreement.

 

Section 10.10         Survival.

 

For the avoidance of doubt and notwithstanding anything contrary in this
Agreement, Section 4.5, Section 4.6, Section 4.7, Section 4.9, Section 4.11,
Section 4.12, Section 5.7, ARTICLE 8 and ARTICLE 10 of this Agreement shall
survive the Closing of this Agreement.

  

60

 

 

Section 10.11         Eminent Domain - Condemnation.

 

The risk of any loss or damage to the Purchased Property by condemnation before
the Closing shall continue to be borne by Seller. In the event any condemnation
proceeding is commenced or threatened, Sellers shall promptly give Purchaser
written notice thereof (in any event within five (5) days after any Seller first
has knowledge of the occurrence of same), together with such reasonable details
with respect thereto as to which any Seller may have knowledge. If, prior to the
Closing, there is a material taking by eminent domain at the Real Property, this
Agreement shall become null and void at Purchaser’s option, and upon receipt by
Seller of the written notice of an election by Purchaser to treat this Agreement
as null and void, this Agreement shall be deemed null and void. If Purchaser
elects to proceed and to consummate the purchase despite said material taking,
or if there is less than a material taking prior to the Closing, there shall be
no reduction in or abatement of the Purchase Price and Purchaser shall be
required to purchase the Purchased Property in accordance with the terms of this
Agreement, and Seller shall assign to Purchaser, without representation of
warranty by or recourse against Seller, all of Seller’s right, title and
interest in and to any award made or to be made in the condemnation proceeding
(in which event Purchaser shall have the right to participate in such
proceeding). For the purpose of this Section 10.11, the term “material” shall
mean any taking of in excess of five percent (5%) of the square footage of the
Improvements or ten percent (10%) of the Real Property associated with the
Property. The parties’ obligations, if any, under this Section 10.11 shall
survive the expiration or any termination of this Agreement.

 

Section 10.12         Risk Of Loss.

 

The risk of any loss or damage to the Property by fire or other casualty before
the Closing shall continue to be borne by Seller. Seller shall promptly give
Purchaser written notice of any fire or other casualty (in any event within five
(5) days after Seller first has knowledge of the occurrence of same), which
notice shall include a description thereof in reasonable detail and an estimate
of the cost of time to repair. If (i) any portion of the Purchased Property is
damaged by fire or casualty after the Effective Date and is not repaired and
restored substantially to its original condition prior to the Closing, or (ii)
at the time of the Closing the estimated cost of repairs as to the Purchased
Property is ONE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00) or less,
as determined by an independent adjuster selected by Seller, Purchaser shall be
required to purchase the Property in accordance with this Agreement, and
Purchaser shall, at Purchaser’s option, either: (x) receive a credit at the
Closing of the estimated cost or repairs to the Purchased Property, as
determined by the aforesaid independent adjuster, plus any reasonably estimated
lost revenue following the Closing arising from such fire or casualty; or (y)
receive from Seller at Closing (I) an assignment, without representation or
warranty by or recourse against Seller, of all insurance claims and proceeds
with respect thereto, plus (II) an amount equal to Seller’s insurance
deductible, plus (III) a credit for the amount of any reasonably estimated lost
revenue following the Closing arising from such fire or casualty. If the
estimated cost of repairing such damage to the Property is more than ONE HUNDRED
THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00), as determined by such
independent adjuster, Purchaser may, at its sole option: (x) terminate this
Agreement by notice to Sellers on or before the earlier of the Closing or the
tenth (10th) day after receipt of such notice described above, in which event no
party shall have any further liability to the party under this Agreement; or (y)
proceed to Closing as provided in this Section 10.12. In no event shall the
amount of insurance proceeds assigned to Purchaser under this subparagraph (plus
the amount of the deductible) exceed the lesser of (i) the cost of repair or
(ii)

 

61

 

 

the Purchase Price. The parties’ obligations, if any, under this Section 10.12
shall survive the expiration or any termination of this Agreement.

 

Section 10.13         Attorneys’ Fees.

 

In the event either party brings an action to enforce or interpret any of the
provisions of this Agreement, the “prevailing party” in such action shall, in
addition to any other recovery, be entitled to its reasonable attorneys’ fees
and expenses arising from such action and any appeal or any bankruptcy action
related thereto, whether or not such matter proceeds to court. For purposes of
this Agreement, “prevailing party” shall mean, in the case of a person asserting
a claim, such person is successful in obtaining substantially all of the relief
sought, and in the case of a person defending against or responding to a claim,
such person is successful in denying substantially all of the relief sought.

 

Section 10.14         Covenant Not to Compete.

 

(i)          For a period of three (3) years following the Closing, each party
comprising the Seller agrees that neither it nor any its affiliates, or other
entities which any party comprising the Seller controls, is controlled by or is
under common control with, shall, directly or indirectly, develop, own, invest
in, finance, manage or franchise any facility similar to the Business within a
radius of twenty (20) miles from any portion of the Real Property. For the
avoidance of doubt and without limitation, any facility operating as an assisted
living facility and/or memory care facility, an independent living facility,
and/or a skilled nursing facility shall be deemed to be similar to the Business
for purposes of this Section 10.14. The provisions of this Section 10.14 shall
survive Closing.

 

(ii)         Seller agrees to use all reasonable efforts following the Closing
to enforce (at Purchaser’s expense) the non-compete obligations of any ECI
Seller to the extent requested by Purchaser.

 

(iii)        Seller and Purchaser agree that SunnyBrook Living Care Center, a
skilled nursing facility located at 400 Highland Street, Fairfield, IA 52556, is
excluded from the covenant not to compete contained in Section 10.14(i) above.

 

Section 10.15         Waiver of Jury Trial.

 

The parties agree that no party to this Agreement shall seek a jury trial in any
lawsuit, proceeding, counterclaim or other litigation based upon, or arising out
of, this Agreement or the dealings or the relationship between them.

 

Section 10.16         Construction.

 

This Agreement shall not be construed more strictly against one party than
against the other merely by virtue of the fact that it may have been prepared by
counsel for one of the parties, it being recognized that both Seller and
Purchaser have contributed with the advice of counsel to the preparation of this
Agreement.

 

62

 

 

Section 10.17         Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. This Agreement may be executed by counterpart
signatures and all counterpart signature pages shall constitute a part of this
Agreement. Delivery of a counterpart hereof via facsimile transmission or by
electronic mail transmission, including but not limited to an Adobe file format
document (also known as a PDF file), shall be as effective as delivery of a
manually executed counterpart hereof.

 

[ Signatures commence on the following page. ]

 

63

 

 

IN WITNESS WHEREOF, each of the parties hereto has signed and sealed this Asset
Purchase Agreement as of the day and year first above written.

 

  SELLER:         ECI ACQUISITION I, LLC, a Delaware limited liability company  
      By: /s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President
        VILLAGE ASSISTED LIVING LLC, an Iowa limited liability company        
By: /s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President      
  MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited liability company        
By: /s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President      
  BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company         By:
/s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President

 

[Signatures Continue on the Following Page]

 

 

 

 

  MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company         By:
/s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President        
FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability company         By:
/s/ James T. Elliott IV   Name: James T. Elliott IV   Title: President        
CARROLL ASSISTED LIVING LLC, an Iowa limited liability company         By: /s/
James T. Elliott IV   Name: James T. Elliott IV   Title: President

 

[Signatures Continue on the Following Page]

 

 

 

 

  PURCHASER:           AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P. a Delaware limited partnership           By:  American Realty
Capital Healthcare Trust, Inc., a Maryland corporation, its general partner    
        By: /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:
President

 

SIGNATURE PAGE TO

ASSET PURCHASE AGREEMENT

 

 

 

 

Exhibit A

 

Escrow Agreement

 

[ See attached. ]

 

 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made effective as of the ____ day of
August, 2014 (the “Effective Date”), by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a Delaware limited partnership
(“Purchaser”), ECI Acquisition 1, LLC, a Delaware limited liability company
VILLAGE ASSISTED LIVING LLC, an Iowa limited liability company, MT. PLEASANT
ASSISTED LIVING LLC, an Iowa limited liability company, BURLINGTON ASSISTED
LIVING LLC, an Iowa limited liability company, MUSCATINE ASSISTED LIVING LLC, an
Iowa limited liability company, CARROLL ASSISTED LIVING LLC, an Iowa limited
liability company, FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability
company and BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited liability company
(collectively, the “Seller”), and Stewart Title Guaranty Company, as escrow
agent (“Escrow Agent”). Each party to this Agreement is sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

A.           Purchaser and Seller are parties to that certain Asset Purchase
Agreement dated as of the 1st day of August, 2014 (the “Purchase Agreement”),
pursuant to which Purchaser has agreed to purchase from Seller certain skilled
nursing facilities and related assets located in the State of Iowa, as more
particularly described therein.

 

B.           Purchaser has deposited with the Escrow Agent certain Escrowed
Funds described herein. The Parties intend that the Escrow Agent shall hold and
disburse the Escrowed Funds in accordance with the terms of this Agreement.

 

NOW THEREFORE, for and in consideration of the execution of this document and
the mutual promises and covenants made herein, the receipt and sufficiency of
which are hereby mutually acknowledged, the Parties agree as follows:

 

1.          Each of the Recitals above is true and correct and is hereby
incorporated by reference.

 

2.          ESCROWED FUNDS

 

(a)          Escrowed Funds. Purchaser has deposited with the Escrow Agent and
Escrow Agent hereby acknowledges receipt of Three Million and No/100 U.S.
Dollars ($3,000,000) (the “Escrowed Funds”). The Escrow Agent shall hold and
disburse the Escrowed Funds in accordance with the terms of this Agreement.

  

 

 

 

3.          ESCROW AGENT

 

(a)                    Appointment of Escrow Agent. Seller and Purchaser hereby
appoint the Escrow Agent, with a mailing address of One Washington Mall, Suite
1400 Boston, MA 02108, as the Escrow Agent hereunder to receive, hold and
disburse the Escrowed Funds, and to otherwise perform the duties of the Escrow
Agent pursuant to this Agreement. Escrow Agent hereby accepts its appointment as
the escrow agent and agrees to receive, hold and disburse the Escrowed Funds in
accordance with the terms of this Agreement and will not disburse or otherwise
transfer any portion of the Escrowed Funds to any person other than pursuant to
the express provisions hereof.

 

(b)                    Escrow Agent Responsibilities. The Escrow Agent executes
this Agreement solely for the purpose of accepting the escrow created hereby, on
the terms and conditions set forth in it, and undertakes to perform the duties,
but only the duties, specifically set forth herein. Escrow Agent shall hold the
Escrowed Funds in a single non-interest bearing account with Stewart Title
Guaranty Company. The account shall be in the name of Escrow Agent but shall not
be the property of the Escrow Agent. Escrow Agent shall have no liability for
any loss which may result from any failure of the institution in which the
Escrowed Funds are placed; provided, however, that notwithstanding anything
herein to the contrary, in the event of a loss resulting from the failure of the
financial institution in which the Escrowed Funds are placed, Seller and
Purchaser shall have the same remedies generally available to depositors of the
financial institution, including, without limitation, all remedies available at
law or in equity. The Escrow Agent is not required to secure the performance of
its duties by bond or otherwise. Seller and Purchaser hereby release the Escrow
Agent from all liability for any punitive, incidental, consequential, or other
damages or obligations to them for any act or omission by the Escrow Agent or
any of its agents, partners, or employees performed in good faith in the
exercise of its or their best judgment and in a manner reasonably believed by it
or them to be authorized or within the duties, rights, powers, privileges, or
direction conferred on the Escrow Agent by this Agreement, except for willful
misconduct, negligence, tortious conversion of any Escrowed Funds or documents,
instruments or items, if any, delivered to the Escrow Agent hereunder, or breach
of this Agreement by the Escrow Agent. Without limiting the generality of the
foregoing, the responsibilities of the Escrow Agent are further defined,
limited, and qualified by the following:

 

(1)   the duties and obligations of the Escrow Agent will be determined solely
by the express provisions of this Agreement, and this Agreement is not to be
interpreted or construed to impose on the Escrow Agent any implied duties,
covenants, or obligations;

 

(2)   the Escrow Agent may execute any of its rights, powers, or
responsibilities under this Agreement either directly or by or through its
agents, partners, employees, or attorneys, and it will not be liable for any
error of judgment made in good faith by an authorized agent, partner, employee,
or attorney of it, unless it is proven that the Escrow Agent was negligent in
ascertaining the pertinent facts or in employing or supervising the agent,
partner, or employee;

 

(3)   the Escrow Agent will not be liable to any person with respect to any
action taken, suffered, or omitted by it in accordance with this Agreement or in
accordance with written instructions signed by Seller and Purchaser or an order
issued by a court of competent jurisdiction, except to the extent arising as a
result of Escrow Agent’s negligence, willful misconduct or breach of this
Agreement;

 

 

 

 

(4)   the Escrow Agent may rely on any document given to it pursuant to this
Agreement without verifying the authenticity of it, the genuineness of any
signature on it, or the authority of the person signing the document or
purporting to give it to the Escrow Agent, and the Escrow Agent is not obligated
to examine or pass upon the validity, execution, binding effect, or sufficiency
of either this Agreement or any amendment or supplement to it, so long as the
Escrow Agent shall in good faith believe the same to be genuine, to have been
signed or presented by the person or parties purporting to sign the same and to
conform to the provisions of this Agreement;

 

(5)   the Escrow Agent will be free from any liability when acting in good faith
in accordance with any written advice or opinion received from legal counsel, an
independent certified public accountant, or other expert rendering advice or an
opinion within his area of expertise, except to the extent arising as a result
of Escrow Agent’s negligence, willful misconduct or breach of this Agreement;

 

(6)   nothing in this Agreement will be deemed to impose on the Escrow Agent any
liability to any person as a result of any failure of the Escrow Agent to
qualify to do business or to act as a fiduciary or otherwise in any
jurisdiction; and

 

(7)   the Escrow Agent is not under any duty to give the Escrowed Funds held in
escrow by it pursuant to this Agreement any greater degree of care than it gives
its own similar property, and the Escrow Agent makes no representation as to the
value, validity or genuineness, of any document or instrument delivered to it.

 

(c)                    Disbursement of Escrowed Funds.

 

(1)   Upon Closing. Upon Closing (as defined in the Purchase Agreement) of the
transactions contemplated by the Purchase Agreement, Purchaser and Seller shall
jointly deliver to the Escrow Agent irrevocable wire transfer instructions and
the Escrow Agent shall release and deliver the Escrowed Funds to the parties
identified in such instructions in accordance with such instructions. Such
instructions may be delivered via facsimile.

 

(2)   Upon Termination of Purchase Agreement. The Escrow Agent shall immediately
disburse the Escrowed Funds (i) to Purchaser or Seller, as provided in joint
written instructions from Purchaser and Seller to the Escrow Agent, which
instructions are delivered pursuant to Section 3.1(c) or 3.1(d) of the Purchase
Agreement or (ii) to Purchaser, in the event that Purchaser terminates the
Purchase Agreement pursuant to Section 3.1(e) of the Purchase Agreement.

 

(3)   Pursuant to Court Order. The Escrowed Funds shall be paid in accordance
with a final order of a court of competent jurisdiction, from which no appeal
has been taken and appeal time expired or, if taken, has become final.

 

(d)                    Escrow Controversy. If a controversy arises before,
during, or after the term of this Agreement with respect to the Escrowed Funds
or other documents, instruments or items, if any, delivered to the Escrow Agent
hereunder, or the application of any of them, the Escrow Agent may do either or
both of the following: (i) withhold further performance by it pursuant to
Section 3(c)(1) or (2) above until the Escrow Agent receives the joint written
instructions of Seller and Purchaser, in which case the Escrow Agent may act in
accordance with such joint written

 

 

 

 

instructions, or (ii) commence or defend any action or proceeding for or in the
nature of interpleader. If a suit or proceeding for or in the nature of
interpleader is brought by or against it, the Escrow Agent may deliver all
funds, if any, and other property held by it under this Agreement into the
registry of the court and thereupon will be released and discharged from all
further obligations and responsibilities under this Agreement.

 

(e)                    Reimbursement and Indemnification of Escrow Agent.
Purchaser and Seller shall indemnify the Escrow Agent and hold it harmless, upon
demand, from all cost, loss, damage, expense, and liability (including
reasonable legal fees and expenses and amounts paid in settlement) suffered or
incurred by it in connection with, or arising out of, the escrow under this
Agreement, including any attributable to a suit or proceeding for or in the
nature of interpleader brought by or against the Escrow Agent, except to the
extent arising as a result of Escrow Agent’s negligence, willful misconduct or
breach of this Agreement. Other than the foregoing, Escrow Agent shall not be
entitled to any fee or compensation for the services rendered hereunder.

 

(f)                    Discretion of Escrow Agent to File an Interpleader Action
in the Event of Dispute. If any Parties to this Agreement shall be in
disagreement about the interpretation of this Agreement, or about their rights
and obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, but shall not be required to, file an action of
interpleader in a court of competent jurisdiction (as “Court”) and deposit the
Escrowed Funds or other documents, instruments or items, if any, delivered to
the Escrow Agent hereunder in the registry of the Court. The Escrow Agent shall
be indemnified for all costs, including reasonable attorneys’ fees and costs
incurred by it, in connecting with the aforesaid interpleader action, and the
Escrow Agent shall be fully protected in suspending all or part of its
activities under this Agreement until a final judgment or other appropriate
order in the interpleader action is received.

 

The Escrow Agent, in the event it is in doubt about its duties and obligations
hereunder as Escrow Agent, shall also have the right, but not the duty, to so
notify in writing Seller and Purchaser and, thereafter, the Escrow Agent shall
not be obligated to deliver or release any of the Escrowed Funds or other
documents, instruments or items, if any, delivered to the Escrow Agent hereunder
unless: (i) Seller and Purchaser have jointly directed the Escrow Agent to
deliver the Escrowed Funds or other documents, instruments or items, if any,
delivered to the Escrow Agent hereunder, or (ii) a final order by a court of
competent jurisdiction, from which no appeal has been taken and appeal time
expired or, if taken, has become final, to which Escrow Agent, Purchaser and
Seller are all parties, has been entered directing the Escrow Agent to take
certain action with respect to the Escrowed Funds or other documents,
instruments or items, if any, delivered to the Escrow Agent hereunder.

 

(g)                    Resignation of Escrow Agent. The Escrow Agent may resign
upon thirty (30) days written notice to Seller and Purchaser. If a successor
escrow agent is not appointed by Seller and Purchaser within this thirty (30)
day period, the Escrow Agent may, but shall have no duty to, petition a Court to
name a successor. If no successor escrow agent is appointed within thirty (30)
days after such written notice, the Escrow Agent may withhold performance by it
pursuant to Sections 3(c)(1) or (2) above until such time as a successor escrow
agent is appointed and, at such time, the Escrow Agent shall deliver the
Escrowed Funds or other documents,

 

 

 

 

instruments or items, if any, delivered to the Escrow Agent hereunder to any
such successor escrow agent; provided, however, the Escrow Agent shall act in
accordance with any joint written instructions from Seller and Purchaser. The
Escrow Agent may be removed, with or without cause, by the Purchaser and Seller
acting jointly at any time by providing written notice to the Escrow Agent.

 

4.          GENERAL PROVISIONS

 

(a)                    Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
party to whom notice is to be given, (ii) on the day of transmission if sent via
electronic mail (e.g. email), (iii) on the day after (provided, however, with
respect to notices, requests, demands and other communications given to
Purchaser, five (5) days after) delivery to FedEx or similar overnight courier,
or (iv) on the tenth day after (provided, however, with respect to notices,
requests, demands and other communications given to Purchaser, fifteen (15) days
after) mailing, if mailed to the party to whom notice is to be given, by
first-class mail, registered or certified, return receipt requested (or, if to
Purchaser, via airmail), postage prepaid and properly addressed, to the party as
follows:

 

If to Purchaser:   American Realty Capital Healthcare Trust     II Operating
Partnership, L.P.     Attn: Edward M Weil., Jr.     405 Park Avenue, 2nd Floor  
  New York, New York 10022     Email: mweil@arlcap.com       With a copy (which
will   American Realty Capital Healthcare Trust not constitute notice) to:   II
Operating Partnership, L.P.   Attn: Jesse Galloway     405 Park Avenue, 14th
Floor     New York, New York 10022     Email: jgalloway@arlcap.com       With a
copy (which will   Foley & Lardner LLP not constitute notice) to:  
Attn:  Michael A. Okaty          Taylor C. Pancake     111 North Orange Avenue  
  Suite 1800     Orlando, Florida  32801     Email: tpancake@foley.com       If
to Seller:   c/o Sunnybrook     Attn:  James T. Elliott     601 S. 23rd Street,
Suite 15     Fairfield, Iowa 52556     Telephone: (641) 209-9396     Facsimile:
(641) 209-9413

 

 

 

 

With a copy   Locke Lord LLP (which will not   Attn: Whit Roberts, Esq.
constitute notice) to:   2200 Ross Avenue, Suite 2200     Dallas, Texas
75201-6776     Telephone: (214) 740-8659     Facsimile: (214) 756-8659       If
to Escrow Agent:   Stewart Title Guaranty Company     National Title Services  
  One Washington Mall – Suite 1400     Boston, MA 02108     Telephone:  (607)
933-2415     Facsimile:     (607) 727-8372

 

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice.

 

(b)                    Representations. The Parties do hereby expressly
acknowledge, warrant and represent to one another that:

 

(1)         the terms and conditions of this Agreement were agreed to only after
due consideration and consultation with their respective attorneys, or in the
absence of consideration and consultation with an attorney, only after
sufficient time to consider and consult an attorney;

 

(2)         the Parties are competent and were not fraudulently induced, coerced
or intimidated to agree to the terms and conditions of this Agreement, and this
Agreement is supported by good and sufficient consideration; and

 

(3)         no promise, representation, inducement, agreement or warranty other
than those specifically set forth herein has been made or relied upon by the
Parties in agreeing to the terms and conditions of this Agreement.

 

(c)                    Attorneys’ Fees and Costs. If subsequent to the effective
date of this Agreement, litigation should arise among the Parties concerning
this Agreement or its enforcement, the prevailing Party or Parties in such
litigation shall be entitled to collect in such action from the non-prevailing
Party or Parties all costs of such litigation, including reasonable attorney’s
fees.

 

(d)                    Entire Agreement. This Agreement constitutes the entire
and integrated agreement among the Parties and sets forth all promised,
covenants, agreements, conditions and understandings among the Parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, representations, understandings, inducements,
conditions and agreements, expressed or implied, or written with respect to the
subject matter thereof; provided, however, that as between Purchaser and Seller,
this Agreement does not supersede or amend the Purchase Agreement or modify any
of the rights and obligations of the parties thereunder. This Agreement may not
be modified, amended, altered or supplemented, except by written instrument
signed by the Parties or their successors in interest.

 

 

 

 

(e)                    Severability. If any provision of this Agreement, the
deletion of which would not adversely affect the receipt of any material benefit
by any Party or substantially increase the burden of any Party (as determined by
such Party), shall be held to be invalid or unenforceable to any extent, the
same shall not affect in any respect whatsoever the validity or enforceability
of the remainder of this Agreement.

 

(f)                    Counterparts. To facilitate execution, this Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original. This Agreement may be executed by counterpart signatures and all
counterpart signature pages shall constitute a part of this Agreement. Delivery
of a counterpart hereof via facsimile transmission or by electronic mail
transmission, including but not limited to an Adobe file format document (also
known as a PDF file), shall be as effective as delivery of a manually executed
counterpart hereof.

 

(g)                    Governing Law; Venue. This Agreement shall be interpreted
and enforced under the laws of State of New York. The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the federal and
state courts in and for New York County, New York for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement, (b)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the federal and state courts in and for New
York County, New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such courts.

 

(h)                    Successors/Assigns. This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the respective parties
hereto.

 

(i)                    No Assignment. This Agreement is not assignable by the
Escrow Agent without the prior written consent of Seller and Purchaser.

 

[signatures on separate page]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  SELLER:       ECI ACQUISITION 1, LLC, a Delaware limited liability company    
    By:     Name:     Title:           VILLAGE ASSISTED LIVING LLC, an Iowa
limited liability company         By:     Name:     Title:           MT.
PLEASANT ASSISTED LIVING LLC, an Iowa limited liability company         By:    
Name:     Title:           BURLINGTON ASSISTED LIVING LLC, an Iowa limited
liability company         By:     Name:     Title:  

 

[Signatures Continue on the Following Page]

 

 

 

 

  MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company         By:  
  Name:     Title:           FT. MADISON ASSISTED LIVING LLC, an Iowa limited
liability company         By:     Name:     Title:           CARROLL ASSISTED
LIVING LLC, an Iowa limited liability company         By:     Name:     Title:  
        BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited liability company    
    By: SunnyBrook Investment Company, LLC, its sole member         By:    
Name:     Title:  

 

 

 

 

  PURCHASER:         AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P. a Delaware limited partnership         By: American Realty
Capital Healthcare     Trust II, Inc., a Maryland corporation,     its general
partner         By:     Name:     Title:           Escrow Agent:         Stewart
Title Guaranty Company, as escrow agent         By:     Name:     Title:  

 

 

 

 

EXHIBIT B

 

Post-Closing Escrow Agreement

 

[ See attached. ]

 

 

 

 

POST-CLOSING ESCROW AGREEMENT

 

This Post-Closing Escrow Agreement (“Agreement”) is entered into this ___ day of
August, 2014 (the “Effective Date”), by and among (i) AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a Delaware limited partnership,
(“ARC”) and its permitted assignees ARHC SBBURIA01, LLC, ARHC SCCRLIA01, LLC,
ARHC SFFLDIA01, LLC, ARHC SMMDSIA01, LLC, ARHC SPPLSIA01, LLC, ARHC SMMTEIA01,
LLC, ARHC PHCRPIA01, LLC, ARHC PHCTNIA01, LLC, ARHC PHDESIA01, LLC, ARHC
PSINDIA01, LLC, ARHC PHOTTIA01, LLC, ARHC PHTIPIA01, LLC, ARHC SBBURIA01 TRS,
LLC, ARHC SCCRLIA01 TRS, LLC, ARHC SFFLDIA01 TRS, LLC, ARHC SMMDSIA01 TRS, LLC,
ARHC SPPLSIA01 TRS, LLC, ARHC SMMTEIA01 TRS, LLC, ARHC PHCRPIA01 TRS, LLC, ARHC
PHCTNIA01 TRS, LLC, ARHC PHDESIA01 TRS, LLC, ARHC PSINDIA01 TRS, LLC, ARHC
PHOTTIA01 TRS, LLC, and ARHC PHTIPIA01 TRS, LLC, each a Delaware limited
liability company (ARC and all such parties collectively the “Purchaser”), (ii)
ECI Acquisition 1, LLC, a Delaware limited liability company, VILLAGE ASSISTED
LIVING LLC, an Iowa limited liability company, MT. PLEASANT ASSISTED LIVING LLC,
an Iowa limited liability company, BURLINGTON ASSISTED LIVING LLC, an Iowa
limited liability company, MUSCATINE ASSISTED LIVING LLC, an Iowa limited
liability company, CARROLL ASSISTED LIVING LLC, an Iowa limited liability
company, FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability company and
BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited liability company
(collectively, the “Seller”), and (iii) Stewart Title Guaranty Company, as
escrow agent (“Escrow Agent”). Each party to this Agreement is sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

A.           Purchaser and Seller are parties to that certain Asset Purchase
Agreement dated as of the 1st day of August, 2014, as amended (the “Purchase
Agreement”), pursuant to which Purchaser has agreed to purchase from the Seller
the assets comprising the assisted living facilities identified therein and
located in the state of Iowa.

 

B.           Seller and Purchaser have agreed to deposit the Holdback Amount, as
defined in the Purchase Agreement with the Escrow Agent to hold as Escrowed
Funds described herein and pursuant to the terms of this Agreement.

 

NOW THEREFORE, for and in consideration of the execution of this document and
the mutual promises and covenants made herein, the receipt and sufficiency of
which are hereby mutually acknowledged, the Parties agree as follows:

 

 

 

 

Each of the Recitals above is true and correct and is hereby incorporated by
reference.

 

Article I.
ESCROW AGENT

 

1.1.          Appointment of Escrow Agent            The Seller and Purchaser
hereby appoint the Escrow Agent, with a mailing address One Washington Mall,
Suite 1400 Boston, MA 02108 as the Escrow Agent hereunder to receive, hold and
disburse the Escrowed Funds, and to otherwise perform the duties of the Escrow
Agent pursuant to this Agreement. Escrow Agent hereby accepts its appointment as
the escrow agent and agrees to receive, hold and disburse the Escrowed Funds (as
defined below) in accordance with the terms of this Agreement and will not
disburse or otherwise transfer any portion of the Escrowed Funds to any person
other than pursuant to the express provisions hereof.

 

1.2.          Establishment of Escrow Fund            Contemporaneously with the
execution of this Agreement, and as a requirement of the Closing (as defined in
the Purchase Agreement), Purchaser shall deposit immediately available funds
equal to the Holdback Amount (together with all earnings thereon, hereinafter
referred to as the “Escrowed Funds”) with the Escrow Agent, in accordance with
Section 3.2(c) of the Purchase Agreement.

 

1.3.          Escrow Agent Responsibilities            The Escrow Agent executes
this Agreement solely for the purpose of accepting the escrow created hereby, on
the terms and conditions set forth in it, and undertakes to perform the duties,
but only the duties, specifically set forth herein. Escrow Agent shall hold the
Escrowed Funds in an interest bearing account with Stewart Title Guaranty
Company. The Escrowed Funds shall be kept invested in (a) direct thirty-day or
less obligations of the United States of America or thirty-day or less
obligations the principal of and the interest on which are unconditionally
guaranteed by the United States of America, or (b) with the prior written
consent of Seller and Purchaser, in any institutional money market fund or
depository money market offered by the Escrow Agent, including any institutional
money market fund or depository money market managed by the Escrow Agent or any
of its affiliates. The account shall be in the name of Escrow Agent but shall
not be the property of the Escrow Agent. Escrow Agent shall have no liability
for any loss which may result from any failure of the institution in which the
Escrowed Funds are placed; provided, however, that notwithstanding anything
herein to the contrary, in the event of a loss resulting from the failure of the
financial institution in which the Escrowed Funds are placed, Seller and
Purchaser shall have the same remedies generally available to depositors of the
financial institution, including, without limitation, all remedies available at
law or in equity, and such loss shall not affect Purchaser’s obligations of
payment pursuant to the Purchase Agreement. The Escrow Agent is not required to
secure the performance of its duties by bond or otherwise. The Seller and
Purchaser hereby release the Escrow Agent from all liability for any punitive,
incidental or consequential damages to them for any act or omission by the
Escrow Agent or any of its agents, partners, or employees performed in good
faith in the exercise of its or

 

 

 

 

their best judgment and in a manner reasonably believed by it or them to be
authorized or within the duties, rights, powers, privileges, or direction
conferred on the Escrow Agent by this Agreement, except for willful misconduct,
negligence, tortious conversion of any Escrowed Funds or documents, instruments
or items, if any, delivered to the Escrow Agent hereunder, or breach of this
Agreement by the Escrow Agent. Without limiting the generality of the foregoing,
the responsibilities of the Escrow Agent are further defined, limited, and
qualified by the following:

 

(a)          the duties and obligations of the Escrow Agent will be determined
solely by the express provisions of this Agreement, and this Agreement is not to
be interpreted or construed to impose on the Escrow Agent any implied duties,
covenants, or obligations;

 

(b)          the Escrow Agent may execute any of its rights, powers, or
responsibilities under this Agreement either directly or by or through its
agents, partners, employees, or attorneys, provided that the Escrow Agent will
be liable for any act or omission by any such agent, partner, employee, or
attorney of it to the same extent it would have been liable had it committed or
allowed such act or omission;

 

(c)          the Escrow Agent will not be liable to any person with respect to
any action taken, suffered, or omitted by it in accordance with this Agreement
or in accordance with written instructions signed by the Seller and Purchaser or
an order issued by a court of competent jurisdiction, except to the extent
arising as a result of Escrow Agent’s negligence, willful misconduct or breach
of this Agreement;

 

(d)          the Escrow Agent may rely on any document given to it pursuant to
this Agreement without verifying the authenticity of it, the genuineness of any
signature on it, or the authority of the person signing the document or
purporting to give it to the Escrow Agent, and the Escrow Agent is not obligated
to examine or pass upon the validity, execution, binding effect, or sufficiency
of either this Agreement or any amendment or supplement to it, so long as the
Escrow Agent shall in good faith believe the same to be genuine, to have been
signed or presented by the person or parties purporting to sign the same and to
conform to the provisions of this Agreement;

 

(e)          the Escrow Agent will be free from any liability when acting in
good faith in accordance with any written advice or opinion received from legal
counsel, an independent certified public accountant, or other expert rendering
advice or an opinion within his area of expertise, except to the extent arising
as a result of Escrow Agent’s negligence, willful misconduct or breach of this
Agreement;

 

(f)          nothing in this Agreement will be deemed to impose on the Escrow
Agent any liability to any person as a result of any failure of the Escrow Agent
to qualify to do business or to act as a fiduciary or otherwise in any
jurisdiction; and

 

(g)          the Escrow Agent is not under any duty to give the Escrowed Funds
held in escrow by it pursuant to this Agreement any greater degree of care than
it gives its own similar property, and the Escrow Agent makes no representation
as to the value, validity or genuineness, of any document or instrument
delivered to it.

 

 

 

 

1.4.          Disbursement of Escrowed Funds.

 

(a)          From time to time on or before the end of the day that is twelve
(12) months after the Effective Date (provided, however, that if such date is a
weekend day or a day on which banks in New York, New York are ordinarily closed,
the next following day that is not a weekend day or a day on which banks in New
York, New York are ordinarily closed (a “Business Day”)) (the applicable date,
the “Final Disbursement Date”), Purchaser may give notice (a “Notice”) to Seller
and the Escrow Agent specifying in reasonable detail the nature and dollar
amount of any claim (a “Claim”) regarding which Purchaser is entitled to
indemnification under Section 8.1 (subject to Section 8.3(a)) of the Purchase
Agreement. Purchaser may only deliver a Notice if it determines in good faith
that the Claim is adequately supported by fact and permitted under the Purchase
Agreement. Within fifteen (15) Business Days after receipt by Seller and Escrow
Agent of the Notice regarding such a Claim, Seller may give notice to Purchaser
and Escrow Agent disputing any Claim (a “Counter Notice”), if Seller determines
in good faith that Seller has objection to the Claim that is adequately
supported by fact and permitted under the Purchase Agreement. If a Counter
Notice is timely given, the Claim shall be resolved as provided in Section
1.4(b). If no Counter Notice is timely given, then at the end of such fifteen
(15) day period, Escrow Agent shall pay to Purchaser the dollar amount of the
Claim set forth in the Notice from (and only to the extent of) the Escrowed
Funds. The Escrow Agent shall not inquire into or consider whether a Claim
complies with the requirements of the Purchase Agreement.

 

(b)          If a Counter Notice is timely given with respect to a Claim, Escrow
Agent shall make payment with respect to such claim only in accordance with (i)
joint written instructions of Seller and Purchaser, or (ii) a final order of a
court of competent jurisdiction, from which no appeal has been taken and appeal
time expired or, if taken, has become final.

 

(c)          On the date that is six (6) months after the Effective Date (the
“Six-Month Anniversary Date”), the Escrow Agent shall pay and distribute to
Seller from the Escrowed Funds fifty percent (50%) of the amount of Escrowed
Funds then remaining after subtracting from the balance of the Escrowed Funds as
of the Six-Month Anniversary Date (or if the Six-Month Anniversary Date is not a
Business Day, the immediately preceding Business Day) the aggregate dollar
amount of any Claims (as shown in the Notices of such Claims) timely delivered
and remaining pending as of the Six-Month Anniversary Date.

 

(d)          On the first Business Day after the Final Disbursement Date, the
Escrow Agent shall pay and distribute to the Seller the amount remaining after
subtracting from the balance of the Escrowed Funds as of the end of the Final
Disbursement Date (or if the Final Disbursement Date is not a Business Day, the
immediately preceding Business Day) the aggregate dollar amount of any Claims
(as shown in the Notices of such Claims) timely delivered and remaining pending
as of the Final Disbursement Date.

 

(e)          At any time, the Escrow Agent shall pay part or all of the Escrowed
Funds in accordance with a final order of a court of competent jurisdiction,
from which no appeal has been taken and appeal time expired or, if taken, has
become final.

 

1.5.          Escrow Controversy     If a controversy arises before, during, or
after the term of this Agreement with respect to the Escrowed Funds or other
documents, instruments or items, if any,

 

 

 

 

delivered to the Escrow Agent hereunder, or the application of any of them, the
Escrow Agent may do either or both of the following: (i) withhold further
performance by it under Section 1.4(b), (c) or (d) above until the Escrow Agent
receives the joint written instructions of Seller and Purchaser, in which case
the Escrow Agent may act in accordance with such joint written instructions, or
(ii) commence or defend any action or proceeding for or in the nature of
interpleader. If a suit or proceeding for or in the nature of interpleader is
brought by or against it, the Escrow Agent may deliver all funds, if any, and
other property held by it under this Agreement into the registry of the court
and thereupon will be released and discharged from all further obligations and
responsibilities under this Agreement.

 

1.6.          Reimbursement and Indemnification of Escrow
Agent            Purchaser and Seller shall indemnify the Escrow Agent and hold
it harmless, upon demand, from all cost, loss, damage, expense, and liability
(including reasonable legal fees and expenses and amounts paid in settlement)
suffered or incurred by it in connection with, or arising out of, the escrow
under this Agreement, including any attributable to a suit or proceeding for or
in the nature of interpleader brought by or against the Escrow Agent, except to
the extent arising as a result of Escrow Agent’s negligence, willful misconduct
or breach of this Agreement. Other than the foregoing, Escrow Agent shall not be
entitled to any fee or compensation for the services rendered hereunder.

 

1.7.          Discretion of Escrow Agent to File an Interpleader Action in the
Event of Dispute            If any Parties to this Agreement shall be in
disagreement about the interpretation of this Agreement, or about their rights
and obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, but shall not be required to, file an action of
interpleader in a Court (defined below) and deposit the Escrowed Funds or other
documents, instruments or items, if any, delivered to the Escrow Agent hereunder
in the registry of the Court. The Escrow Agent shall be indemnified for all
costs, including reasonable attorneys’ fees and costs incurred by it, in
connecting with the aforesaid interpleader action, and the Escrow Agent shall be
fully protected in suspending all or part of its activities under this Agreement
until a final judgment or other appropriate order in the interpleader action is
received. The exclusive venue for all actions under this Agreement shall be a
court of competent jurisdiction in New York County, New York (a “Court”).

 

The Escrow Agent, in the event it is in doubt about its duties and obligations
hereunder as Escrow Agent, shall also have the right, but not the duty, to so
notify in writing the Seller and Purchaser and, thereafter, the Escrow Agent
shall not be obligated to deliver or release any of the Escrowed Funds or other
documents, instruments or items, if any, delivered to the Escrow Agent hereunder
unless: (i) the Seller and Purchaser have jointly directed the Escrow Agent to
deliver the Escrowed Funds or other documents, instruments or items, if any,
delivered to the Escrow Agent hereunder, or (ii) a final order by a court of
competent jurisdiction, from which no appeal has been taken and appeal time
expired or, if taken, has become final, to which Escrow Agent, Purchaser and
Seller are all parties, has been entered directing the Escrow Agent to take
certain action with respect to

 

 

 

 

the Escrowed Funds or other documents, instruments or items, if any, delivered
to the Escrow Agent hereunder.

 

1.8.          Resignation of Escrow Agent. The Escrow Agent may resign upon
thirty (30) days written notice to the Seller and Purchaser. If a successor
escrow agent is not appointed by the Seller and Purchaser within this thirty
(30) day period, the Escrow Agent may, but shall have no duty to, petition a
Court to name a successor. If no successor escrow agent is appointed within
thirty (30) days after such written notice, the Escrow Agent may withhold
performance by it under Section 1.4(b), (c) or (d) above until such time as a
successor escrow agent is appointed and, at such time, the Escrow Agent shall
deliver the Escrowed Funds or other documents, instruments or items, if any,
delivered to the Escrow Agent hereunder to any such successor escrow agent;
provided, however, the Escrow Agent shall act in accordance with any joint
written instructions from the Seller and Purchaser. The Escrow Agent may be
removed, with or without cause, by the Purchaser and Seller acting jointly at
any time by providing written notice to the Escrow Agent.

 

Article II.
GENERAL PROVISIONS

 

2.1.          Notices            All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
party to whom notice is to be given, (ii) on the day of transmission if sent via
facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(iii) on the day after delivery to FedEx or similar overnight courier, or (iv)
on the tenth day after mailing, if mailed to the party to whom notice is to be
given, by first-class mail, registered or certified, return receipt requested,
postage prepaid and properly addressed, to the party as follows:

 

If to Purchaser: American Realty Capital VII, LLC   c/o American Realty Capital
  Attn: Edward M Weil., Jr.   405 Park Avenue, 2nd Floor   New York, New York
10022       With a copy (which will not Jesse C. Galloway, General Counsel
constitute notice) to: 405 Park Avenue, 14th Floor   New York, New York 10022  
    With a copy (which will not Taylor C. Pancake constitute notice) to: Foley &
Lardner LLP   111 North Orange Avenue, Suite 1800   Orlando, Florida  32801  
E-mail: tpancake@foley.com

 

 

 

 

If to Seller: c/o Sunnybrook   Attn:  James T. Elliott   601 S. 23rd Street,
Suite 15   Fairfield, Iowa 52556   Telephone: (641) 209-9396   Facsimile: (641)
209-9413       With a copy (which will not Locke Lord LLP constitute notice) to:
Attn: Whit Roberts, Esq.   2200 Ross Avenue, Suite 2200   Dallas, Texas
75201-6776   Telephone: (214) 740-8659   Facsimile: (214) 756-8659       If to
Escrow Agent: Stewart Title Guaranty Company   National Title Services   One
Washington Mall – Suite 1400   Boston, MA 02108   Attention: Annette Labrecque
Comer   Telephone: (607) 933-2415   Facsimile: (607) 727-8372   Email:
acomer@stewart.com

 

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice.

 

2.2.          Representations            The Parties do hereby expressly
acknowledge, warrant and represent to one another that:

 

(a)          the terms and conditions of this Agreement were agreed to only
after due consideration and consultation with their respective attorneys, or in
the absence of consideration and consultation with an attorney, only after
sufficient time to consider and consult an attorney;

 

(b)          the Parties are competent and were not fraudulently induced,
coerced or intimidated to agree to the terms and conditions of this Agreement,
and the Escrow Agreement is supported by good and sufficient consideration; and

 

(c)          no promise, representation, inducement, agreement or warranty other
than those specifically set forth herein has been made or relied upon by the
Parties in agreeing to the terms and conditions of this Agreement.

 

2.3.        Attorneys’ Fees and Costs            If subsequent to the Effective
Date, litigation should arise among the Parties concerning this Agreement or its
enforcement, the prevailing Party or Parties in such litigation shall be
entitled to collect in such action from the non-prevailing Party or Parties all
costs of such litigation, including reasonable attorney’s fees.

 



 

 

 

2.4.                    Entire Agreement            This Agreement constitutes
the entire and integrated agreement among the Parties and sets forth all
promised, covenants, agreements, conditions and understandings among the Parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, representations, understandings, inducements,
conditions and agreements, expressed or implied, or written with respect to the
subject matter thereof; provided, however, that as between Purchaser and Seller,
this Agreement does not supersede or amend the Purchase Agreement or modify any
of the rights and obligations of the parties thereunder. This Agreement may not
be modified, amended, altered or supplemented, except by written instrument
signed by the Parties or their successors in interest.

 

2.5.                    Severability            If any provision of this
Agreement, the deletion of which would not adversely affect the receipt of any
material benefit by any Party or substantially increase the burden of any Party
(as determined by such Party), shall be held to be invalid or unenforceable to
any extent, the same shall not affect in any respect whatsoever the validity or
enforceability of the remainder of this Agreement.

 

2.6.                    Counterparts            To facilitate execution, this
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original. This Agreement may be executed by counterpart signatures and
all counterpart signature pages shall constitute a part of this Agreement.
Delivery of a counterpart hereof via facsimile transmission or by electronic
mail transmission, including but not limited to an Adobe file format document
(also known as a PDF file), shall be as effective as delivery of a manually
executed counterpart hereof.

 

2.7.                    Governing Law; Venue            This Agreement shall be
interpreted and enforced under the laws of the State of New York. The parties
(a) hereby irrevocably and unconditionally submit to the jurisdiction of the
federal and state courts in and for New York County, New York for the purpose of
any suit, action or other proceeding arising out of or based upon this
Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the federal and state
courts in and for New York County, New York, and (c) hereby waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such courts.

 

 

 

 

2.8.                    Successors/Assigns            This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
respective parties hereto, to the extent permitted by the Purchase Agreement.

 

2.9.                    No Assignment            This Agreement is not
assignable by the Escrow Agent without the prior written consent of the Seller
and Purchaser.

 

[signatures on following pages]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Post-Closing Escrow Agreement
to be executed as of the date first set forth above.

 

  SELLER:           ECI ACQUISITION 1, LLC, a Delaware limited liability company
          By: Elliott Company of Iowa, Inc.,      its sole member              
By:       Name: James T. Elliott IV, President           VILLAGE ASSISTED LIVING
LLC, an Iowa limited liability company           By:       Name: James T.
Elliott IV, Manager           MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited
liability company           By:       Name: James T. Elliott IV, Manager        
  BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company          
By:       Name: James T. Elliott IV, Manager

 

[Signatures Continue on the Following Page]

 

 

 

 

  MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company         By:  
  Name: James T. Elliott IV, Manager         FT. MADISON ASSISTED LIVING LLC, an
Iowa limited liability company         By:     Name: James T. Elliott IV,
Manager         CARROLL ASSISTED LIVING LLC, an Iowa limited liability company  
      By:     Name: James T. Elliott IV, Manager         BURLINGTON INDEPENDENT
LIVING LLC, an Iowa limited liability company         By: SunnyBrook Investment
Company, LLC, its sole member             By:       Name: James T. Elliott IV,
President    

[Signatures Continue on the Following Page]

 

 

 

 

  PURCHASER:         AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P. a Delaware limited partnership         By: American Realty
Capital Healthcare     Trust II, Inc., a Maryland corporation,     its general
partner         By:     Name:     Title:           ARHC SBBURIA01, LLC,   a
Delaware limited liability company         By:     Name:     Title:          
ARHC SCCRLIA01, LLC,   a Delaware limited liability company         By:    
Name:     Title:           ARHC SFFLDIA01, LLC,   a Delaware limited liability
company         By:     Name:     Title:           ARHC SMMDSIA01, LLC,   a
Delaware limited liability company         By:     Name:     Title:  

 

[Signatures Continue on the Following Page]

 

 

 

 

  ARHC SPPLSIA01, LLC,         a Delaware limited liability company         By:
    Name:     Title:           ARHC SMMTEIA01, LLC,   a Delaware limited
liability company         By:     Name:     Title:           ARHC PHCRPIA01,
LLC,   a Delaware limited liability company         By:     Name:     Title:    
      ARHC PHCTNIA01, LLC,   a Delaware limited liability company         By:  
  Name:     Title:           ARHC PHDESIA01, LLC,   a Delaware limited liability
company         By:     Name:     Title:           ARHC PSINDIA01, LLC,   a
Delaware limited liability company         By:     Name:     Title:  

 

[Signatures Continue on the Following Page]

 

 

 

 

  ARHC PHOTTIA01, LLC,         a Delaware limited liability company         By:
    Name:     Title:           ARHC PHTIPIA01, LLC,   a Delaware limited
liability company         By:     Name:     Title:           ARHC SBBURIA01 TRS,
LLC,   a Delaware limited liability company         By:     Name:     Title:    
      ARHC SCCRLIA01 TRS, LLC,   a Delaware limited liability company        
By:     Name:     Title:           ARHC SFFLDIA01 TRS, LLC,   a Delaware limited
liability company         By:     Name:     Title:           ARHC SMMDSIA01 TRS,
LLC,   a Delaware limited liability company         By:     Name:     Title:  

 

[Signatures Continue on the Following Page]

 

 

 

 

  ARHC SPPLSIA01 TRS, LLC,         a Delaware limited liability company        
By:     Name:     Title:           ARHC SMMTEIA01 TRS, LLC,   a Delaware limited
liability company         By:     Name:     Title:           ARHC PHCRPIA01 TRS,
LLC,   a Delaware limited liability company         By:     Name:     Title:    
      ARHC PHCTNIA01 TRS, LLC,   a Delaware limited liability company        
By:     Name:     Title:           ARHC PHDESIA01 TRS, LLC,   a Delaware limited
liability company         By:     Name:     Title:           ARHC PSINDIA01 TRS,
LLC,   a Delaware limited liability company         By:     Name:     Title:  

 

[Signatures Continue on the Following Page]

 

 

 

 

  ARHC PHOTTIA01 TRS, LLC,   a Delaware limited liability company         By:  
  Name:     Title:           ARHC PHTIPIA01 TRS, LLC,   a Delaware limited
liability company         By:     Name:     Title:           Escrow Agent:      
  Stewart Title Guaranty Company, as escrow agent         By:     Title:  

 



 

 

 

EXHIBIT C

 

Deed

 

[ See attached. ]

 

 

 

 

RECORDER’S COVER SHEET

 

Type of Document:   Special Warranty Deed           Prepared By:              
Tax Statement Address:               Return Document to:   Taylor Pancake, Esq.,
Foley & Lardner LLP           Grantor:   [_______________] ASSISTED LIVING LLC  
        Grantee:   ARHC [_________________] LLC           Legal Description:  
See Exhibit “A”  

 

 

 

 

Document Prepared by and

after Recording should be

returned to:

 

Taylor Pancake, Esq.

Foley & Lardner LLP

111 N. Orange Ave., Suite 1800

Orlando, FL 32801

 

SPECIAL WARRANTY DEED

 

This Special Warranty Deed (“Deed”) is made as of the ____ day of __________,
2014, by [_______________] ASSISTED LIVING LLC, an Iowa limited liability
company, having a legal address at ___________________, in the City of ________,
and the County of ______________, and the State of Iowa, as grantor (“Grantor”),
and ARHC [________________] LLC, a Delaware limited liability company, having a
legal address at 405 Park Avenue, 15th floor, in the City of New York, and the
County of New York, and the State of New York, as grantee (“Grantee”).

 

WITNESSETH, that said Grantor, for and in consideration of Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, the adequacy,
sufficiency and receipt of which are hereby acknowledged, has granted,
bargained, sold and conveyed, and by these presents does grant, bargain, sell
and convey and confirm unto the Grantee, its successors and assigns forever, all
of the real property, together with improvements, if any, situated, lying and
being in the said City of _______________, County of __________________ and
State of Iowa described on Exhibit A attached hereto and hereby made a part
hereof (the “Property”).

 

TOGETHER, with all and singular the hereditaments and appurtenances thereunto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof; and all of the
estate, right, title, interest, claim and demand whatsoever of Grantor, either
in law or equity, of, in and to the Property,

 

TO HAVE AND TO HOLD the Property with the appurtenances, unto the Grantee, its
successors and assigns forever and Grantor shall WARRANT AND DEFEND the Property
against all and every person or persons lawfully claiming the whole or any part
thereof by, through or under Grantor, but none other, subject to matters set
forth on Exhibit B.

 

IN WITNESS WHEREOF, Grantor has caused its corporate name to be signed to this
Special Warranty Deed on the day and year first above written.

 

  GRANTOR:       [__________] ASSISTED LIVING, LLC,   an Iowa limited liability
company

 

 

 

 

  By:     Name:     Its:  

 

 

 

 

ACKNOWLEDGEMENT

 

STATE OF __________     )   ss. COUNTY OF ________________     )

 

Before me, a Notary Public in and for the state aforesaid, personally came this
_____ day of _________________, 20__, the above named _______________, in
his/her capacity as ________________ of _____________, a
____________________________, and to me known to be the person who executed and
delivered the foregoing instrument and acknowledged the same in such capacity.

 

        Notary Public         My commission expires on  

 

 

 

 

EXHIBIT A

TO SPECIAL WARRANTY DEED

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Common Address:       Permanent Index Numbers:    

 

 

 

 

EXHIBIT B

TO SPECIAL WARRANTY DEED

 

PERMITTED ENCUMBRANCES

 

Subject to: _______________________

 

 

 

 

EXHIBIT D

 

Bill of Sale and Assignment

 

[ See attached. ]

 

 

 

 

BILL OF SALE

 

THIS BILL OF SALE, effective as of ______ ___, 2014, is furnished by [________]
ASSISTED LIVING LLC, an Iowa limited liability company (“Seller”), to ARHC
[________], LLC, a Delaware limited liability company (“Purchaser”) which is the
assignee of certain rights and obligations of AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company (“ARC”), pursuant to that certain Asset
Purchase Agreement by and between Seller, ARC, and certain other parties, dated
as of _______ ___, 2014 (the “Purchase Agreement”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
them in the Purchase Agreement.

 

In consideration of payment by ARC of the Purchase Price described in the
Purchase Agreement and other good and valuable consideration, the receipt and
sufficiency of which Seller hereby acknowledges, Seller hereby sells, conveys,
transfers, assigns and delivers to Purchaser and its successors and assigns, all
of Seller's right, title and interest in and to the Purchased Personal Property
located on or relating to the Facility known as [_____________], free and clear
of all Liens and liabilities whatsoever, except for the Assumed Liabilities and
Permitted Encumbrances.

 

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, SELLER IS
CONVEYING THE PURCHASED PERSONAL PROPERTY "AS IS" WITH NO ADDITIONAL
REPRESENTATIONS OR WARRANTIES WHATSOEVER.

 

This Bill of Sale is subject to the terms of the Purchase Agreement, and nothing
contained herein shall be deemed to modify, alter or amend the terms and
provisions of the Purchase Agreement. In the event of any inconsistency or
conflict between the terms of the Purchase Agreement and the terms of this Bill
of Sale, the terms of the Purchase Agreement shall prevail.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered under seal as of the day and year first above written. This Bill of
Sale may be executed in multiple counterparts, each of which, taken together,
shall constitute one original.

 

PURCHASER:   SELLER:           ARHC [__________], LLC, a Delaware
limited liability company   [____________] ASSISTED LIVING, LLC,
an Iowa limited liability company               By:     By:                
Name:     Name:                 Title:     Title:    

 

[signatures continue on next page]

 

 

 

 

ACKNOWLEDGEMENT OF BILL OF SALE

 

Each of the undersigned, which also comprise the cumulative “Seller” under the
Purchase Agreement, acknowledges the Bill of Sale by [________] ASSISTED LIVING
LLC to which this Acknowledgement is attached and represents and warrants that
it has no ownership or interest in any of the Purchased Personal Property
conveyed thereby.

 

  SELLER:       [________] ASSISTED LIVING LLC   an Iowa limited liability
company         By:           Name:           Title:           [________]
ASSISTED LIVING LLC   an Iowa limited liability company         By:          
Name:           Title:           [________] ASSISTED LIVING LLC   an Iowa
limited liability company         By:           Name:           Title:  

 

[signatures continue on next page]

 

 

 

 

  [________] ASSISTED LIVING LLC   an Iowa limited liability company         By:
          Name:           Title:           [________] ASSISTED LIVING LLC   an
Iowa limited liability company         By:           Name:           Title:    
      [________] ASSISTED LIVING LLC   an Iowa limited liability company        
By:           Name:           Title:  

 

 

 

 

EXHIBIT E

 

Transition Period Sublease

 

[ See attached. ]

 

 

 

 

INTERIM LEASE

 

THIS INTERIM LEASE (the “Lease”) dated this _____ day of _____, 2014 (the
“Effective Date”), is made by and between ARHC [__________] TRS, LLC, a Delaware
limited liability company (“Landlord”), and [_________________], LLC, an Iowa
limited liability company (“Tenant”).

 

RECITALS

 

A.           Tenant was the [owner][operating tenant] and is the licensed
operator of the [__]-unit assisted living facility known as “[________________]”
located at [____________________, Iowa _____], as more particularly described in
Exhibit A hereto (the “Facility”).

 

B.           As of the Effective Date, ARHC [__________], LLC, a Delaware
limited liability company (the “Owner”) purchased the Facility (the “Sale
Transaction”) from [Tenant][Tenant’s landlord], pursuant to the terms and
conditions of a Purchase Agreement dated as of August 1, 2014 (the “Purchase
Agreement”).

 

C.           Owner has leased the Premises to Landlord, as tenant, under a Lease
dated as of the Effective Date (the “Lease”).

 

D.           As of the Effective Date Landlord has applied for, but Landlord has
not yet been issued a license by the Iowa Department of Inspections and Appeals
(“DIA”) to operate the Facility (the “License”).

 

E.           Accordingly, as an accommodation to Landlord and to allow both
parties to benefit from closing of the Sale Transaction prior to issuance of the
License, pending the issuance of the License to Landlord Tenant has agreed to
continue to operate the Facility on behalf of Landlord during the interim period
commencing on the Effective Date and ending on the expiration of the Lease Term
defined below, pursuant to the terms and condition of this Lease.

 

F.           NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants of the parties set forth herein, IT IS HEREBY AGREED AS
FOLLOWS:

 

1.          The Leased Premises and Property.         Landlord does hereby lease
to Tenant and Tenant does hereby lease from Landlord the real property on which
the Facility is located and the improvements thereon and furniture, fixtures and
equipment located therein which collectively comprise the Facility on the terms
and conditions set forth herein. Notwithstanding the foregoing, Landlord and
Owner and their respective officers, employees and agents shall have the right
to enter the Facility at any time.

 

2.          Term.         The term of this Lease shall commence on the Effective
Date and shall automatically terminate on the earlier to occur of (i) the date
on which Landlord is licensed to operate the Facility as evidenced by the
physical receipt by Landlord of the License or other confirmation acceptable to
Landlord and Tenant that Landlord is duly licensed by DIA to operate

 

 

 

 

the Facility, or (ii) six (6) months from the Effective Date in the event of the
failure of Landlord to secure the License (“Lease Term”). In the event of the
termination of this Lease pursuant to clause (ii) Tenant shall have the right to
close the Facility in accordance with the terms of applicable law and any and
all costs incurred by Tenant in connection therewith shall be deemed an
operating expense of the Facility. On the day upon which the Lease Term
concludes, Tenant shall surrender the Facility to Landlord or to Landlord’s
designee and shall assign all Resident Agreements to Landlord or Landlord’s
designee.

 

3.          Rent; Shortfall.

 

(a)          In consideration for the leasing of the Facility, Tenant agrees to
pay Landlord, at Landlord’s address set forth in Section 12 hereof or at such
other place as Landlord may designate in writing, rent in an amount equal to the
“Net Operating Income” of the Facility during the Lease Term. As used herein,
the term “Net Operating Income” means the following, calculated in accordance
with standard accounting principles on a modified accrual basis consistent with
past practices, for the period consisting of the Lease Term: (i) the cash
receipts of the Facility attributable to services provided at the Facility after
the Effective Date, plus (ii) any accounts receivable which are generated from
services performed after the Effective Date (the “Post-Effective Date
Receivables”), less (iii) all Facility operating expenses and capital
expenditures paid by Tenant, including a management fee in the amount of [______
] percent (-[___%]) of the gross revenues of the Facility to Manager (as defined
in Section 5(b) below), and a rental fee to Tenant as set forth below. The
rental fee payable to Tenant shall be equal to Ten Dollars ($10) per month.
Tenant shall be authorized to pay to itself the applicable rental fee from the
Post Effective Date Receivables and/or the Shortfall funding provided by
Landlord under 3(b) below.

 

(b)          Tenant shall assign to Landlord the Post-Effective Date Receivables
promptly after the termination of this Lease. Tenant shall deliver a statement
to Landlord within thirty (30) days following the end of each calendar month
during the Lease Term, except that the final statement shall be due with sixty
(60) days following termination of this Lease, reflecting the components of Net
Operating Income for the Lease Term. If Tenant’s income statement reflects
positive Net Operating Income for such components, Tenant shall pay such amount
to Landlord (“Additional Rent”). Landlord and Tenant acknowledge and agree that
it is the intent of the parties that Tenant shall have no obligation for the
payment of any Facility operating expenses or capital expenditures other than
from the cash receipts of the Facility. If Tenant’s income statement, exclusive
of the Post-Effective Date Receivables, reflects negative Net Operating Income,
then Landlord shall pay such amount to Tenant (the “Shortfall”). If Tenant’s
income statement, exclusive of the Post-Effective Date Receivables, reflects
zero Net Operating Income, no Additional Rent or Shortfall shall be due or
payable by Tenant or Landlord, respectively. Except as otherwise provided
herein, the Additional Rent or Shortfall, as applicable, shall be paid within
two (2) business days after Tenant’s delivery to Landlord of the income
statement provided for herein. Notwithstanding the foregoing, Landlord shall
have the right, on written notice to Tenant, to request an advance on the
Additional Rent if and to the extent necessary to pay the expenses for which
Landlord is responsible under Section 4 hereof (an “Advance”). Landlord shall
provide Tenant with a written request for an Advance setting forth in reasonable
detail the amount needed, the nature of the expenses to be paid therefrom and
the wiring instructions for the account into

 

 

 

 

which the Advance is to be funded (the “Advance Request”) and Tenant shall fund
the Advance to Landlord within two (2) business days after Tenant’s receipt of
the Advance Request; provided, however, in no event shall Tenant be required to
fund an Advance in excess of the amount of Additional Rent then being held by
Tenant for the account of Landlord. The aggregate amount of all Advances funded
by Tenant shall be reflected on the income statement prepared by Tenant pursuant
to this Section 4 and shall be included in the calculation of Additional Rent
due from Tenant to Landlord or the Shortfall due from Landlord to Tenant
pursuant to this Section 3.

 

(c)          The obligations imposed on Landlord and Tenant under this Section 3
shall survive expiration or earlier termination of this Lease.

 

(d)          Any amount not paid when due under this Lease by Landlord or Tenant
shall bear interest at the rate of twelve percent (12%) per annum from the date
due to the date paid in full.

 

4.          The Landlord’s Covenants.

 

(a)          Landlord shall be responsible for, and shall pay (to the extent
Facility revenues are otherwise insufficient to pay) the cost of, all
maintenance, repairs, alterations and improvements required to ensure that the
Facility, including the real property and the fixtures, furniture and equipment,
is in good operating condition and in compliance with all Legal Requirements.
“Legal Requirements” shall include (i) all laws, ordinances and regulations
applicable to the Facility, including without limitation all applicable
operating license requirements, environmental laws, building codes and fire
codes, and (ii) all physical plant repairs. If Tenant is not satisfied in its
good faith judgment with the arrangements that Landlord is making to have any
such maintenance, repairs, alterations or improvements completed, Landlord
hereby authorizes Tenant to have such maintenance, repairs, alterations or
improvements undertaken for Landlord’s account. Landlord acknowledges that
Tenant shall have no obligation to undertake or to pay for such maintenance,
repairs, alterations or improvements and that Landlord’s failure to do so may
result in liens being filed against the Facility.

 

(b)          Landlord shall pay when due, from Landlord’s funds and not from
Facility receipts, all real and personal property taxes and any assessments
against the Facility and all taxes due on the income or gross receipts of the
Facility. Tenant shall pay any taxes due with respect to the rental fee paid to
Tenant under the terms of this Agreement.

 

(c)          Landlord shall obtain, and Tenant shall pay as an operating expense
of the Facility, property insurance on the Facility with full replacement value
limits. Landlord and Tenant agree that Tenant shall have no liability for loss
or damage to the Facility. Landlord shall maintain, as an expense of the
Facility, property insurance on the Facility with full replacement limits.
Landlord and Tenant agree that except as otherwise expressly provided herein
Tenant shall have no liability for loss or damage to the Facility.

 

5.          The Tenant’s Covenants.

 

(a)          Tenant acknowledges and agrees that throughout the Lease Term,
Tenant shall (i) maintain in full force and effect a license from the State to
operate the Facility as an ______-unit

 

 

 

 

assisted living facility, and shall not take or permit any action to be taken to
reduce, expand or otherwise change the licensed capacity or use of the Facility,
(ii) collect all receipts and, subject to the provisions of Section 4(b), pay
all operating expenses with respect to the Facility from the available cash
receipts of the Facility collected by Tenant, (iii) apply any collections on
accounts receivables attributable to services provided on and prior to the
Effective Date in accordance with the provisions of the Purchase Agreement; (iv)
maintain the books and records of account for the Facility and make copies of
all remittance advices, posting information, bills, invoices, checks and other
evidence of receipts and expenses received or paid by Tenant, (v) conduct the
business of the Facility and the management of the Facility Property in a
reasonable and prudent manner in accordance with past practices and in
substantial compliance with all applicable laws and regulations; (vi) engage in
no transactions out of the ordinary course of business; (vii) make no
substantial change to the methods of management, purchase, sale, accounting, or
operation of the Facility, (viii) use its good faith efforts to preserve the
Facility’s existing business organizations and relations with employees,
customers, suppliers, and others with whom the Facility has a business
relationship; (ix) preserve and protect the Assets, ordinary wear and tear
excepted; (x) make no disposal of any of any of the Facility assets, except
those that are retired and replaced in the ordinary course of business. The
costs incurred by Tenant in complying with this Section 5(a) shall be included
in the Facility expenses paid by Tenant from the cash receipts of the Facility
or reimbursed by Landlord to Tenant, all as set forth more fully in Section 3.
Any defined terms in this paragraph not otherwise defined herein shall have the
meaning as defined in the Purchase Agreement.

 

(b)          The day to day operations of the Facility shall be performed by
[____________________________] (the “Manager”) pursuant to the existing
[Management Agreement] between Tenant, as the licensed operator of the Facility,
and Manager attached as Exhibit B hereto (the “Management Agreement”). All costs
incurred by Tenant and Manager in connection with the Management Agreement shall
be deemed an operating expense of the Facility. The Tenant shall not terminate
the Manager and/or the Management Agreement during the Lease Term, and shall not
take any action that would result in termination of the Manager and/or the
Management Agreement during the Lease Term without Landlord’s consent, which
shall not be unreasonably withheld, conditioned or delayed. Tenant further
agrees that it will not consent to any material amendment to the Management
Agreement without Landlord’s consent, which may not be unreasonably withheld,
conditioned or delayed. [TO BE DETERMINED WHETHER EXISTING MANAGEMENT WILL
REMAIN DURING SUBLEASE PERIOD OR WHETHER NEW MANAGER WILL COMMENCE SERVICES AT
CLOSING.]

 

(c)          Tenant shall cause to be maintained, as an expense of the Facility,
workmen’s compensation insurance with respect to Manager’s employees at the
Facility in amounts required by law. Tenant shall also maintain, as an expense
of the Facility, professional liability insurance with respect to Tenant’s
operations at the Facility in amounts and with limits consistent with Tenant’s
operations at other senior living facilities. Tenant shall also maintain as an
expense of the Facility, general liability insurance with limits of no less than
$1,000,000/$3,000,000. Tenant shall direct the insurer to name Landlord and
Owner as additional named insured on all insurance policies obtained by Tenant
relating to the Facility. All costs incurred by Tenant in connection with
maintaining such insurance shall be deemed an operating expense of the Facility.

 

 

 

 

Tenant understands and acknowledges that Landlord may wish to add additional
insurance coverage for the Facility in addition to or excess of the coverage
carried currently. Any additional or increased insurance requested by the
Landlord for the Facility and/or Tenant’s operation and management thereof from
any insurance carrier or provider specified by Landlord, shall be obtained by
Landlord or Tenant, as the case may be, provided in each instance that the
premiums and costs of any such additional insurance shall be deemed an operating
expense of the Facility.

 

6.          [RESERVED].

 

7.          Default by Landlord.         Each of the following shall constitute
a “Landlord Event of Default” hereunder:

 

(a)          A default in the payment by Landlord of any amount when due and
payable under this Lease, which default remains uncured for a period of five (5)
business days; or

 

(b)          Other than a matter for which a separate cure period is applicable
under Section 7 (a) above, a default in the due observance or performance by
Landlord of any applicable term, covenant or agreement contained in this Lease,
which default remains uncured for a period of thirty (30) days after written
notice of the default from Tenant; provided, however, that if such default is of
a nature that it cannot be cured within the thirty (30) day period, then
Landlord shall not be in default if it commences good faith efforts to cure the
default within the thirty (30) day period, demonstrates continuous diligent
efforts to cure the default in a manner satisfactory to Tenant and, within a
reasonable period, not to exceed sixty (60) days after the date of the original
written notice of the default, completes the cure of such default.

 

8.          Default by Tenant.         The following shall constitute a “Tenant
Event of Default” hereunder:

 

(a)          A default in the due observance or performance by Tenant of any
applicable term, covenant or agreement contained in this Lease, which default
remains uncured for a period of thirty (30) days after written notice of the
default from Landlord; provided, however, that if such default is of a nature
that it cannot be cured within the thirty (30) day period, then Tenant shall not
be in default if it commences good faith efforts to cure the default within the
thirty (30) day period, demonstrates continuous diligent efforts to cure the
default in a manner satisfactory to Landlord and, within a reasonable period,
not to exceed sixty (60) days after the date of the original written notice of
the default, completes the cure of such default.

 

9.          Remedies.

 

(a)          Upon the occurrence of a Landlord Event of Default, Tenant shall
have as its available remedies the right to terminate this Lease and either
close the Facility in accordance with applicable law and/or to seek to recover
any damages suffered by Tenant as a result thereof.

 

(b)          Upon the occurrence of a Tenant Event of Default, Landlord shall
have as its sole remedy the right to terminate this Lease (other than in case of
the failure of Tenant to pay the Rent when due, in which case the provisions of
the last sentence of this Section shall control); provided,

 

 

 

 

however, in such event Landlord shall be required to make such arrangements as
may be necessary for the lawful operation of the Facility by Landlord or its
designee under its own license and/or provider agreements, it being understood
and agreed that Tenant has specifically advised Landlord that it is not, as a
matter of law, permitted to allow Landlord to operate the Facility under
Tenant’s license or provider agreements. In the event of a Tenant Default
resulting from the failure of Tenant to pay the Rent when due, Landlord shall be
entitled to seek to exercise such rights and remedies as may be necessary to
recover the delinquent Rent from Tenant.

 

10.         Employees.         Notwithstanding the provisions of the Purchase
Agreement, the parties acknowledge the employees at the Facility are the
employees of Tenant or Manager and that all provisions of the Purchase Agreement
regarding the termination, rehiring of, and responsibility for, employees shall
be extended to the end of the term of this Lease. Tenant shall terminate, or
cause to be terminated, all employees of the Facility effective as of the
termination date of this Lease. Tenant shall pay, or cause to be paid, to the
employees at the Facility an amount equal to all employee salaries, wages, sick
leave pay, vacation pay, severance pay and other compensation which have accrued
or are due and payable through close of business on the termination date but are
not yet paid, and any applicable federal, state and local taxes due to the
appropriate governmental agency related thereto (the “Employee Payments”) as an
operating expense of the Facility except for any portion of such Employee
Payments which accrued prior to the Effective Date (the “Tenant Portion Employee
Payment”), which shall be allocated to Tenant and paid by or on behalf of
Tenant. For the avoidance of doubt, the Tenant Portion Employee Payments shall
not be an operating expense of the Facility that will reduce the amount of Net
Operating Income paid to Landlord hereunder.

 

11.         Indemnity.         

 

(a)          Tenant will indemnify and hold Landlord and Owner (the “Indemnified
Parties”) harmless against any and in respect of any and all liability, damage,
loss, cost, and expenses arising out of or otherwise in respect of any breach by
Tenant of its obligations under this Lease, provided, however, Tenant shall not
be deemed to be in breach of its obligations hereunder if it is unable to
perform the same due to a lack of availability of Facility funds, it being
understood and agreed that, as set forth more fully in Section 4, Tenant has no
obligation to advance its own funds in connection with the operation of the
Facility during the Lease Term. Tenant will further indemnify and hold the
Indemnified Parties harmless against any loss, claim or damage which such
parties may suffer or sustain by reason of the Manager’s knowingly wrongful or
grossly negligent acts or omissions in managing the Facility.

 

(b)          Landlord will indemnify, defend and hold harmless Tenant against
any and in respect of any and all liability, damage, loss, cost and expense,
arising out of or otherwise in respect of any breach by Landlord of its
obligations under this Lease, of any obligations of Tenant as “landlord” under
the Resident Agreements, or of any other matter arising from or related to the
operation of the Facility other than those for which Tenant has an
indemnification obligation to the Indemnified Parties under this Section 11.

 

12.         Notice.         Any notice, request or other communication to be
given by either party hereunder shall be in writing and shall be sent by
registered or certified mail, postage

 

 

 

 

prepaid, by overnight courier guaranteeing overnight delivery or by facsimile
transmission (if confirmed in writing as aforesaid), to the following addresses:

 

To Landlord:   ARHC [__________] TRS, LLC     c/o American Realty Capital VII,
LLC     405 Park Avenue, 2nd Floor     New York, NY  10022     Attn: Edward M.
Weil, Jr.     President       Telephone: 212-415-6500     Facsimile:
212-421-5799         with a copy (which will not   Foley & Lardner LLP
constitute notice) to:   111 North Orange Avenue     Suite 1800     Orlando,
Florida  32801     Attention: Taylor C. Pancake     Telephone: 407-423-7656    
Facsimile: 407-648-1743

 

To Tenant: [ ], LLC   c/o [   ]                   Attn:       Phone:      
Facsimile:           With copies to: [   ], LLC   c/o [   ]                  
Attn:       Phone:       Facsimile:  

 

Notice shall be deemed given on actual receipt or refusal of receipt regardless
of the method of delivery used.

 

13.         Successors and Assigns.         Neither Landlord nor Tenant shall
have the right to assign its respective rights or obligations under this Lease
it being understood and agreed that the rights and obligations imposed on the
parties hereunder are personal to Landlord and Tenant, except as set forth in
Section 5(d) above with regard to the continued engagement of the Manager
pursuant to the Management Agreement.

 

 

 

 

14.         Amendment.         This Lease may not be amended or modified except
by written instrument signed by the parties hereto.

 

15.         Governing Law.          This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa.

 

16.         Counterparts.         This Lease may be executed in multiple
counterparts, each of which shall be deemed an original.

 

17.         Construction.         Each of the parties acknowledges and agrees
that it has participated in the drafting and negotiation of this Lease.
Accordingly, in the event of a dispute between the parties hereto with respect
to the interpretation or enforcement of the terms hereof, no provision shall be
construed so as to favor or disfavor either party hereto.

 

18.         Severability.         Should any one or more of the provisions of
this Lease be determined to be invalid, unlawful or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired thereby.

 

19.         Integration.         This Lease constitutes the entire agreement of
the parties hereto regarding the subject matter hereof and supersedes all prior
representations, warranties, agreements, arrangements, understandings and
negotiations between the parties regarding the subject matter hereof.

 

20.         Attorneys’ Fees.         In the event of litigation or other
proceedings involving the parties to this Lease to enforce any provision of this
Lease, to enforce any remedy available upon a breach of this Lease, or seeking a
declaration of the rights of either party under this Lease, the prevailing party
shall be entitled to recover from the other such reasonable attorneys’ fees and
costs as may be actually incurred, including its costs and fees on appeal.

 

[REMAINDER OF PAGE IS LEFT INTENTIONALLY BLANK- SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereby execute this INTERIM LEASE as of the day
and year first set forth above.         

 

  LANDLORD:             ARHC [__________] TRS, LLC, a Delaware
limited liability company             By:       Name:       Title:            
TENANT:             [___________] ASSISTED LIVING LLC, an
Iowa limited liability company             By:       Name:       Title:  

 

 

 

 

ACKNOWLEDGEMENT OF MANAGER
FOR [___________________] Assisted Living INTERIM LEASE

 

The undersigned Manager, who is a party with the Tenant to that certain
Management Agreement attached hereto as Exhibit “B”, acknowledges and consents
to the terms of the foregoing Interim Lease. Additionally, the undersigned
Manager acknowledges and agrees that, notwithstanding any provision of the
Management Agreement to the contrary, the Management Agreement shall terminate
without further notice to, or requirement of consent from, the Manager upon the
expiration of the Lease Term specified in the foregoing Interim Lease.

 

  MANAGER:             [___________________________]             By:       Name:
      Title:  

 

 

 

 

EXHIBIT “A’

 

Facility Description

 

 

 

 



 

EXHIBIT B

 

Management Agreement

 

 

 

 

EXHIBIT F

 

Assumption Agreement

 

[ See attached. ]

 

 

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made effective
_______ __, 2014, by and between by [________] ASSISTED LIVING LLC, an Iowa
limited liability company (the “Seller”) and ARHC [________] LLC, a Delaware
limited liability company (the “Purchaser”) which is the assignee of certain
rights and obligations of AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“ARC”), pursuant to that
certain Asset Purchase Agreement by and between Seller, ARC, and certain
affiliates of Seller, dated as of August 1, 2014 (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Purchase Agreement.

 

RECITALS

 

A.           Seller or its predecessors-in-title have heretofore entered into
certain leases with tenants permitting occupancy or use of residential units or
other space located on that certain real property (the “Property”), being more
particularly described on Exhibit ”A” attached hereto and made a part hereof for
all purposes, which leases in effect as of the date hereof are listed on Exhibit
B attached hereto (the “Leases”);

 

C.           Seller or its predecessors-in-title have heretofore entered into
certain contracts and agreements relating to the operation and maintenance of
the Property that Purchaser has agreed to assume, which contracts and agreements
(the “Contracts”) are listed on Exhibit “C” attached hereto and made a part
hereof for all purposes; and

 

D.           Subject to the terms of this Agreement, Purchaser desires to
purchase and assume from Seller, and Seller desires to sell and assign to
Purchaser, (i) Seller’s right, title and interest as lessor under the Leases,
(ii) all right, title and interest of Seller in, to and under the Contracts and
(iii) all other Assumed Liabilities related to the Property (the “Property
Assumed Liabilities”.

 

AGREEMENT:

 

In consideration of the Seller’s consummation of the transactions described in
the Purchase Agreement, and other good and valuable consideration, the receipt
and sufficiency of which the Purchaser hereby acknowledges, the parties hereto
agree as follows:

 

1.          Subject to the terms of this Agreement, Seller does hereby assign,
transfer, set over, deliver and convey unto Purchaser, and the Purchaser, for
itself and for its successors and assigns, hereby accepts, assumes and agrees to
pay, perform or discharge, as the case may be, (a) all of Seller’s right, title
and interest under (i) the Leases, all guaranties of such Leases, and all rents,
revenues, income, profits, and receipts due under the Leases or otherwise
receivable by the owner of the Property for use or occupancy of any of the
Property allocable to the period from and after the date hereof and (ii) the
Contracts and (b) all other Property Assumed Liabilities.

 

2.          Except for the Property Assumed Liabilities, the Purchaser shall not
assume or incur, and the Seller shall remain liable to pay, perform or
discharge, all liabilities and obligations of the Seller of every kind.

 

 

 

 

3.          The undertakings of the Purchaser referred to in this Agreement
shall not in any way limit the Purchaser’s right of recourse as set forth in the
Purchase Agreement for any breach of the covenants, representations or
warranties of the Seller contained therein. Nothing herein shall prevent the
Purchaser from contesting with a third party in good faith any of the Property
Assumed Liabilities.

 

4.          This Agreement is subject to the terms of the Purchase Agreement,
and nothing contained herein shall be deemed to modify, alter or amend the terms
and provisions of the Purchase Agreement. In the event of any inconsistency or
conflict between the terms of the Purchase Agreement and the terms of this
Agreement, the terms of the Purchase Agreement shall prevail.

 

5.          EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT,
SELLER IS CONVEYING THE LEASES, CONTRACTS AND OTHER PROPERTY ASSUMED LIABILITIES
WITH NO ADDITIONAL REPRESENTATIONS OR WARRANTIES WHATSOEVER.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Agreement to
be executed and delivered under seal as of the day and year first above written.
This Agreement may be executed in multiple counterparts, each of which, taken
together, shall constitute one original.

 

  SELLER:   [____________] ASSISTED LIVING, LLC,
an Iowa limited liability company         By:     Title:           PURCHASER:  
      ARHC [__________], LLC,   a Delaware limited liability company         By:
    Title:  

 

[signatures continue on next page]

 

 

 

 

ACKNOWLEDGEMENT OF ASSUMPTION AGREEMENT

 

Each of the undersigned, which also comprise the cumulative “Seller” under the
Purchase Agreement, acknowledges the Assumption Agreement by [________] ASSISTED
LIVING LLC to which this Acknowledgement is attached and represents and warrants
that it has no ownership or interest in any of the Assumed Liabilities conveyed
thereby.

 

  SELLER:         [________] ASSISTED LIVING LLC   an Iowa limited liability
company         By:     Name:     Title:           [________] ASSISTED LIVING
LLC   an Iowa limited liability company         By:     Name:     Title:        
  [________] ASSISTED LIVING LLC   an Iowa limited liability company         By:
    Name:     Title:  

 

[signatures continue on next page]

 

 

 

  [________] ASSISTED LIVING LLC   an Iowa limited liability company         By:
    Name:     Title:           [________] ASSISTED LIVING LLC   an Iowa limited
liability company         By:     Name:     Title:           [________] ASSISTED
LIVING LLC   an Iowa limited liability company         By:     Name:     Title:
          [________] ASSISTED LIVING LLC   an Iowa limited liability company    
    By:     Name:     Title:  

 

 

 

 

EXHIBIT G

 

Due Diligence Materials

 

[ See attached. ]

 

 

 

 



Due Diligence Materials

 

1.A complete copy of all leases affecting the Properties and all amendments
thereto and of all
material correspondence relating thereto.

 

2.A copy of all surveys and site plans of the Properties, including, without
limitation, any as-built
surveys obtained or delivered to tenants of the Properties in connection with
its construction.

 

3.A copy of all architectural plans and specifications and construction drawings
for improvements
located on the Properties.

 

4.A copy of Seller's title insurance policies relating to the Properties.

 

5.A copy of the certificate of occupancy and zoning reports in Seller's
possession for the Properties
and of all governmental permits and approvals.

 

6.A copy of all existing environmental, engineering and physical condition
reports in Seller's
possession for the Properties.

 

7.The operating budgets and operating statements of the Properties for the
thirty-six (36) month
period immediately preceding the Purchase and Sale Agreement effective date or
such shorter period from the commencement of rent under the leases.

 

8.Copies of each Property's real estate tax bills and all utility bills for the
current and prior two (2)
tax years.

 

9.All service contracts and insurance policies which affect the Properties, if
any.

 

10.A copy of all inspections of and warranties relating to the improvements
constructed on the
Properties and systems serving the Properties, including without limitation any
structural slab, roof, electrical, plumbing, heating, air conditioning and
elevator inspections and warranties.

 

11.A written inventory of all items of personal property, if any, to be conveyed
to Buyer.

 

12.Updated set of financials to be provided through the Closing Date to extent
reasonably available
to Seller.

 

13.Complete copy of any feasibility study completed by the senior housing
operator, if any.

 

14.Operator records of payor-mix for patients/residents at the Properties.

 

15.A copy of all primary and secondary state licenses or regulatory permits for
the Properties.

 

16.A copy of any third-party accreditation (i.e. Joint Commission) which affect
the Properties, if

 

 

 

 

17.A copy of all Medicare and Medicaid provider agreements and provider numbers
for the Properties.

 

18.A copy of all Medicare and Medicaid cost reports for the previous three
years, if applicable.

 

19.A copy of any certificate of need documentation for each Property, if any.

 

20.A copy of all licensing inspection reports (whether performed on an annual
basis or otherwise)
from state regulators related to operation of each Property as an assisted
living facility for the past five (5) years, and a summary of actions taken to
correct deficiencies identified in any such reports

 

21.A copy of all regulatory correspondence relating to enforcement actions
imposed or threatened
for the past five (5) years.

 

22.A copy of any consent order imposed on the Properties.

 

21.A copy of all regulatory correspondence relating to any physical plant or
life safety code

deficiencies for the Properties.

 

24.A copy of any documents relating to a waiver of life safety code or physical
plant requirements
for the Properties.

 

25.Summary of all capital expenditures for the thirty-six (36) month period
immediately preceding
the Purchase and Sale Agreement effective date.

 

26.All pest control inspection reports of the Properties for the preceding
thirty-six (36) months.

 

27.Copy of any ADA Survey report for the Properties.

 

28.Copies of all maintenance and service reports for the Properties for the
preceding thirty-six (36)
months.

 

 

 

 

SUNNYBROOK DISCLOSURE SCHEDULE TO

ASSET PURCHASE AGREEMENT

 

By and Among

 

American Realty Capital Healthcare Trust II Operating Partnership, L.P.

as “Purchaser”

 

and

 

ECI Acquisition I, LLC

Village Assisted Living, LLC

Mt. Pleasant Assisted Living, LLC

Burlington Assisted Living, LLC

Burling Independent Living, LLC

Muscatine Assisted Living, LLC

Carroll Assisted Living, LLC

Ft. Madison Assisted Living, LLC

 

This document constitutes the disclosure schedule, as it relates to Burlington
Facility, Carroll Facility, Fairfield Facility, Fort Madison Facility, Mount
Pleasant Facility, and Muscatine Facility (the “SunnyBrook Disclosure
Schedule”). This SunnyBrook Disclosure Schedule, together with the Prairie Hills
Disclosure Schedule, constitutes the disclosure schedule to that certain Asset
Purchase Agreement by and between American Realty Capital Healthcare Trust II
Operating Partnership, L.P. and ECI Acquisition I, LLC, Village Assisted Living,
LLC, Mt. Pleasant Assisted Living, LLC, Burlington Assisted Living, LLC,
Burlington Independent Living, LLC, Muscatine Assisted Living, LLC, Carroll
Assisted Living, LLC, and Ft. Madison Assisted Living, LLC (the “Asset Purchase
Agreement”).

 

The fact that any item of information is contained herein shall not, in and of
itself, be construed to mean that such information is required to be disclosed
in or by the Asset Purchase Agreement or that such item of information is
“material” as such term is used in the Asset Purchase Agreement. Each section of
this SunnyBrook Disclosure Schedule shall only apply to and qualify the
corresponding section of the Asset Purchase Agreement, provided that any matter
that is clearly disclosed in a particular section of this SunnyBrook Disclosure
Schedule shall be deemed to have been disclosed in any other section of this
SunnyBrook Disclosure Schedule to which it is reasonably apparent on the face of
such disclosure (without further inquiry or investigation) that such disclosure
applies, notwithstanding the omission of an explicit cross reference thereto.
The headings in this SunnyBrook Disclosure Schedule are for convenience of
reference only and shall not be deemed to alter or affect the express
description of the sections of this SunnyBrook Disclosure Schedule as set forth
in the Asset Purchase Agreement.  This SunnyBrook Disclosure Schedule includes
descriptions of certain agreements or instruments.  The descriptions are
qualified in their entirety by reference to the detailed terms of the applicable
agreement or instrument.

 

 

 

 

All capitalized terms used but not otherwise defined in this SunnyBrook
Disclosure Schedule shall have the meanings set forth in the Asset Purchase
Agreement to which this SunnyBrook Disclosure Schedule is attached.

 

 

 

 

Schedule 1.1(a)

Assumed Contracts and Leases

 

1.     All contracts listed on Schedule 6.12, unless Purchaser provides Seller
with written notice otherwise prior to the expiration of the due diligence
period.

 

2.     See also Schedule 1.1(a) of Prairie Hills Disclosure Schedule.

 

 

 

 

Schedule 1.1(c)(i)

Legal Description of Purchased Real Property- Burlington Facility

 

Real property in the City of Burlington, County of Des Moines, State of Iowa,
described as follows: Lot 1 of Stonegate Village Sunnybrook Addition located in
the West Half of the Northeast Quarter of Section 11, Township 69 North, Range 3
West of the Principal Meridian, City of Burlington, Des Moines County, Iowa.

 

 

 

 

Schedule 1.1(c)(ii)

Legal Description of Purchased Real Property- Carroll Facility

 

Real property in the City of Carroll, County of Carroll, State of Iowa,
described as follows: Lot 1, Block 5, Oak Park Subdivision – Plat No. 2 to the
City of Carroll, Carroll County, Iowa.

 

APN: 0719203028

 

 

 

 

Schedule 1.1(c)(iii)

Legal Description of Purchased Real Property- Fairfield Facility

 

Real property in the City of Fairfield, County of Jefferson, State of Iowa,
described as follows: That part of Auditor’s Parcel “C” in part of the NE 1/4 of
NW 1/4 of Section 34-72-10, Jefferson County, Iowa, described as follows:
Commencing at the northeast corner of said NW 1/4 of Section 34; thence South 89
degrees 41 minutes 21 seconds West, along the north line of said NW 1/4 of
Section 34 and the centerline of the existing street, 644.00 feet; thence South
00 degrees 00 minutes 00 seconds West, 33.00 feet to the POINT OF BEGINNING;
thence continuing South 00 degrees 00 minutes 00 seconds West, 461.44 feet;
thence North 89 degrees 41 minutes 21 seconds East, 472.00 feet; thence North 00
degrees 00 minutes 00 seconds West, 461.44 feet; thence South 89 degrees 41
minutes 21 seconds West, along the south line of Madison Street, 472.00 feet to
the POINT OF BEGINNING.

 

APN: 0634126002

 

 

 

 

Schedule 1.1(c)(iv)

Legal Description of Purchased Real Property- Fort Madison Facility

 

Real property in the City of Fort Madison, county of Lee, State of Iowa,
described as follows: Lot 2 of River Bend Subdivision, Fort Madison, Lee County,
Iowa, part of the East Half of Section 1, Township 67 North, Range 5 West of the
5th Principal Meridian, Lee County, Iowa, as shown by the official records of
Lee County, Iowa.

 

APN: 024714012520040

 

 

 

 

Schedule 1.1(c)(v)

Legal Description of Purchased Real Property- Mount Pleasant Facility

 

Real property in the City of Mount Pleasant, County of Henry, State of Iowa,
described as follows: Lot 3, Ashford Park Subdivision to the City of Mt.
Pleasant, Henry County, Iowa.

 

 

 

 

Schedule 1.1(c)(vi)

Legal Description of Purchased Real Property- Muscatine Facility

 

Real property in the City of Muscatine, County of Muscatine, State of Iowa,
described as follows: Lots 1 and 2, of Riverbend Fifth Addition to the City of
Muscatine, in Muscatine County, Iowa.

 

APN: 0827101008

 

 

 

 

Schedule 1.1(c)( xiv)

Legal Description of Purchased Real Property- Burlington Land

 

Burlington Land, 12431 West Avenue Road, Burlington, Des Moines County, Iowa

Lot Number One (1) in Second Addition To Stonegate Village Sunnybrook Addition,
a Subdivision in the City of Burlington, Des Moines, County, Iowa, according to
the Plat recorded March 5, 2014, as Document No. 2014-000888.

 

 

 

 

Schedule 2.2(c)

Prepaids and Deposits

 

The below chart lists Prepaid Rent, where a resident has for one reason or
another prepaid a portion of their rent.

 

SunnyBrook of Burlington

Unearned Rent

As of June 30, 2014

 

   Current   1 - 30   31 – 60   61 - 90   91 and over   Total  Dunham, David 
           3,490.68    3,490.68    3,908.36    10,889.72  Osborne, Lois      
      -3,323.84              -3,323.84  Raub, Butch             -1,100.00       
      -1,100.00  Smith, Jerry and Helen             -6,450.00    -6,450.00  
      -12,900.00  TOTAL  $0.00   $0.00   -$7,383.16   -$2,959.32   $3,908.36  
-$6,434.12 

 

The below chart lists waiting list fees paid.

 

SunnyBrook of Muscatine

Refundable Deposit

6/30/2014

 

Last Name  First Name  Date  Deposit               O'Brien  Char  07/31/2012 
 100.00  Pelton  Bette  09/21/2012   100.00  Fuhlman  Cecil  11/13/2012 
 150.00  Joiner  T.E.  10/21/2013   150.00  Barnes  Teresa  10/21/2013   150.00 
Marshall  Pat  10/21/2013   150.00  Moser  Katherine  10/21/2013   150.00 
Furlong  Maurice  01/16/2014   150.00  Forbes  Louise  01/30/2014   150.00 
Gaeta  Josie  03/31/2014   150.00  Platt  Dorothy  04/10/2014   150.00          
              1,550.00 

 

 

 

 

Schedule 2.2(l)

Facility Trade Names

SunnyBrook of Burlington

SunnyBrook of Carroll

SunnyBrook of Ft. Madison

SunnyBrook of Muscatine

SunnyBrook of Fairfield

SunnyBrook of Mt. Pleasant

 

 

 

 

Schedule 2.3

Excluded Property

 

The following vehicles that are titled and used by SunnyBrook Senior Living,
LLC.

 

2009 Toyota Rav4 SUV JTMBF33V39D011130 Management 2009 Toyota Rav4 SUV
JTMBF33V495009526 Management 2009 Ford Escape SUV 1FMCU93G09KC35011 Management
2011 Ford Escape SUV 1FMCU9DG0BKC10629 Management 2012 Ford Taurus
1FAHP2FW6CG143560 Management 2013 Ford Escape 1FMCU9HX5DUC15472 Management 2012
Ford Escape 1FMCU9DG1CKC54060 Management 2013 Cadillac ATS 1GGAL5SXXD0141136
Management 2014 Ford Escape   Management 2010 Ford Flex PP 2FMHK6CC5ABB28798
Management

 

The following personal property and any other personal property physically
located at 601 S. 23rd Street in Fairfield, Iowa that is used exclusively by
SunnyBrook Senior Living, LLC.

 

HP Computer     HP Computer     Computer     Computer Equipment     Computer
Equipment     Payroll computer system     office furniture     leasehold
improvments     Chairs for conference room     printer     computer and monitor
    artwork     Laptop computer     Printer     Television stand     conference
room television     2 Dell laptop computers     Dell Laptop     Laptop computer
    Furniture    

 

The following 6 pianos that are being leased pursuant to that certain Piano
Lease effective as of 11/1/2013 by and between SPL Fine Musical Instruments, LLC
and SunnyBrook of Muscatine,

 

 

 

 

SunnyBrook of Burlington, SunnyBrook of Fort Madison, SunnyBrook of Mt.
Pleasant, SunnyBrook of Fairfield, and SunnyBrook of Carroll.

·1924 Model B Steinway & Sons

·1909 Model O Steinway & Sons

·1910 Model AA Mason & Hamlin

·1885 Model A Steinway & Sons

·1960 Model M Steinway & Sons

·1911 Model A Steinway & Sons

 

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated March 23, 2012 and related
documents for FHA Project No. 074-22019 between Village Assisted Living, LLC as
Maker and CWCapital, LLC as Holder with an original principal balance of
$7,888,800.00.

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated March 22, 2012 and related
documents for FHA Project No. 074-22026 between Mt. Pleasant Assisted Living,
LLC as Maker and Greystone Funding Corporation as Holder with an original
principal balance of $4,275,000.00.

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated September 23, 2011 and related
documents for FHA Project No. 074-43086 between Burlington Assisted Living LLC
as Maker and CWCapital, LLC as Holder with an original principal balance of
$6,849,300.00.

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated June 1, 2012 and related
documents for FHA Project No. 074-22023 between Carroll Assisted Living, LLC as
Maker and CWCapital LLC as Holder with an original principal balance of
$5,273,600.00.

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated June 1, 2012 and related
documents for FHA Project No. 074-22025 between Ft. Madison Assisted Living, LLC
as Maker and CWCapital, LLC as Holder with an original principal balance of
$4,909,200.00.

Any and all cash reserves, taxes, property insurance and/or mortgage insurance
held in escrow pursuant to Mortgage Note dated June 1, 2012 and related
documents for FHA Project No. 074-22024 between Muscatine Assisted Living, LLC
as Maker and CWCapital, LLC as Holder with an original principal balance of
$6,955,700.00.

 

 

 

 

Schedule 2.4(a)

Permitted Title Exceptions

 

SunnyBrook of Carroll

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Easements for drainage and utility purposes as shown on the recorded plat of
Oak Park Subdivision Plat No. 2.

·Terms, conditions, restrictions, obligations and easements as contained in the
Subdivision Agreement for Oak Park Subdivision—Plat No. 2 dated May 14, 2007,
recorded June 20, 2007 in Book L, page 099.

·Terms, conditions and obligations as contained in Resolution No. 0719 dated May
14, 2007, recorded June 20, 2007 in Book L, page 099.

·Easement for road purposes in favor of Carroll County as contained in the
Easement for Public Highway dated October 29, 1965, recorded November 15, 1965
in Book 49, page 258.

·Terms, conditions, restrictions and obligations as contained in the Urban
Renewal Plan for Oak Park Subdivision Plat No. 2 Urban Renewal Project Area and
Resolution No. 0740 dated September 24, 2007, recorded October 1, 2007 in Book
2007, page 3363.

·Terms and conditions of the Minimum Assessment Agreement dated September 24,
2007, recorded November 5, 2007 in Book 2007, page 3789.

·Easement for road and public highway purposes in favor of the City of Carroll
as contained in the Easement for Public Highway dated September 7, 2007,
recorded October 29, 2008 in Book 2008, page 3993.

·Easement for recreational trail purposes in favor of the City of Carroll as
contained in the Easement for Recreational Trail dated October 22, 2009,
recorded November 12, 2009 in Book 2009, page 4355.

 

SunnyBrook of Burlington

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Terms, conditions, restrictions, covenants and provisions as contained in the
Declaration of Protective Covenants recorded November 22, 2006 as Exhibit “C” in
Document No. 2006-007204.

 

Burlington Land

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Easements, restrictions, covenants and conditions as contained in the
Declaration of Protective Covenants dated November 20, 2006, as contained in the
Plat, recorded November 22, 2006, as Document No. 2006-007204.

·Easements, restrictions, covenants and conditions as contained in the
Declaration of Protective Covenants dated March 5, 2014, as contained in the
Plat, recorded March 5, 2014, as Document No. 2014-000888.

 

SunnyBrook of Fairfield

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Utility easement for sewer and water purposes in favor of the City of
Fairfield, Iowa, granted in corrective warranty deed dated February 26, 2002,
recorded February 28, 2002, in Book 223, Page 580. (Original Deed recorded in
Book 223, Page 411).

 

 

 

 

SunnyBrook of Ft. Madison

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Undefined easement for electric transmission line purposes, together with any
incidental rights, in favor of Union Electric Power Company, as contained in the
Easement, dated June 10, 1954, recorded June 12, 1954 in Land Deed record 47,
Page 161.

·Easement for water line purposes, together with any incidental rights, in favor
of Rathbun Regional Water Association, Inc., as contained in the Right of Way
Easement, dated August 19,, 1996, recorded September 16, 1996 on Microfiche Card
1996N-87, E-7.

·Easement for utility purposes and right of way for Bluff Road as shown on the
Final Plat of River Bend Subdivision recorded August 1, 2007 in Book 07N, Page
1813.

 

SunnyBrook of Muscatine

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Covenants, Conditions and Restrictions contained in Riverbend Addition
Covenants dated November 6, 2001, recorded November 13, 2001, as Document No.
2001-08503.

·Easements created in Plat of Riverbend Fifth Addition to the City of Muscatine,
recorded June 27, 2007, as Document No. 2007-04235 as follows:    

a) Utility in varying widths abuting the boundary lines of said property.

·Easements created in Plat of Riverbend Third Addition to the City of Muscatine,
recorded December 13, 2004, as Document No. 2004-10127 as follows:

a) 30 foot Sanitary Sewer

 

SunnyBrook of Mt. Pleasant

·Real estate taxes for 2014 and subsequent years, not yet due or payable.

·Terms, conditions, provisions, and rights, including the right to enter upon
the land, in favor of the City of Mount Pleasant, Iowa, for electric
transmission line purposes, as set forth and contained in Easement dated
April 12, 1945, filed December 21, 1946 in Record Book 213 at Page 67, as shown
on that certain ALTA/ACSM Land Title Survey prepared by Stephen W. Hausner,
French-Reneker-Associates, Inc., dated August 25, 2005.

·Terms, conditions, provisions, and rights, including easement rights in favor
of S.E. Iowa Cooperative Electric Association, to construct, operate, replace,
repair, and maintain or remove an electric transmission line, together with the
right to cut any trees or shrubbery necessary to keep them clear of such line,
as set forth and contained in Right-of-Way Easement dated April 9, 1986, filed
June 10, 1987 in Record Book 463 at Page 209, as shown on that certain ALTA/ACSM
Land Title Survey prepared by Stephen W. Hausner, French-Reneker-Associates,
Inc., dated August 25, 2005.

·Privileges, authorities, and easement rights, including the right of ingress
and egress, in favor of Iowa Network Services, Inc., to install, maintain, and
operate its buried telephone cables, as set forth and contained in Easement for
Right-of-Way, dated November 27, 1996, filed December 2, 1996 in Record Book 677
at Page 87, as shown on that certain ALTA/ACSM Land Title Survey prepared by
Stephen W. Hausner, French-Reneker-Associates, Inc., dated August 25, 2005.

·Easements, limitation of access, terms, conditions, provisions, restrictions,
agreements, rights, including the right of entry, as set forth and contained in
Partial Acquisition Contract by and between Rolling Hills Land Co., Inc., as
Seller, and Iowa Department of Transportation, acting for

 

 

 

 

the State of Iowa, as Buyer, dated December 16, 1999, filed December 23, 1999 in
Image Book 1999 at Page 4635 and in Warranty Deed dated April 26, 2001, filed
May 24, 2001 in Image Book 2001 at Page 1615, as shown on that certain ALTA/ACSM
Land Title Survey prepared by Stephen W. Hausner, French-Reneker-Associates,
Inc., dated August 25, 2005.

·Terms, conditions, resolutions, agreements, exhibits, and provisions of Mount
Pleasant Urban Renewal Plan, and all amendments thereto, as evidenced by
Certifications dated September 27, 2002, filed September 30, 2002 in Image Book
2002 at Page 3634 and in Image Book 2002 at Page 3635.

·Terms, conditions, and provisions of Ordinance No. 1120 as evidenced by
Certificate dated September 30, 2002, filed September 30, 2002 in Image Book
2002 at Page 3637.

·Terms, conditions, and provisions of Agreement for Private Development by and
between the City of Mount Pleasant, Iowa and D & L Development, Inc., dated
October 30, 2002, and Mortgage shown as Exhibit F, executed by and between D & L
Development, Inc., to the City of Mount Pleasant, Iowa, dated November 13, 2002,
as evidenced by that certain Certificate dated November 15, 2002, flied
November 15, 2002 In Image Book 2002 at Page 4288; as amended by the Release of
Real Estate Mortgage recorded December 4, 2007, In Book 2007 at Page 3544; as
amended by the Certificate of Completion recorded January 13, 2004, in Book 2004
at Page 114; as amended by that certain Amendment recorded March 22, 2012, in
Book 2012 at Page 0702.

·Restrictions on the right of direct access to, from, and across all primary
roads In Henry County, Iowa as set forth and contained In Resolution adopted by
the Iowa State Highway Commission on June 11, 1957 and as evidenced by Affidavit
of the Highway State Highway Commission to the Public, dated June 28, 1957,
filed July 1, 1957 In Record Book 244 at Page 307.

·Terms, conditions, provisions and easements for utility purposes as shown on
the recorded plat of Ashford Park Subdivision recorded December 24, 2003, in
Book 2003 at Page 5066; as amended by the revised Final Plat recorded
January 12, 2004, in Book 2004 at Page 98.

 

 

 

 

Schedule 2.4(g)

Licenses, Leases Easements and Other Rights Related to Real Property

 

All items set forth on Schedule 2.4(a).

 

 

 

 

Schedule 3.3

Purchase Price Allocation

 

[ex10-38pg153.jpg]

 

 

 

 

Schedule 4.4(g)

Obligations to Hired Employees

 

SCHEDULE 4.4(g) 

Employee
Number  Employee Name  Facility
Location  Pay
Rate/Hr   Date of Last
Pay  PTO Hrs
Balance   PTO Liability
Amount  1012  Atteberry, Julia E  BURLINGTON   8.84   7/11/2014   15.56  
$137.55  1252  Autry, Monica N  BURLINGTON   10.00   7/11/2014   4.32   $43.20 
1197  Bandy, Patricia J  BURLINGTON   8.00   7/11/2014   13.21   $105.68  904 
Bolander, Madison E  BURLINGTON   15.00   7/11/2014   19.82   $297.30  962 
Boyd, Dorothea J  BURLINGTON   9.98   7/11/2014   85.87   $856.98  167  Cary,
James M  BURLINGTON   18.18   7/11/2014   30.83   $560.49  1063  Clark, Corrie
L  BURLINGTON   8.64   7/11/2014   6.48   $55.99  1013  Coombs, Caitlinn A 
BURLINGTON   8.75   7/11/2014   0   $0.00  1244  Coulter, Chelsea S  BURLINGTON 
 9.50   7/11/2014   21.69   $206.06  1106  Dalton, Jessica L  BURLINGTON 
 9.60   7/11/2014   6.61   $63.46  1147  Derry, Angela R  BURLINGTON   9.50  
7/11/2014   54.95   $522.03  1233  Dunham, Nathan P  BURLINGTON   15.00  
7/11/2014   18.41   $276.15  1185  Fry, Linda Ann  BURLINGTON   9.50  
7/11/2014   0   $0.00  1046  Graham, Brenda S  BURLINGTON   9.33   7/11/2014 
 5.24   $48.89  1195  Harden, Haylee M  BURLINGTON   9.50   7/11/2014   4.04  
$38.38  1223  Hartman, Rita R  BURLINGTON   10.00   7/11/2014   9.9   $99.00 
1064  Hawthorne, Dorothy J  BURLINGTON   9.66   7/11/2014   0   $0.00  905 
Hirte, Ella Joy  BURLINGTON   8.31   7/11/2014   42.24   $351.01  889  Holloway,
Roberta A  BURLINGTON   13.52   7/11/2014   21.29   $287.84  175  Howard,
Frederico Demarco  BURLINGTON   9.38   7/11/2014   3.51   $32.92  871 
Kastantin, Anthony J  BURLINGTON   13.70   7/11/2014   31.49   $431.41  989 
Kraisser, Jaime J  BURLINGTON   9.79   7/11/2014   43.28   $423.71  874  Lamb,
Trisha A  BURLINGTON   11.81   7/11/2014   5.03   $59.40  1229  Lovett, Tamara
F  BURLINGTON   8.50   7/11/2014   2.12   $18.02  1142  Ludwick, Taylor A 
BURLINGTON   9.50   7/11/2014   0.74   $7.03  564  Lybarger-Adams, Valerie A 
BURLINGTON   31.25   7/11/2014   42.2   $1,318.75  1134  Macans, Heather S 
BURLINGTON   9.50   7/11/2014   4.37   $41.52  1210  McCane, Faith N 
BURLINGTON   9.50   7/11/2014   27.9   $265.05  1289  McCoy, Katherine G 
BURLINGTON   9.50   7/11/2014   5.26   $49.97 

 

 

 

 

1184  Miller, Hannah L  BURLINGTON   9.75   7/11/2014   0.58   $5.66  1000 
Mortimer, Gail Lynn  BURLINGTON   12.60   7/11/2014   7.92   $99.79  1199 
Moser, Skye A  BURLINGTON   8.00   7/11/2014   23.57   $188.56  1196  Mowen,
Bradley D  BURLINGTON   10.50   7/11/2014   29.85   $313.43  174  Pettis, Becky
J  BURLINGTON   10.20   7/11/2014   0   $0.00  951  Rankin, Kristen E 
BURLINGTON   10.04   7/11/2014   19   $190.76  1286  Reif, Sara J  BURLINGTON 
 8.50   7/11/2014   9.7   $82.45  1246  Richter, Brenda G  BURLINGTON   9.50  
7/11/2014   31.33   $297.64  1236  Robinson, Taylor K  BURLINGTON   8.50  
7/11/2014   21.05   $178.93  974  Robinson, Victoriea L  BURLINGTON   10.30  
7/11/2014   8.15   $83.95  1112  Rosin-Atwood, Karin A  BURLINGTON   9.62  
7/11/2014   5.18   $49.83  832  Schmeiser, Debbie Sue  BURLINGTON   10.30  
7/11/2014   6.9   $71.07  1026.00  Schwartz, Jennifer  BURLINGTON   25.00  
7/11/2014   16.6424   $416.06  1291  Smith, Kaitlin H  BURLINGTON   9.50  
7/11/2014   1.31   $12.45  805  Stewart, Jasmine K  BURLINGTON   10.04  
7/11/2014   7.63   $76.61  779  Thomas, Janet L  BURLINGTON   8.32   7/11/2014 
 19.62   $163.24  694  Thompson, Deborah E  BURLINGTON   8.93   7/11/2014 
 34.72   $310.05  1290  Tisor, April L  BURLINGTON   8.00   7/11/2014   2.12  
$16.96  842  Trafton, Mandy R  BURLINGTON   10.30   7/11/2014   13.66   $140.70 
1036  Vallee, Morgan K  BURLINGTON   10.27   7/11/2014   4.58   $47.04  1271 
VandenBoom, Frances Dalen  BURLINGTON   10.25   7/11/2014   14.5   $148.63  446 
Vidal, Samantha J  BURLINGTON   20.07   7/11/2014   64.35   $1,291.50  1118 
Wagner, Pepper L  BURLINGTON   9.77   7/11/2014   9.18   $89.69  868  Ward,
Elizabeth N  BURLINGTON   8.82   7/11/2014   29.12   $256.84  1173  Waterman,
Susan J  BURLINGTON   26.44   7/11/2014   1.41   $37.28  1159  Wilke, Kristina
K  BURLINGTON   8.50   7/11/2014   24.5   $208.25  462  Anderson, Hunter J 
CARROLL   9.53   7/11/2014   36.87   $351.37  1272  Babiker, Suiaad Galal 
CARROLL   10.50   7/11/2014   5.81   $61.01  1235  Becker, Nicole D  CARROLL 
 7.25   7/11/2014   0.74   $5.37  482  Boehm, Bruce W  CARROLL   26.44  
7/11/2014   63.19   $1,670.74  907  Bolster, Teresa L  CARROLL   9.25  
7/11/2014   14.81   $136.99  638  Borkowski, Linda L  CARROLL   15.05  
7/11/2014   6.46   $97.22  1241  Doty, Ragina K  CARROLL   11.00   7/11/2014 
 4   $44.00  1154  Eisenbacher, Durene K  CARROLL   10.00   7/11/2014   0  
$0.00 

 

 

 

 

1221  Flattery, Linda M  CARROLL   10.50   7/11/2014   22.82   $239.61  1266 
Fordyce, Abbey K  CARROLL   9.50   7/11/2014   0   $0.00  1125  Goodman, Barbara
A  CARROLL   10.10   7/11/2014   19.05   $192.41  216  Grade, Deborah A 
CARROLL   13.27   7/11/2014   5.31   $70.46  379  Grundmeier, Robbie Charle 
CARROLL   10.11   7/11/2014   15.5   $156.71  233  Hanson, Emilie Jean  CARROLL 
 24.76   7/11/2014   47.16   $1,167.68  223  Horn, Judy A  CARROLL   11.67  
7/11/2014   41.27   $481.62  913  Irlmeier, Marie C  CARROLL   10.42  
7/11/2014   26.42   $275.30  234  Kaspersen, Kelly Lynn  CARROLL   10.51  
7/11/2014   27.35   $287.45  1250  Kelley, Elizabeth M  CARROLL   10.00  
7/11/2014   34.04   $340.40  1203  Kurth, Juanita F  CARROLL   10.00  
7/11/2014   27.57   $275.70  611  Lebeck, Nicole A  CARROLL   10.23   7/11/2014 
 4.23   $43.27  1288  Lucy, Heather Nicole  CARROLL   9.50   7/11/2014   9.01  
$85.60  886  Magner, Cully D  CARROLL   24.05   7/11/2014   48.85   $1,174.84 
811  Mozena, Summer M  CARROLL   13.00   7/11/2014   5   $65.00  228  Odendahl,
Elizabeth V  CARROLL   8.45   7/11/2014   6.67   $56.36  1178  Ott, Peggy J 
CARROLL   9.50   7/11/2014   63.88   $606.86  1257  Peckumn-Fiscus, Jane M 
CARROLL   10.50   7/11/2014   6.66   $69.93  225  Rose, Janet Kay  CARROLL 
 10.11   7/11/2014   0.24   $2.43  1216  Schaal, Jackson M  CARROLL   7.25  
7/11/2014   6.51   $47.20  685  Schaal, Reagan A  CARROLL   9.82   7/11/2014 
 18.25   $179.22  1048  Schmidt, Beth Ann L  CARROLL   10.25   7/11/2014 
 17.65   $180.91  1245  Schmitz, Samantha Jo  CARROLL   10.25   7/11/2014 
 16.52   $169.33  1263  Smith, Amy M  CARROLL   10.50   7/11/2014   7.38  
$77.49  232  Stevens, Sheila A  CARROLL   10.11   7/11/2014   17.26   $174.50 
1127  Sturm, Tess E  CARROLL   9.34   7/11/2014   69.31   $647.36  1268 
Tiefenthaler, Marlene H  CARROLL   9.25   7/11/2014   20.8   $192.40  1294 
Tunning, Mark G  CARROLL   19.00   7/11/2014   0   $0.00  1208  Anderson, Angela
K  FAIRFIELD   9.00   7/11/2014   5.47   $49.23  1176  Besick, Donna J 
FAIRFIELD   9.50   7/11/2014   33.26   $315.97  88  Boese, Ruby Rana  FAIRFIELD 
 13.00   7/11/2014   76.83   $998.79  57  Bucher, Rachel Aline  FAIRFIELD 
 10.93   7/11/2014   15.07   $164.72  529  Conrad, Sara L  FAIRFIELD   9.67  
7/11/2014   18.11   $175.12  1002  Dimmitt, Micayla M  FAIRFIELD   9.00  
7/11/2014   7.85   $70.65  58  Elliott, Sharlene Lee  FAIRFIELD   14.00  
7/11/2014   67.78   $948.92 

 

 

 

 

1213  Francisco, Brandon J  FAIRFIELD   8.00   7/11/2014   21.58   $172.64  968 
Garvey, Kitzi L  FAIRFIELD   9.00   7/11/2014   3.58   $32.22  1082  Gillam,
Brittany A  FAIRFIELD   9.00   7/11/2014   49.74   $447.66  1226  Hird, Melody
M  FAIRFIELD   12.00   7/11/2014   43.11   $517.32  62  Hock, Sue Ann 
FAIRFIELD   14.17   7/11/2014   48.41   $685.97  1120  Howell, Andrew J 
FAIRFIELD   15.15   7/11/2014   61.98   $939.00  1018  Hughes, Nicole J 
FAIRFIELD   9.18   7/11/2014   26.08   $239.41  1214  Hurst, William L 
FAIRFIELD   8.00   7/11/2014   15.1   $120.80  1022  Johnson, Rachael A 
FAIRFIELD   9.18   7/11/2014   47.21   $433.39  1260  Kiesey, Sheila C 
FAIRFIELD   24.00   7/11/2014   14.09   $338.16  1220  Kirk, Alexander Charles 
FAIRFIELD   9.00   7/11/2014   67.04   $603.36  1151  LeMaster, Megan N 
FAIRFIELD   9.00   7/11/2014   67.15   $604.35  92  Lewman, Tara Lou  FAIRFIELD 
 10.79   7/11/2014   59.49   $641.90  764  Logli, Brandi L  FAIRFIELD   25.60  
7/11/2014   149.8   $3,834.88  460  Loveland, Jennifer M  FAIRFIELD   10.75  
7/11/2014   6.5   $69.88  1239  McCoy, Cynthia L  FAIRFIELD   9.00   7/11/2014 
 39.81   $358.29  1217  McElroy, Alexis S  FAIRFIELD   9.00   7/11/2014 
 18.51   $166.59  402  Newlon, Hannah M  FAIRFIELD   9.00   7/11/2014   0.88  
$7.92  1077  Nicely, Jennifer A  FAIRFIELD   10.00   7/11/2014   64.4   $644.00 
1121  Nicely, Veronica C  FAIRFIELD   9.00   7/11/2014   59.26   $533.34  430 
Qualters, Judy Lucille  FAIRFIELD   26.45   7/11/2014   34.73   $918.60  66 
Schafer, Carrie Louise  FAIRFIELD   9.93   7/11/2014   52.86   $524.90  68 
Schafer, Nancy J  FAIRFIELD   9.11   7/11/2014   42.6   $388.09  834  Sharp,
Amber L  FAIRFIELD   9.18   7/11/2014   15.68   $143.94  1240  Shreck, Flower F 
FAIRFIELD   8.00   7/11/2014   13.47   $107.76  580  Sisk, Michelle R 
FAIRFIELD   11.01   7/11/2014   41.61   $458.13  1126  Sutherland, Danielle L 
FAIRFIELD   10.00   7/11/2014   2.54   $25.40  80  Titus, Emily Sue  FAIRFIELD 
 9.79   7/11/2014   31   $303.49  678  Vorhies, Douglas A  FAIRFIELD   10.00  
7/11/2014   5.16   $51.60  71  Watson, Stephanie Lynn  FAIRFIELD   10.51  
7/11/2014   63.9   $671.59  1238  Workman, Donna Mae  FAIRFIELD   8.00  
7/11/2014   9.48   $75.84  1224  Jenkins, Jenny  Fort Madison   21.63  
7/11/2014   43.584   $942.72  1119  Borjas, Vanessa M  FT MADISON   9.12  
7/11/2014   15.45   $140.90  1157  Burden, Samantha J  FT MADISON   9.00  
7/11/2014   18.19   $163.71  1089  Burdette, Brittany E  FT MADISON   9.30  
7/11/2014   4.4   $40.92 

 

 

 

 

918  Cook, Joseph W  FT MADISON   9.25   7/11/2014   10.51   $97.22  643 
Daugherty, Echo M  FT MADISON   9.27   7/11/2014   6.53   $60.53  1255 
Derengowski, Brian E  FT MADISON   14.00   7/11/2014   5.14   $71.96  725 
Doherty, Emily Kay  FT MADISON   10.50   7/11/2014   6.43   $67.52  246  Fedler,
Summer Marie  FT MADISON   10.97   7/11/2014   16.86   $184.95  183  Ferrell,
Thomas Leroy  FT MADISON   10.23   7/11/2014   18.21   $186.29  1284  Gilman,
Stefany M  FT MADISON   9.50   7/11/2014   3.25   $30.88  1170  Goebel, Daniel
K  FT MADISON   8.50   7/11/2014   13.53   $115.01  1247  Hoenig, Kara A  FT
MADISON   9.00   7/11/2014   24.94   $224.46  1285  Hoenig, Tabitha E  FT
MADISON   9.00   7/11/2014   2.56   $23.04  171  Holmes, Jeff L  FT MADISON 
 12.07   7/11/2014   40   $482.80  274  Houston, Allison Lee  FT MADISON 
 9.15   7/11/2014   14.63   $133.86  1042  Johnson, Corey R  FT MADISON 
 13.36   7/11/2014   9.74   $130.13  267  Kent, Robin Kay  FT MADISON   9.66  
7/11/2014   7.07   $68.30  723  Kramer, Mary Elaine  FT MADISON   12.98  
7/11/2014   21.27   $276.08  947  LeMoyne, Mendy E  FT MADISON   9.14  
7/11/2014   3.22   $29.43  256  Londrigan, Margaret Louis  FT MADISON   9.57  
7/11/2014   23.8   $227.77  1171  Mann, Jason R  FT MADISON   8.50   7/11/2014 
 24.1   $204.85  895  Moore, Michael R  FT MADISON   9.52   7/11/2014   61.72  
$587.57  266  Morrical, Ashley A  FT MADISON   9.47   7/11/2014   16.8  
$159.10  857  Muldoon, Holly A  FT MADISON   9.80   7/11/2014   2.45   $24.01 
249  Parks, Mary Ann  FT MADISON   9.51   7/11/2014   29.45   $280.07  1108 
Perez, Frank J  FT MADISON   8.67   7/11/2014   2.23   $19.33  1274  Pruitt,
Lexus M  FT MADISON   8.50   7/11/2014   6.76   $57.46  1279  Puga-Olson, Tiana
R  FT MADISON   8.50   7/11/2014   1.75   $14.88  1273  Ruffcorn, Ashley A  FT
MADISON   23.08   7/11/2014   -4.25   $-98.09 1251  Scott, Carol A  FT MADISON 
 9.00   7/11/2014   23.76   $213.84  1264  Simpson, Kea M  FT MADISON   22.84  
7/11/2014   34.15   $779.99  1037  Stewart, Erica Noelle  FT MADISON   9.41  
7/11/2014   5   $47.05  1287  Vincent, Dyre L  FT MADISON   8.00   7/11/2014 
 4.76   $38.08  1276  Wellman, Lisa M  FT MADISON   12.00   7/11/2014   8.93  
$107.16  1060  Zipprich, Sean C  FT MADISON   8.78   7/11/2014   20.47  
$179.73  1254  McMurray, Shirley  MT PLEASANT   21.63   7/11/2014   37.71  
$815.67  1275  Adreon, Lacy C  MT PLEASANT   8.50   7/11/2014   5.63   $47.86 
2  Armstrong, Peggy L  MT PLEASANT   9.92   7/11/2014   2.1   $20.83 

 

 

 

 

1180  Aynes, Paige N  MT PLEASANT   8.50   7/11/2014   41.6   $353.60  39 
Bolin, Kelsey Rae  MT PLEASANT   20.20   7/11/2014   49.96   $1,009.41  1267 
Brown, Aaron E  MT PLEASANT   12.50   7/11/2014   9.92   $124.00  514  Bryant,
Thomas R  MT PLEASANT   13.48   7/11/2014   26.14   $352.37  821  Buffington,
Robin M  MT PLEASANT   10.14   7/11/2014   19.7   $199.76  692  Dean, Breanne L 
MT PLEASANT   9.18   7/11/2014   12.01   $110.25  488  Dudley-Wagner, Emily K 
MT PLEASANT   9.93   7/11/2014   10.04   $99.70  1277  Durham, Leashia A  MT
PLEASANT   9.00   7/11/2014   4.75   $42.75  3  Edwards, Ginger Renee  MT
PLEASANT   10.30   7/11/2014   52.48   $540.54  551  Hamilton, Sandra J  MT
PLEASANT   9.77   7/11/2014   40.25   $393.24  1004  Holl, Ashley N  MT
PLEASANT   9.36   7/11/2014   7.86   $73.57  27  Holloway, Mary Ellen  MT
PLEASANT   10.28   7/11/2014   13.51   $138.88  6  Kruse, Melissa M  MT
PLEASANT   14.88   7/11/2014   5.54   $82.44  1080  Lambert, Jennifer R  MT
PLEASANT   9.00   7/11/2014   7.43   $66.87  79  Lanman, Jessica Renea  MT
PLEASANT   9.62   7/11/2014   5.19   $49.93  1232  Larson, Crystal N  MT
PLEASANT   8.75   7/11/2014   29.63   $259.26  759  Long, McKenzie S  MT
PLEASANT   9.00   7/11/2014   56.36   $507.24  1253  Marcos, Joey B  MT
PLEASANT   9.25   7/11/2014   29.24   $270.47  43  Martin, Sarah L  MT PLEASANT 
 19.50   7/11/2014   15.81   $308.30  1051  McKinney, Alison D  MT PLEASANT 
 9.22   7/11/2014   10.54   $97.18  7  Millard, Jennifer Jo  MT PLEASANT 
 11.70   7/11/2014   14.64   $171.29  26  Mitchell, Krista Kay  MT PLEASANT 
 9.62   7/11/2014   4.37   $42.04  667  Moeller, Denise L  MT PLEASANT   8.49  
7/11/2014   0.23   $1.95  752  Moorman, Lori L  MT PLEASANT   9.55   7/11/2014 
 57.03   $544.64  1172  Parker, Sandra M  MT PLEASANT   9.00   7/11/2014 
 42.12   $379.08  1261  Peiffer, Melissa N  MT PLEASANT   12.00   7/11/2014 
 5.81   $69.72  1201  Pfeiffer, Baylee M  MT PLEASANT   9.25   7/11/2014 
 26.23   $242.63  622  Rice, Debra K  MT PLEASANT   9.53   7/11/2014   12.65  
$120.55  1181  Ritchey, Natasha J  MT PLEASANT   9.00   7/11/2014   36.24  
$326.16  9  Ryan, Sharrie Lee  MT PLEASANT   10.56   7/11/2014   75.8   $800.45 
34  Schmitter, Douglas Eugene  MT PLEASANT   15.00   7/11/2014   39.95  
$599.25  1202  Shelledy, Taylor N  MT PLEASANT   9.00   7/11/2014   27.65  
$248.85  11  Starman, Alison D  MT PLEASANT   9.84   7/11/2014   47.67  
$469.07  1207  Warner, April D  MT PLEASANT   8.25   7/11/2014   28.98  
$239.09  1243  Allen, Wendy S  MUSCATINE   10.00   7/11/2014   7.24   $72.40 

 

 

 

 

963  Allison, Lorrie L  MUSCATINE   9.88   7/11/2014   21.69   $214.30  1265 
Armintrout, Rachel M  MUSCATINE   9.50   7/11/2014   4.98   $47.31  879 
Birkhofer, Sandra K  MUSCATINE   9.21   7/11/2014   51.43   $473.67  1262 
Blodgett, Rebecca S  MUSCATINE   10.00   7/11/2014   17.63   $176.30  531 
Botello, Maria Luisa  MUSCATINE   9.15   7/11/2014   33.36   $305.24  1166 
Chase, Lisa A  MUSCATINE   10.00   7/11/2014   67.63   $676.30  299  Coram,
Ashley Renee  MUSCATINE   9.20   7/11/2014   5.26   $48.39  289  Coram, Heidi R 
MUSCATINE   9.11   7/11/2014   14.49   $132.00  1227  Davies, Facia D 
MUSCATINE   10.25   7/11/2014   49.91   $511.58  186  DeLeon, Dominick J 
MUSCATINE   17.00   7/11/2014   63.94   $1,086.98  607  Evans, Terry L 
MUSCATINE   9.25   7/11/2014   4.89   $45.23  634  Fox, Nancy D  MUSCATINE 
 9.88   7/11/2014   4.88   $48.21  1280  Gaytan, Ana  MUSCATINE   8.25  
7/11/2014   6.51   $53.71  1281  Gonzalez-Ortega, Elza  MUSCATINE   8.25  
7/11/2014   8.08   $66.66  831  Grosse, William W  MUSCATINE   10.73  
7/11/2014   0.36   $3.86  1189  Hansford, Ashley N  MUSCATINE   10.25  
7/11/2014   29.53   $302.68  277  Hintermeister, Rhonda Sue  MUSCATINE   13.50  
7/11/2014   41.17   $555.80  1028  Holt, Beth Ann  MUSCATINE   9.98   7/11/2014 
 24.48   $244.31  1258  Howard, Judith L  MUSCATINE   9.00   7/11/2014   1.3  
$11.70  278  Husband, Kendra Fay  MUSCATINE   9.89   7/11/2014   38.61  
$381.85  1156  Huthmacher, Angela R  MUSCATINE   14.43   7/11/2014   28.41  
$409.96  849  Jens, Dennis E  MUSCATINE   9.57   7/11/2014   -0.01   $-0.10
1292  Johnson, Rebecca L  MUSCATINE   8.50   7/11/2014   1.32   $11.22  400 
Kapteina, Roy R  MUSCATINE   14.47   7/11/2014   29.73   $430.19  1081 
Keldgord, Tim C  MUSCATINE   9.21   7/11/2014   0   $0.00  1040  Keller, Thomas
R  MUSCATINE   8.22   7/11/2014   27.12   $222.93  716  Kraklow, Melanie A 
MUSCATINE   8.00   7/11/2014   -1.08   $-8.64 1230  Lofgren, Maggie G 
MUSCATINE   8.00   7/11/2014   0.59   $4.72  1067  Lowe, Miranda G  MUSCATINE 
 9.77   7/11/2014   65.37   $638.66  715  Marks, Lyle W  MUSCATINE   8.16  
7/11/2014   0   $0.00  286  Morales, Andreina  MUSCATINE   10.00   7/11/2014 
 32.75   $327.50  619  Mullen, Susan K  MUSCATINE   25.00   7/11/2014   42.99  
$1,074.75  1259  Petersen, Sara A  MUSCATINE   9.75   7/11/2014   13.65  
$133.09  581  Reynolds, Julie Ann  MUSCATINE   20.99   7/11/2014   52.9  
$1,110.37  1293  Rife, Patti A  MUSCATINE   9.25   7/11/2014   0.16   $1.48 

 

 

 

 



789  Roberts, Mary B  MUSCATINE   8.80   7/11/2014   33.29   $292.95  283 
Sides, Michelle Marie  MUSCATINE   21.71   7/11/2014   91   $1,975.61  633 
Steinke, Margaret F  MUSCATINE   25.81   7/11/2014   -1.69   $-43.62 1128 
Thornton, Patti  MUSCATINE   9.60   7/11/2014   22.76   $218.50  1225  Todd,
Allison C  MUSCATINE   8.00   7/11/2014   3.81   $30.48  785  Turner, Elisha A 
MUSCATINE   8.65   7/11/2014   45.41   $392.80  876  VanZandt, Cali E 
MUSCATINE   9.79   7/11/2014   15.34   $150.18  285  Wheeler, Marlene K 
MUSCATINE   10.82   7/11/2014   27.15   $293.76  631  Wiegle, Elizabeth J 
MUSCATINE   9.98   7/11/2014   -0.01   $-0.10 1282  Wilson, Sheli R  MUSCATINE 
 9.00   7/11/2014   12.37   $111.33  1283  Wittenburg, Kathy A  MUSCATINE 
 9.50   7/11/2014   11.77   $111.82  873  Woods, Brittany N  MUSCATINE   9.79  
7/11/2014   38.96   $381.42  973  Beach, Leslie  MT PLEASANT   15.00  
7/11/2014   72.37   $1,085.55 

 



 

 



 

Schedule 6.2

Third Party Consents

 

None.

 

 

 

  

Schedule 6.4

Conflicts

 

Service Agreements

Agreement dated September 5, 2013 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-1900371)

 

Agreement dated May 7, 2014 between SunnyBrook Senior Living and Hibu Inc. (or
Hibutel Inc.) (Order Number 15953-3558605)

 

Agreement dated December 20, 2013 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-3558605)

 

Agreement dated April 17, 2014 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-3465169)

 

Basic Agreement dated March 4, 2014 between Sunnybrook Assisted Living-
Burlington and PER MAR SECURITY and RESEARCH CORP.

 

Basic Agreement dated April 8, 2014 between Sunnybrook Assisted Living- Mount
Pleasant and PER MAR SECURITY and RESEARCH CORP.

 

Lease Agreement dated June 17, 2009 between SunnyBrook Senior Living, LLC and
GreatAmerica Leasing Corporation and related documents.

 

Lease Agreement dated September 30, 2011 between SunnyBrook Senior Living, LLC
and GreatAmerica Leasing Corporation

 

Service Agreement effective as of July 28, 2008 between SunnyBrook of Carroll
and SimplexGrinnell LP.

 

Piano Lease dated as of November 1, 2013 between SPL Fine Musical Instruments,
LLC and SunnyBrook of Muscatine, SunnyBrook of Burlington, SunnyBrook of Fort
Madison, SunnyBrook of Mt. Pleasant, SunnyBrook of Fairfield, and SunnyBrook of
Carroll.

 

Loans

 

*The loans listed below will be prepaid at the time of Closing.

 

Mortgage Note dated March 23, 2012 and related documents for FHA Project No.
074-22019 between Village Assisted Living, LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $7,888,800.00.

 

Mortgage Note dated March 22, 2012 and related documents for FHA Project No.
074-22026 between Mt. Pleasant Assisted Living, LLC as Maker and Greystone
Funding Corporation as Holder with an original principal balance of
$4,275,000.00.

 

 

 

  

Mortgage Note dated September 23, 2011 and related documents for FHA Project No.
074-43086 between Burlington Assisted Living LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $6,849,300.00.

 

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22023 between Carroll Assisted Living, LLC as Maker and CWCapital LLC as
Holder with an original principal balance of $5,273,600.00.

 

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22025 between Ft. Madison Assisted Living, LLC as Maker and CWCapital, LLC
as Holder with an original principal balance of $4,909,200.00.

 

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22024 between Muscatine Assisted Living, LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $6,955,700.00.

 

 

 

  

Schedule 6.5

Judgments

 

None.

 

 

 

  

Schedule 6.6

Governmental Approvals

 

All items listed in Schedule 6.13.

 

 

 

  

Schedule 6.7

Insurance Summary

 

·Commercial General Liability, Policy Number ACP GLDO 7115972066, Effective from
1/1/2014 – 1/1/2015 (all properties)

·Business Automobile Liability Insurance, Policy No. ACPBAPD7105972066, issued
on 10/18/2013 (all properties)

·Commercial Property Insurance, Policy No. ACP 7105972066, issued on 10/18/2013
(all properties)

·Commercial Umbrella Insurance, Policy Number ACP 7115972066 issued on
10/18/2013 (all properties)

·Standard Workers Compensation and Employers Liability, Policy Number A1J
1831359-03, Effective from 1/1/2014 – 1/1/2015 (all properties)

 



 

 



 

[ex10-38pg168.jpg]

 

 

 

 

[ex10-38pg169.jpg]

 

 

 

 

[ex10-38pg170.jpg]

 

 

 

 

[ex10-38pg171.jpg]

 

 

 

 

[ex10-38pg172.jpg]

 

 

 

 

[ex10-38pg173.jpg]

 

 

 

 

[ex10-38pg174.jpg]

 

 

 





 

Schedule 6.8

Litigation

 

For SunnyBrook of Fairfield, there is an on-going investigation by the Iowa
Civil Rights Commission on an age discrimination claim filed by a former
employee. We are waiting for final decision from commission.

 

 

 



 

Schedule 6.9

Notices of Non-Compliance with Laws

 

None.

 

 

 



 

Schedule 6.12

Contracts and Leases

 

Service Agreements

Agreement dated September 5, 2013 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-1900371)

 

Agreement dated May 7, 2014 between SunnyBrook Senior Living and Hibu Inc. (or
Hibutel Inc.) (Order Number 15953-3558605)

 

Agreement dated December 20, 2013 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-3558605)

 

Agreement dated April 17, 2014 between SunnyBrook Senior Living and Hibu Inc.
(or Hibutel Inc.) (Order Number 15953-3465169)

 

Basic Agreement dated March 4, 2014 between Sunnybrook Assisted Living-
Burlington and PER MAR SECURITY and RESEARCH CORP.

 

Basic Agreement dated April 8, 2014 between Sunnybrook Assisted Living- Mount
Pleasant and PER MAR SECURITY and RESEARCH CORP.

 

Lease Agreement dated June 17, 2009 between SunnyBrook Senior Living, LLC and
GreatAmerica Leasing Corporation and related documents.

 

Lease Agreement dated September 30, 2011 between SunnyBrook Senior Living, LLC
and GreatAmerica Leasing Corporation

 

Agreement dated September 16, 2013 between Sunnybrook Assisted Living and LISCO.

 

Terms and Conditions of Agreement with USCC Services, LLC on behalf of its
operating licensed affiliates doing business as U.S. Cellular in your Home
Market.

 

Service Agreement effective as of July 28, 2008 between SunnyBrook of Carroll
and SimplexGrinnell LP.

 

Monitoring Service Agreement between SunnyBrook of Carroll and SimplexGrinnell
LP dated August 26, 2008.

 

Piano Lease dated as of November 1, 2013 between SPL Fine Musical Instruments,
LLC and SunnyBrook of Muscatine, SunnyBrook of Burlington, SunnyBrook of Fort
Madison, SunnyBrook of Mt. Pleasant, SunnyBrook of Fairfield, and SunnyBrook of
Carroll.

 

 

 



 

Schedule 6.13

Licenses and Healthcare Licenses

 

Holder of Certificate/License Certificate/License Type Certificate/License
No. Effective Date SunnyBrook of Muscatine Assisted Living Program Certificate
S0288 10/15/2012 – 10/14/2014 SunnyBrook of Muscatine Assisted Living & Memory
Care Food Service/Restaurant License RSMU-2810448 11/25/2013 – 10/14/2014
SunnyBrook Assisted Living

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1087851 08/12/2012 – 08/11/2014 SunnyBrook Assisted Living

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1087851 08/12/2014 – 08/11/2016 SunnyBrook Assisted Living Mt. Pleasant, Inc.
Assisted Living Program Certificate S0208 02/17/2013 – 02/16/2015

SunnyBrook of Mount Pleasant

Mount Pleasant Assisted Living LLC

Food Service/Restaurant License RS44-2961108 09/16/2013 – 09/16/2014 Sunny Brook
Ashford Park

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1061184 11/13/2012 – 11/12/2014 SunnyBrook of Fort Madison Assisted Living
Program Certificate S0280 08/08/2012 – 08/07/2014

Sunny Brook

Fort Madison Assisted Living LLC

Food Service/Restaurant License RS56-8101687 08/06/2013 – 08/07/2014

Sunnybrook-Fort Madison

Centers for Medicare & Medicaid Services



16D1084991 06/09/2014 – 06/08/2016



 

 

 



 

Clinical Laboratory Improvement Amendments

 

Certificate of Waiver

SunnyBrook of Fairfield Assisted Living Program Certificate S0170 02/19/2013 –
02/18/2015 SunnyBrook of Fairfield Food Service Establishment License 11198
04/15/2014 – 03/04/2015 SunnyBrook Assisted Living

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1093792 01/02/2013 – 01/01/2015 SunnyBrook of Carroll Assisted Living Program
Certificate S0285 09/10/2012 – 09/09/2014 SunnyBrook of Carroll Food
Service/Restaurant License RS00-2820284 09/11/2013 – 08/28/2014 SunnyBrook of
Carroll

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1088153 08/18/2012 – 08/17/2014 SunnyBrook of Burlington Assisted Living
Program Certificate S0287 09/23/2012 – 09/22/2014

SunnyBrook Assisted Living

James Elliott & Jim Billilone

Food Service/Restaurant License RS29-2933063 09/12/2013 – 09/12/2014 SunnyBrook
Assisted Living

Centers for Medicare & Medicaid Services Clinical Laboratory Improvement
Amendments

 

Certificate of Waiver

16D1089320 09/16/2012 – 09/15/2014

 

 

 



 

Schedule 6.14

Disclosures Regarding Residency Agreements

Muscatine                                         Current residents             
    Resident Name(s)                      Apartment Size  Apt #   Rate  
Actual Rate   Discount                          Studio   201    3,100    3,100  
 -   Hinman, Vera studio   202    3,100    3,090    10   Chelf, Verla 1 bedroom 
 203    3,550    3,550    -   O'Brien, Char 1 bedroom   204    3,550    3,487  
 63   Dwyer, Mary 2 bedroom   205    4,850    4,850    -   Reserved - Platt,
Dorothy 2 bedroom   206    4,850    4,774    76   Werner, Bill and Gay Lee 1
bedroom deluxe   207    4,950    4,882    68   Drumm, Jennifer 1 bedroom   208  
 3,550    3,550    -   Krueger, Frances studio   209    3,100    3,100    -  
Eberle, Arlene Studio   210    3,100    3,100    -   Bowman, Glenn studio 
 211    3,100    3,100    -   Bryant, Robert 1 bedroom   212    3,550    3,487  
 63   Edgington, Phyllis 1 Bedroom   214    3,550    3,487    63   O'Reilly, Bea
garden 1 bedroom   301    4,950    3,487    1,463   Hetzler, Iris garden 1
bedroom   302    4,950    4,950    -   Schnedler, Harry & Marcella gardens 
 303    4,800    4,800    -   Purcell, Ethel gardens   304    4,800    4,800  
 -   Bollinger, Bob garden 1 bedroom   305    4,950         -   Baumgardner,
Shirley garden 1 bedroom   306    4,950    4,950    -   Chatfield, Pat garden 1
bedroom   307    4,950    4,950    -   Cooney, Marilyn garden 1 bedroom   308  
 4,950    4,950    -   Ruckles, C Jean gardens   309    4,800    4,790    10  
Thompson, Phyllis gardens   310    4,800    4,774    26   Bosch, Miriam gardens 
 311    4,800         -     gardens   312    4,800    4,790    10   Harten,
Bertha gardens   313    4,800    2,996    1,804   Sinn, Delores gardens   314  
 4,800    4,790    10   Hooks, Sophia gardens   315    4,800    4,790    10  
York, Mary gardens   316    4,800    4,790    10   Blanchard, Margaret gardens 
 317    4,800         -     gardens   318    4,800    4,790    10   Rasmussen,
Leo gardens   319    4,800    4,774    26   Goldsmith, Hilda gardens   320  
 4,800         -     1 bedroom   401    3,550    3,487    63   Stalkfleet,
Bernice 1 bedroom   402    3,550    3,487    63   Hudson, Jane studio   403  
 3,100    3,090    10   Sterner, Irene studio   404    3,100    2,998    102  
Davis, Ethel studio   405    3,100    3,068    32   Carter, Margie studio 
 406    3,100    3,090    10   Hubbell, Grace 1 bedroom   407    3,550  
 3,550    -   Doyle, Betty 1 bedroom   408    3,550    3,487    63   Fisher, Kip
studio   409    3,100    3,090    10   Zoller, Mary 2 bedroom   410    4,850  
 4,850    -   Forbes, Louise studio   411    3,100    3,090    10   Lorber, Joan
1 bedroom deluxe   412    4,950    4,882    68   Sprouse, Patricia 1 bedroom 
 413    3,550    3,550    -   Worrell, Gertrude studio   414    3,100    3,100  
 -   Zinger, Randy

  

 

 



 

1 bedroom suite   415    4,400    4,400    -   Gaeta, Josie studio   416  
 3,100    3,100    -   Tietje, Ellen 1 bedroom   418    3,550    3,550    -  
Gauler, Bob 1 bedroom   501    3,550    3,487    63   Phillips, Evelyn 1
bedroom   502    3,550    3,550    -   Weggen, Dorothy 1 bedroom   503  
 3,550    3,550    -   Beckey, Theresa 1 bedroom   504    3,550    3,487    63  
Fuller, Vera 1 bedroom   505    3,550    3,487    63   Milder, Phyllis 1
bedroom   506    3,550    3,487    63   McGill, Alberta 1 bedroom   507  
 3,550    3,550    -   Vetter, Nellie 1 bedroom   508    3,550    3,487    63  
Schoemaker, Wilma studio   509    3,100    2,802    298   Farless, Mary 1
bedroom   510    3,550    3,550    -   Kauffman, Cyndy studio   511    3,100  
 3,023    77   Vetter, Dickie 1 bedroom   512    3,550    3,550    -   Guck,
Virginia 1 bedroom deluxe   513    4,950    4,944    6   Rauch, Mary Jo 1
bedroom   514    3,550    3,487    63   Bright, Betty studio   516    3,100  
 3,023    77   Howard, Dennis                                   258,400  
 234,061    4,989    

 

 

 



 

Schedule 6.15

Governmental Payor Programs

 

Iowa Medicaid Program for Burlington Facility, Carroll Facility, Fairfield
Facility, Fort Madison Facility, Mount Pleasant Facility, and Muscatine
Facility.

 

 

 



 

Schedule 6.17

Excluded Intellectual Property

 

None.

 

 

 



 

Schedule 6.22

Real Property Compliance

 

The SunnyBrook of Burlington is in year six of a ten year sliding scale property
tax abatement. We do not know if the abatement will transfer with a change of
ownership.

 

 

 

  

Schedule 6.24

Loans

 

*The loans listed below will be prepaid at the time of Closing.

 

Mortgage Note dated March 23, 2012 and related documents for FHA Project No.
074-22019 between Village Assisted Living, LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $7,888,800.00.

 

Mortgage Note dated March 22, 2012 and related documents for FHA Project No.
074-22026 between Mt. Pleasant Assisted Living, LLC as Maker and Greystone
Funding Corporation as Holder with an original principal balance of
$4,275,000.00.

 

Mortgage Note dated September 23, 2011 and related documents for FHA Project No.
074-43086 between Burlington Assisted Living LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $6,849,300.00.

 

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22023 between Carroll Assisted Living, LLC as Maker and CWCapital LLC as
Holder with an original principal balance of $5,273,600.00.

 

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22025 between Ft. Madison Assisted Living, LLC as Maker and CWCapital, LLC
as Holder with an original principal balance of $4,909,200.00

Mortgage Note dated June 1, 2012 and related documents for FHA Project No.
074-22024 between Muscatine Assisted Living, LLC as Maker and CWCapital, LLC as
Holder with an original principal balance of $6,955,700.00

 

 

 



 

Schedule 6.25

Intellectual Property

 

sunnybrookseniorliving.com domain

The service mark for SUNNYBROOK, registration number 2916127

 

 

 



 

Schedule 6.27

Brokers

 

·HFF

 

 

 

 

 



 

Schedule 6.29

Employees

 

                                Bonus Descriptions at the bottom     Employee
Number   First Name   Last Name   MI   Title   Facility
Location   Hire Date   Pay
Rate/Hr   Bonus 1   Bonus 2   Status 1012   Julia   Atteberry   E   Cook  
BURLINGTON   7/19/2012   8.84       Anniversary Bonus   PT 1252   Monica   Autry
  N   Universal Worker   BURLINGTON   1/29/2014   10.00       Anniversary Bonus
  FT 1197   Patricia   Bandy   J   Server   BURLINGTON   9/12/2013   8.00      
Anniversary Bonus   FT 904   Madison   Bolander   E   Licensed Practical Nurse  
BURLINGTON   3/20/2012   15.00       Anniversary Bonus   FT 962   Dorothea  
Boyd   J   Universal Worker   BURLINGTON   5/31/2012   9.98       Anniversary
Bonus   FT 167   James   Cary   M   Maintenance   BURLINGTON   1/2/2009   18.18
      Anniversary Bonus   FT 1063   Corrie   Clark   L   Server   BURLINGTON  
10/18/2012   8.64       Anniversary Bonus   FT 1013   Caitlinn   Coombs   A  
Cook   BURLINGTON   10/11/2013   8.75       Anniversary Bonus   PRN 1244  
Chelsea   Coulter   S   Universal Worker   BURLINGTON   1/3/2014   9.50      
Anniversary Bonus   PT 1106   Jessica   Dalton   L   Universal Worker  
BURLINGTON   2/11/2013   9.60       Anniversary Bonus   PT 1147   Angela   Derry
  R   Universal Worker   BURLINGTON   6/4/2013   9.50       Anniversary Bonus  
PT 1233   Nathan   Dunham   P   Maintenance   BURLINGTON   12/16/2013   15.00  
    Anniversary Bonus   PT 1185   Linda   Fry   Ann   Universal Worker  
BURLINGTON   8/21/2013   9.50       Anniversary Bonus   PRN 1046   Brenda  
Graham   S   Laundry   BURLINGTON   9/20/2012   9.33       Anniversary Bonus  
FT 1195   Haylee   Harden   M   Universal Worker   BURLINGTON   9/3/2013   9.50
      Anniversary Bonus   PRN 1223   Rita   Hartman   R   Universal Worker  
BURLINGTON   11/22/2013   10.00       Anniversary Bonus   PT 1064   Dorothy  
Hawthorne   J   Universal Worker   BURLINGTON   10/24/2012   9.66      
Anniversary Bonus   PRN 905   Ella   Hirte   Joy   Food Service Worker  
BURLINGTON   3/22/2012   8.31       Anniversary Bonus   PT 889   Roberta  
Holloway   A   Dementia Coordinator   BURLINGTON   2/17/2012   13.52      
Anniversary Bonus   FT 175   Frederico   Howard   Demarco   Food Service Worker
  BURLINGTON   6/15/2009   9.38       Anniversary Bonus   PT

 

 

 

  

871   Anthony   Kastantin   J   Culinary Coordinator   BURLINGTON   1/2/2012  
13.70       Anniversary Bonus   PT 989   Jaime   Kraisser   J   Universal Worker
  BURLINGTON   6/25/2012   9.79       Anniversary Bonus   FT 874   Trisha   Lamb
  A   Culinary Aide   BURLINGTON   1/16/2012   11.81       Anniversary Bonus  
FT 1229   Tamara   Lovett   F   Cook   BURLINGTON   12/4/2013   8.50      
Anniversary Bonus   PT 1142   Taylor   Ludwick   A   Universal Worker  
BURLINGTON   5/6/2013   9.50       Anniversary Bonus   PRN 564   Valerie  
Lybarger-Adams   A   Manager   BURLINGTON   2/3/2014   31.25   Manager Bonus
Program   Anniversary Bonus   FT 1134   Heather   Macans   S   Universal Worker
  BURLINGTON   5/6/2013   9.50       Anniversary Bonus   FT 1210   Faith  
McCane   N   Universal Worker   BURLINGTON   10/8/2013   9.50       Anniversary
Bonus   PT 1289   Katherine   McCoy   G   Universal Worker   BURLINGTON  
6/18/2014   9.50       Anniversary Bonus   PT 1184   Hannah   Miller   L  
Universal Worker   BURLINGTON   8/16/2013   9.75       Anniversary Bonus   PT
1000   Gail   Mortimer   Lynn   Activities Coordinator   BURLINGTON   7/5/2012  
12.60       Anniversary Bonus   FT 1199   Skye   Moser   A   Server   BURLINGTON
  9/13/2013   8.00       Anniversary Bonus   PT 1196   Bradley   Mowen   D  
Universal Worker   BURLINGTON   9/3/2013   10.50       Anniversary Bonus   FT
174   Becky   Pettis   J   Universal Worker   BURLINGTON   5/19/2009   10.20    
  Anniversary Bonus   PRN 951   Kristen   Rankin   E   Universal Worker  
BURLINGTON   5/14/2012   10.04       Anniversary Bonus   PT 1286   Sara   Reif  
J   Housekeeper   BURLINGTON   6/9/2014   8.50       Anniversary Bonus   FT 1246
  Brenda   Richter   G   Universal Worker   BURLINGTON   1/7/2014   9.50      
Anniversary Bonus   PT 1236   Taylor   Robinson   K   Cook   BURLINGTON  
12/16/2013   8.50       Anniversary Bonus   FT 974   Victoriea   Robinson   L  
Universal Worker   BURLINGTON   6/13/2012   10.30       Anniversary Bonus   PT
1112   Karin   Rosin-Atwood   A   Universal Worker   BURLINGTON   3/13/2013  
9.62       Anniversary Bonus   FT 832   Debbie   Schmeiser   Sue   Universal
Worker   BURLINGTON   11/11/2011   10.30       Anniversary Bonus   FT 1026  
Jennifer   Schwartz   K   Support Nurse   BURLINGTON   8/22/2012   25.00      
Anniversary Bonus   PT 1291   Kaitlin   Smith   H   Universal Worker  
BURLINGTON   7/1/2014   9.50       Anniversary Bonus   PT 805   Jasmine  
Stewart   K   Universal Worker   BURLINGTON   9/30/2011   10.04      
Anniversary Bonus   FT 779   Janet   Thomas   L   Food Service Worker  
BURLINGTON   8/22/2011   8.32       Anniversary Bonus   PT

 

 

 

  

694   Deborah   Thompson   E   Food Service Worker   BURLINGTON   6/6/2011  
8.93       Anniversary Bonus   FT 1290   April   Tisor   L   Server   BURLINGTON
  6/23/2014   8.00       Anniversary Bonus   PT 842   Mandy   Trafton   R  
Universal Worker   BURLINGTON   11/23/2011   10.30       Anniversary Bonus   FT
1036   Morgan   Vallee   K   Universal Worker   BURLINGTON   9/20/2012   10.27  
    Anniversary Bonus   FT 1271   Frances   VandenBoom   Dalene   Universal
Worker   BURLINGTON   5/2/2014   10.25       Anniversary Bonus   FT 446  
Samantha   Vidal   J   Assistant Manager   BURLINGTON   11/3/2011   20.07  
Manager Bonus Program   Anniversary Bonus   FT 1118   Pepper   Wagner   L  
Universal Worker   BURLINGTON   3/19/2013   9.77       Anniversary Bonus   FT
868   Elizabeth   Ward   N   Cook   BURLINGTON   1/2/2012   8.82      
Anniversary Bonus   FT 1173   Susan   Waterman   J   Health Care Coordinator  
BURLINGTON   7/29/2013   26.44       Anniversary Bonus   FT 1159   Kristina  
Wilke   K   Server   BURLINGTON   7/3/2013   8.50       Anniversary Bonus   PT
462   Hunter   Anderson   J   Food Service Worker   CARROLL   8/12/2010   9.53  
    Anniversary Bonus   PT 1272   Suiaad   Babiker   Galal   Universal Worker  
CARROLL   5/5/2014   10.50       Anniversary Bonus   FT 1235   Nicole   Becker  
D   Food Service Worker   CARROLL   12/16/2013   7.25       Anniversary Bonus  
PT 482   Bruce   Boehm   W   Manager   CARROLL   9/8/2010   26.44   Manager
Bonus Program   Anniversary Bonus   FT 907   Teresa   Bolster   L   Food Service
Worker   CARROLL   4/14/2014   9.25       Anniversary Bonus   PT 638   Linda  
Borkowski   L   Culinary Coordinator   CARROLL   3/28/2011   15.05   Marketing
Bonus Program   Anniversary Bonus   FT 1241   Ragina   Doty   K   Universal
Worker   CARROLL   12/30/2013   11.00       Anniversary Bonus   PT 1154   Durene
  Eisenbacher   K   Universal Worker   CARROLL   6/18/2013   10.00      
Anniversary Bonus   PRN 1221   Linda   Flattery   M   Universal Worker   CARROLL
  11/11/2013   10.50       Anniversary Bonus   FT 1266   Abbey   Fordyce   K  
Universal Worker   CARROLL   3/12/2014   9.50       Anniversary Bonus   PRN 1125
  Barbara   Goodman   A   Universal Worker   CARROLL   4/24/2013   10.10      
Anniversary Bonus   PT 216   Deborah   Grade   A   Activities Coordinator  
CARROLL   8/25/2008   13.27   Marketing Bonus Program   Anniversary Bonus   FT
379   Robbie   Grundmeier   Charles   Food Service Worker   CARROLL   4/19/2010
  10.11       Anniversary Bonus   FT 233   Emilie   Hanson   Jean   Health Care
Coordinator   CARROLL   3/29/2010   24.76       Anniversary Bonus   FT

 

 

 

  

223   Judy   Horn   A   Administrative Assistant   CARROLL   1/5/2009   11.67  
    Anniversary Bonus   PT 913   Marie   Irlmeier   C   Universal Worker  
CARROLL   3/30/2012   10.42       Anniversary Bonus   FT 234   Kelly   Kaspersen
  Lynn   Universal Worker   CARROLL   7/21/2011   10.51       Anniversary Bonus
  FT 1250   Elizabeth   Kelley   M   Universal Worker   CARROLL   1/20/2014  
10.00       Anniversary Bonus   FT 1203   Juanita   Kurth   F   Universal Worker
  CARROLL   9/18/2013   10.00       Anniversary Bonus   FT 611   Nicole   Lebeck
  A   Universal Worker   CARROLL   2/25/2011   10.23       Anniversary Bonus  
FT 1288   Heather   Lucy   Nicole   Universal Worker   CARROLL   6/11/2014  
9.50       Anniversary Bonus   PT 886   Cully   Magner   D   Support Nurse  
CARROLL   2/9/2012   24.05       Anniversary Bonus   PT 811   Summer   Mozena  
M   Dementia Coordinator   CARROLL   10/3/2011   13.00       Anniversary Bonus  
FT 228   Elizabeth   Odendahl   V   Housekeeper   CARROLL   8/2/2010   8.45    
  Anniversary Bonus   FT 1178   Peggy   Ott   J   Cook   CARROLL   8/7/2013  
9.50       Anniversary Bonus   FT 1257   Jane   Peckumn-Fiscus   M   Laundry  
CARROLL   2/10/2014   10.50       Anniversary Bonus   FT 225   Janet   Rose  
Kay   Cook   CARROLL   4/17/2009   10.11       Anniversary Bonus   PT 1216  
Jackson   Schaal   M   Food Service Worker   CARROLL   10/23/2013   7.25      
Anniversary Bonus   PT 685   Reagan   Schaal   A   Universal Worker   CARROLL  
6/6/2011   9.82       Anniversary Bonus   PT 1048   Beth Ann   Schmidt   L  
Universal Worker   CARROLL   10/1/2012   10.25       Anniversary Bonus   FT 1245
  Samantha   Schmitz   Jo   Universal Worker   CARROLL   12/23/2013   10.25    
  Anniversary Bonus   PT 1263   Amy   Smith   M   Universal Worker   CARROLL  
2/17/2014   10.50       Anniversary Bonus   FT 232   Sheila   Stevens   A  
Universal Worker   CARROLL   1/28/2010   10.11       Anniversary Bonus   FT 1127
  Tess   Sturm   E   Food Service Worker   CARROLL   4/25/2013   9.34      
Anniversary Bonus   PT 1268   Marlene   Tiefenthaler   H   Cook   CARROLL  
3/26/2014   9.25       Anniversary Bonus   PT 1294   Mark   Tunning   G  
Maintenance Supervisor   CARROLL   6/22/2014   19.00       Anniversary Bonus  
FT 1208   Angela   Anderson   K   Housekeeper   FAIRFIELD   10/7/2013   9.00    
  Anniversary Bonus   FT 1176   Donna   Besick   J   Universal Worker  
FAIRFIELD   8/2/2013   9.50       Anniversary Bonus   PT 88   Ruby   Boese  
Rana   Administrative Assistant   FAIRFIELD   10/12/2009   13.00      
Anniversary Bonus   FT

 

 

 

  

57   Rachel   Bucher   Aline   Universal Worker   FAIRFIELD   3/27/2008   10.93
      Anniversary Bonus   FT 529   Sara   Conrad   L   Universal Worker  
FAIRFIELD   10/29/2010   9.67       Anniversary Bonus   FT 1002   Micayla  
Dimmitt   M   Cook   FAIRFIELD   7/7/2013   9.00       Anniversary Bonus   FT 58
  Sharlene   Elliott   Lee   Universal Worker   FAIRFIELD   1/27/2004   14.00  
    Anniversary Bonus   PT 1213   Brandon   Francisco   J   Server   FAIRFIELD  
10/4/2013   8.00       Anniversary Bonus   PT 968   Kitzi   Garvey   L  
Universal Worker   FAIRFIELD   4/10/2013   9.00       Anniversary Bonus   FT
1082   Brittany   Gillam   A   Universal Worker   FAIRFIELD   12/16/2013   9.00
      Anniversary Bonus   FT 1226   Melody   Hird   M   Activities Coordinator  
FAIRFIELD   12/3/2013   12.00       Anniversary Bonus   FT 62   Sue Ann   Hock  
    Activities Coordinator   FAIRFIELD   11/4/2001   14.17       Anniversary
Bonus   FT 1120   Andrew   Howell   J   Maintenance   FAIRFIELD   4/1/2013  
15.15       Anniversary Bonus   FT 1018   Nicole   Hughes   J   Universal Worker
  FAIRFIELD   8/9/2012   9.18       Anniversary Bonus   PT 1214   William  
Hurst   L   Server   FAIRFIELD   10/19/2013   8.00       Anniversary Bonus   PT
1022   Rachael   Johnson   A   Universal Worker   FAIRFIELD   8/20/2012   9.18  
    Anniversary Bonus   PT 1260   Sheila   Kiesey   C   Health Care Coordinator
  FAIRFIELD   2/11/2014   24.00       Anniversary Bonus   FT 1220   Alexander  
Kirk   Charles   Cook   FAIRFIELD   11/6/2013   9.00       Anniversary Bonus  
FT 1151   Megan   LeMaster   N   Universal Worker   FAIRFIELD   6/14/2013   9.00
      Anniversary Bonus   FT 92   Tara   Lewman   Lou   Universal Worker  
FAIRFIELD   11/23/2009   10.79       Anniversary Bonus   PT 764   Brandi   Logli
  L   Manager   FAIRFIELD   8/31/2011   25.60   Manager Bonus Program  
Anniversary Bonus   FT 460   Jennifer   Loveland   M   Culinary Aide   FAIRFIELD
  8/11/2010   10.75       Anniversary Bonus   FT 1239   Cynthia   McCoy   L  
Cook   FAIRFIELD   12/30/2013   9.00       Anniversary Bonus   FT 1217   Alexis
  McElroy   S   Universal Worker   FAIRFIELD   10/22/2013   9.00      
Anniversary Bonus   PT 402   Hannah   Newlon   M   Universal Worker   FAIRFIELD
  1/10/2014   9.00       Anniversary Bonus   PRN 1077   Jennifer   Nicely   A  
Universal Worker   FAIRFIELD   11/12/2012   10.00       Anniversary Bonus   FT
1121   Veronica   Nicely   C   Universal Worker   FAIRFIELD   4/15/2013   9.00  
    Anniversary Bonus   FT

 

 

 

  

430   Judy   Qualters   Lucille   Marketing Specialist   FAIRFIELD   7/6/2010  
26.45       Anniversary Bonus   PT 68   Nancy   Schafer   J   Housekeeper  
FAIRFIELD   11/10/2003   9.11       Anniversary Bonus   FT 66   Carrie   Schafer
  Louise   Universal Worker   FAIRFIELD   6/20/2007   9.93       Anniversary
Bonus   FT 834   Amber   Sharp   L   Cook   FAIRFIELD   11/8/2011   9.18      
Anniversary Bonus   PT 1240   Flower   Shreck   F   Server   FAIRFIELD  
12/30/2013   8.00       Anniversary Bonus   PT 580   Michelle   Sisk   R  
Universal Worker   FAIRFIELD   1/13/2011   11.01       Anniversary Bonus   FT
1126   Danielle   Sutherland   L   Universal Worker   FAIRFIELD   4/19/2013  
10.00       Anniversary Bonus   FT 80   Emily   Titus   Sue   Universal Worker  
FAIRFIELD   4/28/2009   9.79       Anniversary Bonus   PT 678   Douglas  
Vorhies   A   Cook   FAIRFIELD   12/14/2013   10.00       Anniversary Bonus   PT
71   Stephanie   Watson   Lynn   Universal Worker   FAIRFIELD   8/15/2007  
10.51       Anniversary Bonus   FT 1238   Donna   Workman   Mae   Server  
FAIRFIELD   12/30/2013   8.00       Anniversary Bonus   PT 1119   Vanessa  
Borjas   M   Universal Worker   FT MADISON   4/1/2013   9.12       Anniversary
Bonus   PT 1157   Samantha   Burden   J   Universal Worker   FT MADISON  
6/28/2013   9.00       Anniversary Bonus   PT 1089   Brittany   Burdette   E  
Universal Worker   FT MADISON   12/31/2012   9.30       Anniversary Bonus   FT
918   Joseph   Cook   W   Food Service Worker   FT MADISON   4/12/2012   9.25  
    Anniversary Bonus   FT 643   Echo   Daugherty   M   Universal Worker   FT
MADISON   3/26/2011   9.27       Anniversary Bonus   PT 1255   Brian  
Derengowski   E   Maintenance Technician   FT MADISON   2/3/2014   14.00      
Anniversary Bonus   FT 725   Emily   Doherty   Kay   Dementia Lead Univ Worker  
FT MADISON   7/15/2011   10.50       Anniversary Bonus   FT 246   Summer  
Fedler   Marie   Universal Worker   FT MADISON   8/11/2008   10.97      
Anniversary Bonus   FT 183   Thomas   Ferrell   Leroy   Cook   FT MADISON  
8/24/2009   10.23       Anniversary Bonus   FT 1284   Stefany   Gilman   M  
Universal Worker   FT MADISON   6/5/2014   9.50       Anniversary Bonus   PT
1170   Daniel   Goebel   K   Server   FT MADISON   7/22/2013   8.50      
Anniversary Bonus   PT 1247   Kara   Hoenig   A   Universal Worker   FT MADISON
  1/10/2014   9.00       Anniversary Bonus   PT 1285   Tabitha   Hoenig   E  
Universal Worker   FT MADISON   6/3/2014   9.00       Anniversary Bonus   PT 171
  Jeff   Holmes   L   Universal Worker   FT MADISON   3/13/2009   12.07      
Anniversary Bonus   FT

 

 

 

  

274   Allison   Houston   Lee   Universal Worker   FT MADISON   4/18/2013   9.15
      Anniversary Bonus   FT 1224   Jenny   Jenkins   L   Marketing Coordinator
  FT MADISON   11/18/2013   21.63   Marketing Bonus Program   Anniversary Bonus
  FT 1042   Corey   Johnson   R   Culinary Coordinator   FT MADISON   9/24/2012
  13.36       Anniversary Bonus   FT 267   Robin   Kent   Kay   Cook   FT
MADISON   12/8/2009   9.66       Anniversary Bonus   PT 723   Mary   Kramer  
Elaine   Activities Coordinator   FT MADISON   7/13/2011   12.98      
Anniversary Bonus   FT 947   Mendy   LeMoyne   E   Universal Worker   FT MADISON
  5/4/2012   9.14       Anniversary Bonus   PT 256   Margaret   Londrigan  
Louise   Universal Worker   FT MADISON   3/4/2009   9.57       Anniversary Bonus
  FT 1171   Jason   Mann   R   Server   FT MADISON   7/22/2013   8.50      
Anniversary Bonus   FT 895   Michael   Moore   R   Universal Worker   FT MADISON
  3/13/2012   9.52       Anniversary Bonus   PT 266   Ashley   Morrical   A  
Universal Worker   FT MADISON   12/3/2009   9.47       Anniversary Bonus   FT
857   Holly   Muldoon   A   Universal Worker   FT MADISON   12/6/2011   9.80    
  Anniversary Bonus   FT 249   Mary   Parks   Ann   Universal Worker   FT
MADISON   8/21/2008   9.51       Anniversary Bonus   FT 1108   Frank   Perez   J
  Food Service Worker   FT MADISON   2/25/2013   8.67       Anniversary Bonus  
PT 1274   Lexus   Pruitt   M   Food Service Worker   FT MADISON   5/22/2014  
8.50       Anniversary Bonus   PT 1279   Tiana   Puga-Olson   R   Server   FT
MADISON   6/2/2014   8.50       Anniversary Bonus   PT 1273   Ashley   Ruffcorn
  A   Manager   FT MADISON   5/1/2014   23.08   Manager Bonus Program  
Anniversary Bonus   FT 1251   Carol   Scott   A   Universal Worker   FT MADISON
  1/23/2014   9.00       Anniversary Bonus   FT 1264   Kea   Simpson   M  
Health Care Coordinator   FT MADISON   2/19/2014   22.84       Anniversary Bonus
  FT 1037   Erica   Stewart   Noelle   Universal Worker   FT MADISON   9/17/2012
  9.41       Anniversary Bonus   FT 1287   Dyre   Vincent   L   Server   FT
MADISON   6/10/2014   8.00       Anniversary Bonus   PT 1276   Lisa   Wellman  
M   Administrative Assistant   FT MADISON   5/26/2014   12.00       Anniversary
Bonus   PT 1060   Sean   Zipprich   C   Food Service Worker   FT MADISON  
10/16/2012   8.78       Anniversary Bonus   FT 973   Leslie   Beach   A  
Administrative Assistant   MT PLEASANT   6/14/2012   15.00       Anniversary
Bonus   FT 1275   Lacy   Adreon   C   Cook   MT PLEASANT   5/27/2014   8.50    
  Anniversary Bonus   PT

 

 

 

  

2   Peggy   Armstrong   L   Food Service Worker   MT PLEASANT   8/1/2008   9.92
      Anniversary Bonus   FT 1180   Paige   Aynes   N   Cook   MT PLEASANT  
8/7/2013   8.50       Anniversary Bonus   PT 39   Kelsey   Bolin   Rae   Health
Care Coordinator   MT PLEASANT   3/10/2010   20.20       Anniversary Bonus   FT
1267   Aaron   Brown   E   Maintenance   MT PLEASANT   3/24/2014   12.50      
Anniversary Bonus   PT 514   Thomas   Bryant   R   Culinary Coordinator   MT
PLEASANT   10/7/2010   13.48       Anniversary Bonus   FT 821   Robin  
Buffington   M   Dementia Lead Univ Worker   MT PLEASANT   11/1/2011   10.14    
  Anniversary Bonus   FT 692   Breanne   Dean   L   Universal Worker   MT
PLEASANT   6/3/2011   9.18       Anniversary Bonus   PT 488   Emily  
Dudley-Wagner   K   Universal Worker   MT PLEASANT   9/16/2010   9.93      
Anniversary Bonus   FT 1277   Leashia   Durham   A   Universal Worker   MT
PLEASANT   5/27/2014   9.00       Anniversary Bonus   PT 3   Ginger   Edwards  
Renee   Universal Worker   MT PLEASANT   9/5/2007   10.30       Anniversary
Bonus   FT 551   Sandra   Hamilton   J   Universal Worker   MT PLEASANT  
12/7/2010   9.77       Anniversary Bonus   FT 1004   Ashley   Holl   N  
Universal Worker   MT PLEASANT   7/11/2012   9.36       Anniversary Bonus   FT
27   Mary   Holloway   Ellen   Housekeeper   MT PLEASANT   9/23/2009   10.28    
  Anniversary Bonus   FT 6   Melissa   Kruse   M   Activities Coordinator   MT
PLEASANT   2/9/2005   14.88       Anniversary Bonus   FT 1080   Jennifer  
Lambert   R   Universal Worker   MT PLEASANT   11/15/2012   9.00      
Anniversary Bonus   PT 79   Jessica   Lanman   Renea   Universal Worker   MT
PLEASANT   8/24/2012   9.62       Anniversary Bonus   FT 1232   Crystal   Larson
  N   Cook   MT PLEASANT   12/10/2013   8.75       Anniversary Bonus   PT 759  
McKenzie   Long   S   Cook   MT PLEASANT   8/11/2011   9.00       Anniversary
Bonus   FT 1253   Joey   Marcos   B   Universal Worker   MT PLEASANT   1/22/2014
  9.25       Anniversary Bonus   PT 43   Sarah   Martin   L   Manager   MT
PLEASANT   4/19/2010   19.50   Manager Bonus Program   Anniversary Bonus   FT
1051   Alison   McKinney   D   Universal Worker   MT PLEASANT   10/8/2012   9.22
      Anniversary Bonus   FT 1254   Shirley   McMurray   J   Dementia
Coordinator/Support Nurse   MT PLEASANT   1/27/2014   21.63       Anniversary
Bonus   FT 7   Jennifer   Millard   Jo   Universal Worker   MT PLEASANT  
6/20/2005   11.70       Anniversary Bonus   PT 26   Krista   Mitchell   Kay  
Universal Worker   MT PLEASANT   8/24/2009   9.62       Anniversary Bonus   PT
667   Denise   Moeller   L   Food Service Worker   MT PLEASANT   3/28/2011  
8.49       Anniversary Bonus   PRN

 

 

 

  

752   Lori   Moorman   L   Universal Worker   MT PLEASANT   8/15/2011   9.55    
  Anniversary Bonus   FT 1172   Sandra   Parker   M   Universal Worker   MT
PLEASANT   7/29/2013   9.00       Anniversary Bonus   PT 1261   Melissa  
Peiffer   N   Administrative Assistant   MT PLEASANT   2/11/2014   12.00      
Anniversary Bonus   FT 1201   Baylee   Pfeiffer   M   Universal Worker   MT
PLEASANT   9/16/2013   9.25       Anniversary Bonus   PT 622   Debra   Rice   K
  Universal Worker   MT PLEASANT   3/15/2011   9.53       Anniversary Bonus   FT
1181   Natasha   Ritchey   J   Universal Worker   MT PLEASANT   8/9/2013   9.00
      Anniversary Bonus   FT 9   Sharrie   Ryan   Lee   Food Service Worker   MT
PLEASANT   9/20/2007   10.56       Anniversary Bonus   FT 34   Douglas  
Schmitter   Eugene   Maintenance   MT PLEASANT   1/18/2010   15.00      
Anniversary Bonus   FT 1202   Taylor   Shelledy   N   Universal Worker   MT
PLEASANT   9/16/2013   9.00       Anniversary Bonus   PT 11   Alison   Starman  
D   Food Service Worker   MT PLEASANT   2/13/2008   9.84       Anniversary Bonus
  FT 1207   April   Warner   D   Cook   MT PLEASANT   9/18/2013   8.25      
Anniversary Bonus   PT 1243   Wendy   Allen   S   Universal Worker   MUSCATINE  
1/2/2014   10.00       Anniversary Bonus   PT 963   Lorrie   Allison   L  
Universal Worker   MUSCATINE   6/4/2012   9.88       Anniversary Bonus   PT 1265
  Rachel   Armintrout   M   Universal Worker   MUSCATINE   2/21/2014   9.50    
  Anniversary Bonus   FT 879   Sandra   Birkhofer   K   Housekeeper   MUSCATINE
  1/24/2012   9.21       Anniversary Bonus   FT 1262   Rebecca   Blodgett   S  
Universal Worker   MUSCATINE   2/14/2014   10.00       Anniversary Bonus   FT
531   Maria   Botello   Luisa   Cook   MUSCATINE   10/28/2010   9.15      
Anniversary Bonus   FT 1166   Lisa   Chase   A   Universal Worker   MUSCATINE  
7/17/2013   10.00       Anniversary Bonus   FT 299   Ashley   Coram   Renee  
Cook   MUSCATINE   11/16/2009   9.20       Anniversary Bonus   FT 289   Heidi  
Coram   R   Cook   MUSCATINE   4/10/2009   9.11       Anniversary Bonus   PT
1227   Facia   Davies   D   Universal Worker   MUSCATINE   12/3/2013   10.25    
  Anniversary Bonus   FT 186   Dominick   DeLeon   J   Culinary Coordinator  
MUSCATINE   2/9/2009   17.00       Anniversary Bonus   FT 607   Terry   Evans  
L   Cook   MUSCATINE   2/25/2011   9.25       Anniversary Bonus   FT 634   Nancy
  Fox   D   Universal Worker   MUSCATINE   3/23/2011   9.88       Anniversary
Bonus   FT

 

 

 

 

1280   Ana   Gaytan       Server   MUSCATINE   5/30/2014   8.25      
Anniversary Bonus   PT 1281   Elza   Gonzalez-Ortega       Server   MUSCATINE  
5/30/2014   8.25       Anniversary Bonus   PT 831   William   Grosse   W  
Maintenance   MUSCATINE   11/9/2011   10.73       Anniversary Bonus   PT 1189  
Ashley   Hansford   N   Universal Worker   MUSCATINE   8/19/2013   10.25      
Anniversary Bonus   FT 277   Rhonda   Hintermeister   Sue   Activities
Coordinator   MUSCATINE   9/25/2008   13.50       Anniversary Bonus   FT 1028  
Beth   Holt   Ann   Universal Worker   MUSCATINE   8/20/2012   9.98      
Anniversary Bonus   FT 1258   Judith   Howard   L   Laundry   MUSCATINE  
2/7/2014   9.00       Anniversary Bonus   PT 278   Kendra   Husband   Fay  
Culinary Aide   MUSCATINE   11/12/2008   9.89       Anniversary Bonus   FT 1156
  Angela   Huthmacher   R   Admin Coordinator   MUSCATINE   6/17/2013   14.43  
    Anniversary Bonus   FT 849   Dennis   Jens   E   Activities   MUSCATINE  
11/28/2011   9.57       Anniversary Bonus   PRN 1292   Rebecca   Johnson   L  
Food Service Worker   MUSCATINE   6/30/2014   8.50       Anniversary Bonus   PT
400   Roy   Kapteina   R   Maintenance   MUSCATINE   6/1/2010   14.47      
Anniversary Bonus   FT 1081   Tim   Keldgord   C   Activities   MUSCATINE  
12/7/2012   9.21       Anniversary Bonus   PRN 1040   Thomas   Keller   R   Food
Service Worker   MUSCATINE   9/17/2012   8.22       Anniversary Bonus   PT 716  
Melanie   Kraklow   A   Activities   MUSCATINE   2/19/2014   8.00      
Anniversary Bonus   PT 1230   Maggie   Lofgren   G   Food Service Worker  
MUSCATINE   12/4/2013   8.00       Anniversary Bonus   PT 1067   Miranda   Lowe
  G   Universal Worker   MUSCATINE   10/30/2012   9.77       Anniversary Bonus  
FT 715   Lyle   Marks   W   Activities   MUSCATINE   1/28/2014   8.16      
Anniversary Bonus   PT 286   Andreina   Morales       Universal Worker  
MUSCATINE   7/17/2013   10.00       Anniversary Bonus   FT 619   Susan   Mullen
  K   Health Care Coordinator   MUSCATINE   7/29/2013   25.00       Anniversary
Bonus   FT 1259   Sara   Petersen   A   Universal Worker   MUSCATINE   2/7/2014
  9.75       Anniversary Bonus   FT 581   Julie   Reynolds   Ann   Dementia
Coordinator   MUSCATINE   1/14/2011   20.99       Anniversary Bonus   FT 1293  
Patti   Rife   A   Universal Worker   MUSCATINE   7/3/2014   9.25      
Anniversary Bonus   FT 789   Mary   Roberts   B   Food Service Worker  
MUSCATINE   9/13/2011   8.80       Anniversary Bonus   FT 283   Michelle   Sides
  Marie   Manager   MUSCATINE   5/11/2009   21.71   Manager Bonus Program  
Anniversary Bonus   FT

 

 

 

  

633   Margaret   Steinke   F   Support Nurse   MUSCATINE   3/23/2011   25.81    
  Anniversary Bonus   PT 1128   Patti   Thornton   B   Universal Worker  
MUSCATINE   4/15/2013   9.60       Anniversary Bonus   FT 1225   Allison   Todd
  C   Server   MUSCATINE   11/21/2013   8.00       Anniversary Bonus   PT 785  
Elisha   Turner   A   Cook   MUSCATINE   9/6/2011   8.65       Anniversary Bonus
  PT 876   Cali   VanZandt   E   Universal Worker   MUSCATINE   1/10/2012   9.79
      Anniversary Bonus   FT 285   Marlene   Wheeler   K   Universal Worker  
MUSCATINE   5/4/2009   10.82       Anniversary Bonus   FT 631   Elizabeth  
Wiegle   J   Universal Worker   MUSCATINE   3/23/2011   9.98       Anniversary
Bonus   PRN 1282   Sheli   Wilson   R   Universal Worker   MUSCATINE   5/27/2014
  9.00       Anniversary Bonus   FT 1283   Kathy   Wittenburg   A   Universal
Worker   MUSCATINE   5/30/2014   9.50       Anniversary Bonus   PT 873  
Brittany   Woods   N   Universal Worker   MUSCATINE   1/10/2012   9.79      
Anniversary Bonus   FT

 

Anniversary Bonus: All employees in good standing are entitled to a bonus due
with the pay period following their yearly hire-date anniversary. The bonus is
equal to $50 for each year of consecutive service. $50 on the first anniversary,
$100 on the second, etc.

 

Manager Bonus Program: Building manager's are entitled to a $2,000 bonus for
each quarter in which their property exceeds its budgeted NOI

 

Marketing Bonus Program: Some select employees are entitled to a referral bonus
of $250 for each new resident they bring in.

 

 

 

 



SCHEDULE 6.31
Financial Statements

[ex10-38pg199.jpg]

 

 

 

 

[ex10-38pg200.jpg]

 

 

 

 

[ex10-38pg201.jpg]

 

 

 

 

[ex10-38pg202.jpg]

 

 

 

 

[ex10-38pg203.jpg]

 

 

 

 

[ex10-38pg204.jpg]

 

 

 

 

[ex10-38pg205.jpg]

 

 

 

 

[ex10-38pg206.jpg]

 

 

 

 

[ex10-38pg207.jpg]

 

 

 

 

[ex10-38pg208.jpg]

 

 

 

 

[ex10-38pg209.jpg]

 

 

 

 

[ex10-38pg210.jpg]

 

 

 

 

[ex10-38pg211.jpg]

 

 

 

 

[ex10-38pg212.jpg]

 

 

 

 

[ex10-38pg213.jpg]

 

 

 

 

[ex10-38pg214.jpg]

 

 

 

 

[ex10-38pg215.jpg]

 

 

 

 

[ex10-38pg216.jpg]

 

 

 

 

[ex10-38pg217.jpg]

 

 

 

 

[ex10-38pg218.jpg]

 

 

 

 

[ex10-38pg219.jpg]

 

 

 

 

[ex10-38pg220.jpg]

 

 

 

 

[ex10-38pg221.jpg]

 

 

 

 

[ex10-38pg222.jpg]

 

 

 

 

[ex10-38pg223.jpg]

 

 

 

 

[ex10-38pg224.jpg]

 

 

 

 

[ex10-38pg225.jpg]

 

 

 

 

[ex10-38pg226.jpg]

 

 

 

 

[ex10-38pg227.jpg]

 

 

 

 

[ex10-38pg228.jpg]

 

 

 

 

[ex10-38pg229.jpg]

 

 

 

 

[ex10-38pg230.jpg]

 

 

 

 

[ex10-38pg231.jpg]

 

 

 

 

[ex10-38pg232.jpg]

 

 

 

 

[ex10-38pg233.jpg]

 

 

 

 

[ex10-38pg234.jpg]

 

 

 

 

[ex10-38pg235.jpg]

 

 

 

 

[ex10-38pg236.jpg]

 

 

 

 

[ex10-38pg237.jpg]

 

 

 

 

[ex10-38pg238.jpg]

 

 

 

 

[ex10-38pg239.jpg]

 

 

 

 

[ex10-38pg240.jpg]

 

 

 

 

[ex10-38pg241.jpg]

 

 

 

 

[ex10-38pg242.jpg]

 

 

 

 

[ex10-38pg243.jpg]

 

 

 

 

[ex10-38pg244.jpg]

 

 

 

 

[ex10-38pg245.jpg]

 

 

 

 

[ex10-38pg246.jpg]

 

 

 

 

[ex10-38pg247.jpg]

 

 

 

 

[ex10-38pg248.jpg]

 

 

 

 

[ex10-38pg249.jpg]

 

 

 

 

[ex10-38pg250.jpg]

 

 

 

 

[ex10-38pg251.jpg]

 

 

 

 

[ex10-38pg252.jpg]

 

 

 

 

[ex10-38pg253.jpg]

 

 

 

 

[ex10-38pg254.jpg]

 

 

 

 

[ex10-38pg255.jpg]

 

 

 

 

[ex10-38pg256.jpg]

 

 

 

 

[ex10-38pg257.jpg]

 

 

 

 

[ex10-38pg258.jpg]

 

 

 

 

[ex10-38pg259.jpg]

 

 

 

 

[ex10-38pg260.jpg]

 

 

 

 

[ex10-38pg261.jpg]

 

 

 

 

[ex10-38pg262.jpg]

 

 

 

 

[ex10-38pg263.jpg]

 

 

 

 

[ex10-38pg264.jpg]

 

 

 

 

[ex10-38pg265.jpg]

 

 

 

 

[ex10-38pg266.jpg]

 

 

 

 

[ex10-38pg267.jpg]

 

 

 

 

[ex10-38pg268.jpg]

 

 

 

 

[ex10-38pg269.jpg]

 

 

 

 

[ex10-38pg270.jpg]

 

 

 

 

 

Schedule 10.4

Permitted Special Purpose Entity Assignees

[To be provided by the Purchaser.]

 

 

 

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made effective
_______ __, 2014, by and between by [________] ASSISTED LIVING LLC, an Iowa
limited liability company (the “Seller”) and ARHC [________] LLC, a Delaware
limited liability company (the “Purchaser”) which is the assignee of certain
rights and obligations of AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“ARC”), pursuant to that
certain Asset Purchase Agreement by and between Seller, ARC, and certain
affiliates of Seller, dated as of August 1, 2014 (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Purchase Agreement.

 

RECITALS

 

A.           Seller or its predecessors-in-title have heretofore entered into
certain leases with tenants permitting occupancy or use of residential units or
other space located on that certain real property (the “Property”), being more
particularly described on Exhibit ”A” attached hereto and made a part hereof for
all purposes, which leases in effect as of the date hereof are listed on Exhibit
B attached hereto (the “Leases”);

 

C.           Seller or its predecessors-in-title have heretofore entered into
certain contracts and agreements relating to the operation and maintenance of
the Property that Purchaser has agreed to assume, which contracts and agreements
(the “Contracts”) are listed on Exhibit “C” attached hereto and made a part
hereof for all purposes; and

 

D.           Subject to the terms of this Agreement, Purchaser desires to
purchase and assume from Seller, and Seller desires to sell and assign to
Purchaser, (i) Seller’s right, title and interest as lessor under the Leases,
(ii) all right, title and interest of Seller in, to and under the Contracts and
(iii) all other Assumed Liabilities related to the Property (the “Property
Assumed Liabilities”.

 

AGREEMENT:

 

In consideration of the Seller’s consummation of the transactions described in
the Purchase Agreement, and other good and valuable consideration, the receipt
and sufficiency of which the Purchaser hereby acknowledges, the parties hereto
agree as follows:

 

1.          Subject to the terms of this Agreement, Seller does hereby assign,
transfer, set over, deliver and convey unto Purchaser, and the Purchaser, for
itself and for its successors and assigns, hereby accepts, assumes and agrees to
pay, perform or discharge, as the case may be, (a) all of Seller’s right, title
and interest under (i) the Leases, all guaranties of such Leases, and all rents,
revenues, income, profits, and receipts due under the Leases or otherwise
receivable by the owner of the Property for use or occupancy of any of the
Property allocable to the period from and after the date hereof and (ii) the
Contracts and (b) all other Property Assumed Liabilities.

 

2.          Except for the Property Assumed Liabilities, the Purchaser shall not
assume or incur, and the Seller shall remain liable to pay, perform or
discharge, all liabilities and obligations of the Seller of every kind.

 

 

 

  

3.          The undertakings of the Purchaser referred to in this Agreement
shall not in any way limit the Purchaser’s right of recourse as set forth in the
Purchase Agreement for any breach of the covenants, representations or
warranties of the Seller contained therein. Nothing herein shall prevent the
Purchaser from contesting with a third party in good faith any of the Property
Assumed Liabilities.

 

4.          This Agreement is subject to the terms of the Purchase Agreement,
and nothing contained herein shall be deemed to modify, alter or amend the terms
and provisions of the Purchase Agreement. In the event of any inconsistency or
conflict between the terms of the Purchase Agreement and the terms of this
Agreement, the terms of the Purchase Agreement shall prevail.

 

5.          EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT,
SELLER IS CONVEYING THE LEASES, CONTRACTS AND OTHER PROPERTY ASSUMED LIABILITIES
WITH NO ADDITIONAL REPRESENTATIONS OR WARRANTIES WHATSOEVER.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Agreement to
be executed and delivered under seal as of the day and year first above written.
This Agreement may be executed in multiple counterparts, each of which, taken
together, shall constitute one original.

  

  SELLER:   [____________] ASSISTED LIVING, LLC, an Iowa limited liability
company         By:   Title:       PURCHASER:   ARHC [__________], LLC,   a
Delaware limited liability company         By:     Title:  

 

[signatures continue on next page]

 

 

 

  

ACKNOWLEDGEMENT OF ASSUMPTION AGREEMENT

 

Each of the undersigned, which also comprise the cumulative “Seller” under the
Purchase Agreement, acknowledges the Assumption Agreement by [________] ASSISTED
LIVING LLC to which this Acknowledgement is attached and represents and warrants
that it has no ownership or interest in any of the Assumed Liabilities conveyed
thereby.

 

  SELLER:       [________] ASSISTED LIVING LLC   an Iowa limited liability
company       By:     Name:     Title:         [________] ASSISTED LIVING LLC  
an Iowa limited liability company       By:     Name:     Title:          
[________] ASSISTED LIVING LLC   an Iowa limited liability company       By:    
Name:     Title:  

 

[signatures continue on next page] 

 

 

 

  

  [________] ASSISTED LIVING LLC   an Iowa limited liability company       By:  
  Name:     Title:           [________] ASSISTED LIVING LLC   an Iowa limited
liability company       By:     Name:     Title:           [________] ASSISTED
LIVING LLC   an Iowa limited liability company       By:     Name:     Title:  
        [________] ASSISTED LIVING LLC   an Iowa limited liability company      
By:     Name:     Title:  

 

 

 